Exhibit 10.4

LEASE

BETWEEN

OSH PROPERTIES LLC, as Landlord

and

ORCHARD SUPPLY HARDWARE LLC,

as Tenant

Dated as of October 27, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

PART I BASIC LEASE PROVISIONS

     1   

PART II

        4   

1.

  

PREMISES

     4   

2.

  

NO MERGER OF TITLE

     4   

3.

  

TERM RENEWAL OPTION

     4   

4.

  

USE

     5   

5.

  

FIXED RENT AND ADDITIONAL RENT

     6   

6.

  

NET LEASE; TRUE LEASE

     6   

7.

  

CONDITION

     7   

8.

  

LIENS

     8   

9.

  

REPAIRS AND MAINTENANCE

     8   

10.

  

COMPLIANCE WITH LAWS

     9   

11.

  

ACCESS TO PREMISES

     9   

12.

  

[RESERVED]

     10   

13.

  

DAMAGE; DESTRUCTION

     10   

14.

  

CONDEMNATION; REJECTABLE OFFERS; ADDITIONAL PAYMENTS

     12   

15.

  

ASSIGNMENT AND SUBLETTING

     15   

16.

  

ALTERATIONS

     15   

17.

  

SIGNS

     16   

18.

  

[RESERVED]

     16   

19.

  

SURRENDER

     16   

20.

  

SUBORDINATION OF LEASE

     17   

21.

  

TENANT’S OBLIGATION TO DISCHARGE LIENS

     17   

22.

  

UTILITIES

     17   

23.

  

TENANT AND GUARANTOR DEFAULTS

     17   

24.

  

LANDLORD ASSIGNMENT OF WARRANTIES

     22   

25.

  

RENT PAYMENTS

     22   

26.

  

HOLDOVER

     22   

27.

  

NOTICES

     23   

28.

  

INDEMNITY

     23   

29.

  

TENANT TO COMPLY WITH MATTERS OF RECORD

     25   

30.

  

[RESERVED]

     25   

31.

  

TAXES

     25   

32.

  

INSURANCE

     26   

33.

  

LANDLORD EXCULPATION

     26   

34.

  

LANDLORD’S TITLE

     26   

35.

  

QUIET ENJOYMENT

     26   

36.

  

[RESERVED]

     27   

37.

  

BROKER

     27   

38.

  

TRANSFER OF TITLE

     27   

39.

  

[RESERVED]

     27   

40.

  

HAZARDOUS MATERIALS

     27   

41.

  

[RESERVED]

     32   

42.

  

ESTOPPEL CERTIFICATE

     32   

43.

  

NOTICE OF LEASE

     32   

44.

  

MISCELLANEOUS

     32   

45.

  

INTENTIONALLY OMITTED

     34   

46.

  

LEASE GUARANTY

     34   



--------------------------------------------------------------------------------

47.

  

REPRESENTATIONS AND WARRANTIES

     35   

48.

  

AFFIRMATIVE COVENANTS

     40   

49.

  

NEGATIVE COVENANTS

     44   

50.

  

ASSIGNMENT BY LANDLORD TO MORTGAGEE

     55   

51.

  

TERMS GENERALLY

     55   

Section 6.1        Insurance

     59    General Liability      68    Automobile Liability      68    Excess
Liability – Umbrella form      68    Workers’ Compensation and Employers’
Liability      68    Sponsorship Liability      69    Blanket Building and
Personal Property      69    Stock Throughput      69    Commercial Crime
Coverage      69    Directors and Officers Liability      69    Employment
Practices Liability Insurance      70   

 

ii



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

 

Schedule 1

   Additional Payments

Schedule 2

   Fixed Rent Amounts

Schedule 3

   Insurance Provisions

Schedule 47.05

   Properties Owned or Leased

Schedule 47.06

   Disclosed Matters

Schedule 47.13

   Insurance Coverage

Schedule 47.14

   Capitalization and Subsidiaries

Schedule 47.17

   Corporate Names/Prior Transactions

Schedule 49.01

   Existing Indebtedness

Schedule 49.02

   Existing Liens

Schedule 49.04

   Existing Investments

Schedule 49.10

   Restrictive Agreements

Exhibit A

   List of Properties

Exhibit B

   [Reserved]

Exhibit C

   List of Environmental Reports

Exhibit D

   Form of Compliance Certificate

Appendix A

   Definitions

 

iii



--------------------------------------------------------------------------------

LEASE

This Lease (this “Lease”) is made as of October 27, 2010, between the Landlord
and the Tenant specified below.

WITNESSETH:

WHEREAS, Landlord and Tenant have agreed to enter into this Lease, subject to
and in accordance with the terms herein.

NOW THEREFORE, in consideration of the covenants, agreements, representations
and warranties set forth herein and other good and valuable consideration, the
parties hereto hereby agree as follows:

PART I

BASIC LEASE PROVISIONS

The following list sets out certain fundamental provisions pertaining to this
Lease:

 

1.      Date of Lease:

   October 27, 2010

2.      Landlord name, and state of and type of entity (whether one or more
persons, collectively referred to herein as “Landlord”):

   OSH Properties LLC, a Delaware limited liability company

3.      Landlord business address:

  

6450 Via Del Oro

San Jose, CA 95119

4.      Landlord notice address:

  

OSH Properties LLC

6450 Via del Oro

San Jose, California 95119

Attention: William Robertson

Fax: (408) 629-7174

with a copy to:

  

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Scott Kobak

Fax: (212) 455-2502

   and   

OSH Properties LLC

6450 Via del Oro

San Jose, California 95119

Attention: Roger Smith

Fax: (408) 629-7174



--------------------------------------------------------------------------------

5.      Tenant name, and state of and type of entity:

  

Orchard Supply Hardware LLC, a

Delaware limited liability company

6.      Tenant business address:

  

6450 Via Del Oro

San Jose, CA 95119

7.      Tenant notice address:

  

Orchard Supply Hardware LLC

6450 Via del Oro

San Jose, California 95119

Attention: William Robertson

Fax: (408) 629-7174

with a copy to:

  

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Scott Kobak

Fax: (212) 455-2502

   and   

Orchard Supply Hardware LLC

6450 Via del Oro

San Jose, California 95119

Attention: Roger Smith

Fax: (408) 629-7174

 

8. Premises: Those certain properties (each a “Property”) listed on Exhibit A
hereto.

 

9. Term: shall commence on the date hereof (the “Lease Commencement Date”), and
shall expire (unless extended in accordance with the provisions of Section 3 of
Part II) on October 27, 2030; all subject to all terms and conditions of this
Lease. The initial Term of this Lease and any extension thereof may herein be
referred to as the “Term” or the “Lease Term.”

 

10. Rent: (See Section 5 of Part II).

 

11. Payment of Fixed Rent: As set forth in Section 5(a) of Part II, Fixed Rent
shall be initially paid by wire transfer to the Cash Management Account (as
defined in the Loan Agreement (as defined in Appendix A hereto)).

 

12. Mortgagee: Wells Fargo Bank, N.A., as administrative agent for the Lenders,
together with its successors and assigns, and/or any other person that makes a
loan or loans (such loan or loans pursuant to the Loan Agreement and the other
Loan Documents, together with all obligations thereunder to pay principal,
interest, fees and any and all other amounts, may be collectively referred to
herein as the “Loan”) to Landlord which is secured by a mortgage, deed of trust
or similar instrument with respect to the Premises and of which Tenant is
advised in writing by Landlord. Any such Loan may be evidenced by one or more
promissory notes (collectively referred to herein as the “Note”). The documents
evidencing or securing the Loan are collectively referred to herein as the “Loan
Documents.”

 

2



--------------------------------------------------------------------------------

13.    Mortgagee business address:

  

Wells Fargo Bank, N.A.

301 South College Street

Charlotte, North Carolina 28288

14.    Mortgagee notice address:

  

Wells Fargo Bank, N.A.

301 South College Street

Charlotte, North Carolina 28288

Attention: John D. Altmeyer

Fax: (704) 383-3556

with a copy to:

  

Moore & Van Allen PLLC

100 North Tryon Street

Suite 4700

Charlotte, North Carolina 28202

Attention: W. Miller Abernethy, Jr.

Fax: (704) 331-1159

 

15. Certain Definitions: Certain terms used in this Lease shall have the
definitions given to them in Appendix A attached to this Lease.

 

16. Exhibits: All Exhibits, Schedules and Appendices to this Lease are
incorporated herein by this reference.

[Remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------

PART II

 

1. PREMISES.

Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord, for
the Term and on the conditions herein provided, the Premises described in
Section 8 of Part I hereof, subject, however, to the Permitted Encumbrances (but
only to the extent provided in the proviso to the definition of “Permitted
Encumbrances”).

 

2. NO MERGER OF TITLE.

There shall be no merger of this Lease nor of the leasehold estate created
hereby with the fee estate in or ownership of the Premises by reason of the fact
that the same entity may acquire or hold or own (i) this Lease or such leasehold
estate or any interest therein and (ii) the fee estate, leasehold estate or
ownership of any of the Premises or any interest therein. No such merger shall
occur unless and until all persons having any interest in (x) this Lease or such
leasehold estate and (y) the fee estate and leasehold estate in any of the
Premises including, without limitation, Mortgagee’s interest therein, shall join
in a written, recorded instrument effecting such merger.

 

3. TERM RENEWAL OPTION.

The initial Lease Term and each Renewal Term (as defined herein) shall be
subject to extension in accordance with the following provisions:

(a) So long as no Event of Default (as hereinafter defined) has occurred and is
then continuing, Tenant shall have the option (each, a “Renewal Option”) to
renew the initial Lease Term with respect to all Properties for up to two
(2) consecutive additional terms of five (5) years each and a third consecutive
additional term of four (4) years and eleven (11) months (each, a “Renewal
Term”), commencing on the day immediately following the expiration date of the
initial Lease Term or the then-expiring Renewal Term, as applicable. Tenant
shall exercise each Renewal Option by giving Landlord written notice of its
election to exercise such Renewal Option no later than the date which is one
hundred eighty (180) days prior to the expiration date of the initial Lease Term
or the then-expiring Renewal Term, as applicable.

(b) If Tenant timely and properly exercises any Renewal Option in accordance
with the provisions of clause (a) of this Section 3 of Part II above, the Fixed
Rent (as hereinafter defined) applicable to the applicable Renewal Term shall be
the Fair Market Rental Value, determined as set forth herein. The term “Fair
Market Rental Value” shall mean the aggregate fair market rental value for all
of the Properties determined as of the first day of the applicable Renewal Term,
taking into consideration (1) the annual rental rates then being charged in the
applicable submarkets in which the Properties are located for comparable
buildings for a new lease of comparable size and condition, including market
annual or periodic escalations, if any, and (2) all relevant factors, including
but not limited to the creditworthiness of the tenant, amenities, location,
submarkets, duration of term, commissions, operating costs, tenant improvements,
and other incentives, if any. Landlord and Tenant shall endeavor, in good faith,
to agree upon a Fair Market Rental Value. If Landlord and Tenant shall be unable
to agree upon the Fair Market Rental Value by the date which is thirty (30) days
after the giving of the election notice, then and in such event, each party
shall within fifteen (15) days after the expiration of such 30-day period
appoint an MAI appraiser, licensed in the State of California and specializing
in the valuation of commercial real estate of the type subject to this Lease and
rents in the applicable submarkets in which the Properties are located for
properties of similar age, size, condition and location, and with at least ten
(10) years experience as

 

4



--------------------------------------------------------------------------------

such an appraiser, which appraisers shall each determine the Fair Market Rental
Value within fifteen (15) days after their appointment. In the event the MAI
appraisers chosen by the parties (x) agree on the applicable Fair Market Rental
Value, then such value shall be the Fixed Rent for the applicable Renewal Term
in accordance with the provisions above, or (y) are unable to agree on the Fair
Market Rental Value, then the applicable MAI appraisers shall, within five
(5) days after the conclusion of the fifteen (15) day period after the
appointment date for the later-appointed appraiser, prepare separate written
reports of their determinations and appoint a mutually acceptable third
(3rd) similarly qualified MAI appraiser to determine the Fair Market Rental
Value. If a third (3rd) similarly qualified appraiser is not appointed within
the time specified above, either Landlord or Tenant may apply to a court of
competent jurisdiction to appoint such third (3rd) similarly qualified MAI
appraiser. Such third (3rd) MAI appraiser shall within five (5) days after his
or her appointment, review the reports prepared by the first two (2) MAI
appraisers, conduct such additional analysis as may be appropriate, and make a
determination of its opinion of the Fair Market Rental Value. In such event, the
Fair Market Rental Value shall equal the average of the two (2) determinations
of the three (3) appraisals which are closest in number to each other, without
regard to the appraisal which is furthermost in number from the other two
(2) appraisals, and such value shall be the Fixed Rent for the applicable
Renewal Term in accordance with provisions above. The determination of Fair
Market Rental Value pursuant to the terms of this clause (b) shall be final,
binding, and conclusive on the parties hereto. Landlord and Tenant shall each
bear the cost of any MAI appraiser appointed by such party pursuant to the terms
of this clause (b) and shall equally share the cost of any third (3rd) MAI
appraiser appointed pursuant to the terms of this clause (b).

(c) If Tenant exercises any Renewal Option, Landlord and Tenant shall execute
and deliver an amendment to this Lease reflecting the applicable Fixed Rent
during the applicable Renewal Term; provided, any such Fixed Rent determined for
a Renewal Term in accordance with the provisions of this Section 3 of Part II
shall be effective for purposes of this Lease during such Renewal Term
regardless of the date of execution of any such amendment.

 

4. USE.

Tenant may use the Premises for general retail and distribution use and
ancillary uses thereof or for any other lawful purpose so long as such other
lawful purpose would not (i) have a material adverse effect on the value of the
Premises, (ii) materially increase (when compared to similar space) the
likelihood that Tenant, Landlord or Landlord’s Mortgagee would incur liability
under any Environmental Laws (as hereinafter defined), or (iii) result in or
give rise to any material environmental deterioration or degradation of the
Premises. In no event shall any of the Premises be used for any purpose which
shall violate any of the provisions of any Permitted Encumbrance or any
covenants, restrictions or agreements hereafter created by or consented to by
Tenant applicable to the Premises; provided, that this sentence shall not apply
with respect to any Permitted Encumbrance in effect on the Lease Commencement
Date so long as (i) the title insurance policy obtained by Landlord in
connection with its purchase of the Premises (and the Mortgagee’s policy of
title insurance issued in connection with the Loan) contains affirmative
insurance against any loss arising due to a violation of such Permitted
Encumbrance or if such affirmative title insurance is subsequently provided to
Landlord and Mortgagee at Tenant’s cost with respect to such Permitted
Encumbrance on terms and conditions satisfactory to Landlord and Mortgagee in
their sole discretion, and (ii) violation of such Permitted Encumbrance could
not result in Landlord or Mortgagee suffering (A) any criminal liability,
penalty or sanction, (B) any civil liability, penalty or sanction for which
Tenant has not made provisions reasonably acceptable to Landlord and Mortgagee,
or (C) defeasance or loss of priority of its interest in the Premises; provided,
further, however, that TENANT SHALL NONETHELESS BE OBLIGATED TO INDEMNIFY,
DEFEND AND HOLD HARMLESS LANDLORD AND ALL OTHER INDEMNIFIED PARTIES, FROM ANY
AND ALL LOSSES, LIABILITIES, PENALTIES, ACTIONS, SUITS, CLAIMS, DEMANDS,
JUDGMENTS, DAMAGES, COSTS OR EXPENSES SUFFERED AS A RESULT OF THE VIOLATION OF
ANY SUCH

 

5



--------------------------------------------------------------------------------

PERMITTED ENCUMBRANCE. Tenant agrees that with respect to the Permitted
Encumbrances and any covenants, restrictions or agreements hereafter created by
or consented to by Tenant, Tenant shall observe, perform and comply with and
carry out the provisions thereof required therein to be observed and performed
by Landlord.

 

5. FIXED RENT AND ADDITIONAL RENT.

(a) Tenant shall pay Fixed Rent to Landlord at the business address of Landlord;
provided that Fixed Rent shall be paid to Mortgagee for so long as the Loan is
outstanding, pursuant to the Mortgagee’s instructions, as the case may be,
specified herein, or at such other address as Landlord or Mortgagee, as the case
may be, shall from time to time designate by written notice to Tenant. The Fixed
Rent shall be due and payable on a monthly basis (or the applicable portion
thereof) in the amounts set forth on Schedule 2 hereto. Schedule 2 is
incorporated herein by this reference. Fixed Rent shall be due and payable in
arrears on the first day of each month (or if such first day is not a Business
Day, the immediately preceding Business Day of each month, each such date being
referred to herein as a “Due Date”). In the event of a transfer of any Property
expressly permitted under the Loan, the Fixed Rent shall be reduced by the
amount of the Fixed Rent allocated to the applicable Property.

(b) [Reserved].

(c) If any installment of Fixed Rent is not paid on the respective Due Date,
Tenant shall pay Landlord interest on such overdue payment at the Lease Default
Rate, accruing from the Due Date of such payment until the same is paid. All
Fixed Rent and Additional Rent shall be payable in U.S. Dollars.

(d) All Taxes, costs, expenses, ground lease rents and other amounts which
Tenant is required to pay pursuant to this Lease (other than Fixed Rent and
Additional Payments), together with every fine, penalty, interest and cost which
may be added for non-payment or late payment thereof, shall constitute
additional rent (“Additional Rent’”). All Additional Rent shall be paid directly
by Tenant to the party to whom such Additional Rent is due or to Mortgagee if
requested by Landlord. If Tenant shall fail to pay any such Additional Rent or
any other sum due hereunder when the same shall become due, Landlord shall after
written notice to Tenant have all rights, powers and remedies with respect
thereto as are provided herein or by Law in the case of non-payment of any Fixed
Rent and shall have the right to pay the same on behalf of Tenant, and Tenant
shall repay such amounts to Landlord on demand. Tenant shall pay to Landlord
interest at the Lease Default Rate on all overdue Additional Rent and other sums
due hereunder, in each case paid by Landlord or Mortgagee on behalf of Tenant,
from the date of payment by Landlord or Mortgagee until repaid by Tenant.

 

6. NET LEASE; TRUE LEASE.

(a) The obligations of Tenant hereunder shall be separate and independent
covenants and agreements, and Fixed Rent, Additional Rent and all other sums
payable by Tenant hereunder shall continue to be payable in all events, and the
obligations of Tenant hereunder shall continue during the Term, unless the
requirement to pay or perform the same shall have been terminated pursuant to
the provisions of Section 13(d), or Section 14 of this Part II or if agreed by
Tenant and Landlord upon full repayment of the Loan. This is an absolute net
lease and Fixed Rent, Additional Rent and all other sums payable hereunder by
Tenant shall be paid without notice or demand, and without setoff, counterclaim,
recoupment, abatement, suspension, reduction or defense. This Lease is the
absolute and unconditional obligation of Tenant, and the obligations of

 

6



--------------------------------------------------------------------------------

Tenant under this Lease shall not be affected by any interference with Tenant’s
use of any of the Premises for any reason, including, but not limited to, the
following: (i) any damage to or destruction of any of the Premises by any cause
whatsoever (except as otherwise expressly provided in Section 13(d) of this Part
II), (ii) any Condemnation (except as otherwise expressly provided in Section 14
of this Part II), (iii) the prohibition, limitation or restriction of Tenant’s
use of any of the Premises, (iv) any eviction by paramount title or otherwise,
(v) Tenant’s acquisition of ownership of any of the Premises other than pursuant
to an express provision of this Lease, (vi) any default on the part of Landlord
under this Lease or under any other agreement, (vii) any latent or other defect
in, or any theft or loss of any of the Premises, (viii) any violation of
Section 35 of this Part II by Landlord (provided, that this Section 6(a)(viii)
shall not limit Tenant’s rights, if any, to seek injunctive relief against
Landlord for violation of said Section 35 of this Part II), or (ix) any other
cause, whether similar or dissimilar to the foregoing, any present or future Law
to the contrary notwithstanding. All costs and expenses (other than
depreciation, interest on and amortization of debt incurred by Landlord, and
costs incurred by Landlord in financing or refinancing the Premises) and other
obligations of every kind and nature whatsoever relating to the Premises and the
appurtenances thereto and the use and occupancy thereof which may arise or
become due and payable with respect to the period which ends on the expiration
or earlier termination of the Term in accordance with the provisions hereof
(whether or not the same shall become payable during the Term or thereafter)
shall be paid and performed by Tenant. Tenant shall pay all expenses related to
the maintenance and repair of the Premises, and Taxes and insurance costs. This
Lease shall not terminate and Tenant shall not have any right to terminate this
Lease (except as otherwise expressly provided in Section 13(d) or Section 14 of
this Part II or if agreed to by Tenant and Landlord upon full repayment of the
Loan), or to abate Fixed Rent, Additional Rent or any other sums payable by
Tenant hereunder during the Lease Term.

(b) Landlord and Tenant agree that this Lease is intended as a true lease and
does not represent a financing arrangement. Each party shall reflect the
transaction represented hereby in all applicable books, records and reports
(including income tax filings) in a manner consistent with “true lease”
treatment rather than “financing” treatment.

(c) Except as otherwise permitted herein, Tenant shall remain obligated under
this Lease in accordance with its terms and shall not take any action to
terminate, rescind or avoid this Lease, notwithstanding any bankruptcy,
insolvency, reorganization, liquidation, dissolution or other proceeding
affecting Landlord or any action with respect to this Lease which may be taken
by any trustee, receiver or liquidator or by any court.

 

7. CONDITION.

Tenant acknowledges that Tenant is fully familiar with the physical condition of
the Premises and that Landlord makes no representation or warranty express or
implied, with respect to same. EXCEPT FOR LANDLORD’S COVENANT OF QUIET ENJOYMENT
SET FORTH IN SECTION 35 OF THIS PART II, LANDLORD MAKES NO AND EXPRESSLY HEREBY
DENIES ANY REPRESENTATIONS OR WARRANTIES REGARDING THE CONDITION OR SUITABILITY
OF, OR TITLE TO, THE PREMISES TO THE EXTENT PERMITTED BY LAWS, AND TENANT WAIVES
ANY RIGHT OR REMEDY OTHERWISE ACCRUING TO TENANT ON ACCOUNT OF THE CONDITION OR
SUITABILITY OF THE PREMISES, OR (EXCEPT WITH RESPECT TO LANDLORD’S WARRANTY SET
FORTH IN SECTION 35 OF THIS PART II) TITLE TO THE PREMISES, AND TENANT AGREES
THAT IT TAKES THE PREMISES “AS IS”, WITHOUT ANY SUCH REPRESENTATION OR WARRANTY,
INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTIES. Tenant has examined the
Premises and title to the Premises, and has found all of the same satisfactory
for all purposes.

 

7



--------------------------------------------------------------------------------

8. LIENS.

Tenant shall not, directly or indirectly, create, or permit to be created or to
remain, and shall remove and discharge (including, without limitation, by any
statutory bonding procedure or any other bonding procedure reasonably
satisfactory to Landlord and Mortgagee which shall be sufficient to prevent any
loss of the Landlord’s or Mortgagee’s interest in the Premises) within thirty
(30) days after obtaining knowledge thereof, any mortgage, lien, encumbrance or
other charge on (a) the Premises or the leasehold estate created hereby or
(b) any Fixed Rent, Additional Rent or any other sums payable by Tenant
hereunder, in each case which arises for any reason, other than: the Landlord’s
Mortgage (and any assignment of leases or rents collateral thereto); the
Permitted Encumbrances; and any mortgage, lien, encumbrance or other charge
created by or resulting from any act or omission by Landlord or those claiming
by, through or under Landlord (other than Tenant or any other person claiming
by, through or under Tenant). Landlord shall not be liable for any labor,
services or materials furnished to Tenant or to any party holding any portion of
the Premises through or under Tenant and no mechanic’s or other liens for any
such labor, services or materials shall attach to the Premises or the leasehold
estate created hereby.

 

9. REPAIRS AND MAINTENANCE

(a) Tenant shall keep, maintain and repair, at its sole cost and expense, the
Premises, including, without limitation, the roof, walls, footings, foundations,
HVAC, mechanical and electrical equipment and systems in or serving the Premises
and structural and nonstructural components and systems of the Premises, parking
areas, sidewalks, roadways and landscaping in good repair and appearance, and
shall make all repairs and replacements (substantially equivalent in quality and
workmanship to the original work) of every kind and nature, whether foreseen or
unforeseen, which may be required to be made in order to keep and maintain the
Premises in as good repair and appearance as they were when originally
constructed, except for ordinary wear and tear and (other than for any
Restoration required by the terms of this Lease) any damage to the Premises by
any Termination Casualty to or Major Condemnation of the Premises. Tenant shall
do or cause others to do all shoring of the Premises or of the foundations and
walls of the Premises and every other act necessary or appropriate for the
preservation and safety thereof (including, without limitation, any repairs
required by Law as contemplated by Section 10 of this Part II), by reason or in
connection with any excavation or other building operation upon the Premises,
and Landlord shall have no obligation to do so. Landlord shall not be required
to make any repair, replacement, maintenance or other work whatsoever, or to
maintain the Premises in any way, and Tenant waives the right to make repairs,
replacements or to perform maintenance or other work at the expense of the
Landlord, which right may be provided for in any Laws. Nothing in the preceding
sentence shall be deemed to preclude Tenant from being entitled to insurance
proceeds or awards for any taking to the extent provided in this Lease. Tenant
shall, in all events, make all repairs, replacements and perform maintenance and
other work for which it is responsible hereunder, in a good, proper and
workmanlike manner. As used herein “Restoration” shall mean restoring or
repairing the Premises to as nearly as possible its value, condition, character,
utility and useful life immediately before a Condemnation or Casualty, but in
any event assuming the Premises have been maintained in accordance with the
requirements of Section 9 of this Part II.

(b) If all or any part of the Premises shall violate the agreements or
conditions affecting the Premises or any part thereof, or shall violate any Laws
or Legal Requirements, or

 

8



--------------------------------------------------------------------------------

shall hinder, obstruct or impair any easement or right-of-way to which the
Premises is subject, then, promptly after written request of Landlord (unless
such violation of any agreements or conditions of record, hindrance, obstruction
or impairment is a Permitted Encumbrance in existence as of the Lease
Commencement Date or which subsequently arises with the prior written consent of
Landlord and Mortgagee and Landlord and Mortgagee have obtained, at Tenant’s
cost, affirmative title insurance coverage against any loss arising due to any
such matter on terms and conditions satisfactory to Landlord and Mortgagee in
their sole discretion) or of any person affected thereby, Tenant shall, at its
sole expense, either (i) obtain valid and effective waivers or settlements of
all claims, liabilities and damages resulting therefrom, or (ii) make such
changes, including Alterations to the Premises (subject, however, to Tenant’s
maintenance and repair obligations in Section 9(a) of this Part II) and take
such other action as shall be necessary to remove or eliminate such
encroachments, violations, hindrances, obstructions or impairments, provided
that, if Landlord’s or Mortgagee’s consent is required for such changes pursuant
to this Lease, Landlord’s or Mortgagee’s consent shall not be unreasonably
withheld, conditioned or delayed.

(c) If Tenant shall be in default under any of the provisions of this Section 9,
Landlord may, after thirty (30) days written notice to Tenant and failure of
Tenant to cure during said period, but without notice in the event of an
emergency, do whatever is necessary to cure such default as may be appropriate
under the circumstances for the account of and at the expense of Tenant. If an
emergency exists, Landlord shall use reasonable efforts to notify Tenant of the
situation by phone or other available communication before taking any such
action to cure such default. All reasonable sums so paid by Landlord and all
reasonable costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) so incurred, together with interest at the Lease
Default Rate from the date of payment or incurring of the expense, shall
constitute Additional Rent payable by Tenant under this Lease and shall be paid
by Tenant to Landlord on demand.

 

10. COMPLIANCE WITH LAWS.

During the Term, Tenant shall comply with all Laws and Legal Requirements
relating to the Premises. As used herein, (i) the term “Laws” shall mean all
present and future laws, statutes, codes, ordinances, orders, judgments,
decrees, injunctions, rules, regulations and requirements, even if unforeseen or
extraordinary, of every duly constituted governmental authority or agency (but
excluding those which by their terms are not applicable to and do not impose any
obligation on Tenant, Landlord or the Premises or which are due to take effect
after expiration of the Term), and (ii) the term “Legal Requirements” shall mean
all Laws and covenants, restrictions and conditions now or in the future of
record which may be applicable to Tenant, Landlord (with respect to the
Premises) or to all or any part of or interest in the Premises, or to the use,
manner of use, occupancy, possession, operation, maintenance, Alteration, repair
or reconstruction of the Premises.

 

11. ACCESS TO PREMISES.

Upon reasonable notice to Tenant, and during Tenant’s business hours, Landlord
and Mortgagee and their respective employees, contractors, agents and
representatives may enter onto the Premises to (i) show the Premises to
purchasers and potential purchasers, and to mortgagees and potential mortgagees,
(ii) inspect the Premises (provided, so long as no Event of Default exists and
except as otherwise provided in this Section 11 of Part II, no more than two
(2) such inspections by Mortgagee and its respective employees, contractors,
agents and representatives shall be permitted in any period of twelve
(12) consecutive months without the consent of the Tenant) or (iii) perform any
work which Landlord is permitted to perform under this Lease; provided, that,
for purposes of subparts (ii) and (iii) of this

 

9



--------------------------------------------------------------------------------

sentence, Landlord and Mortgagee shall not be required to give notice prior to
entry onto the Premises during the continuance of an Event of Default or in the
event of an emergency situation. Upon reasonable notice to Tenant, during the
last six (6) months of the Term, Landlord also may enter onto the Premises to
show the Premises to persons wishing to rent the same, and place notices
offering the Premises “For Rent” or “For Sale” on the front of any building
located on the Premises. No such entry shall constitute an eviction of Tenant
but any such entry shall be done by Landlord in such reasonable manner as to
minimize any disruption of Tenant’s business operation.

 

12. [RESERVED].

 

13. DAMAGE; DESTRUCTION.

(a) In the event of any damage to or destruction of the Premises by fire, the
elements or other casualty during the Term (a “Casualty”), Tenant shall give
Landlord and Mortgagee, if any, prompt written notice thereof.

(b) In the event of any such Casualty (whether or not insured against) the Term
shall continue and there shall be no abatement or reduction of Fixed Rent,
Additional Rent or of any other sums payable by Tenant hereunder.

(c) Except to the extent otherwise provided in Section 14(c) of this Part II in
the event of a Termination Casualty resulting in a Rejectable Offer being made
to Landlord, all proceeds of any insurance required to be carried hereunder
respecting the Premises (the “Premises Net Proceeds”) shall be delivered to a
trustee (the “Trustee”) which shall be a federally insured bank or other
financial institution, selected by Landlord and Tenant and reasonably
satisfactory to Mortgagee to be held and disbursed in accordance with the
provisions of Section 13(e) of this Part II; provided, however, that if at the
time of the delivery of the Premises Net Proceeds a Mortgage is in existence,
the Mortgagee may act as Trustee without the consent of either Landlord or
Tenant.

(d) Tenant shall, whether or not the Premises Net Proceeds of such insurance are
sufficient for the purpose or delivered to Tenant, promptly complete the
Restoration, at Tenant’s sole cost and expense, of the improvements damaged by
such Casualty (including any Alterations previously made by Tenant hereunder);
provided, however, that if a Casualty occurs within twenty-four (24) months
prior to the expiration of the Term which results in damage to the Premises with
a cost to repair in excess of fifty percent (50%) of the then current Fair
Market Value of the Premises (as hereinafter defined) (a “Termination
Casualty”), then, so long as no Event of Default or Disqualifying Default then
exists, Tenant may elect not to complete the Restoration provided such election
is made within one hundred eighty (180) days after the date of such Termination
Casualty, in which event Tenant may terminate this Lease by notice to Landlord
and Mortgagee on the date for termination specified in such notice (which date
shall be a Due Date which is no sooner than ninety (90) days and no later than
one hundred twenty (120) days after such notice but, in any event, not later
than the last day of the Term of this Lease), but only if (i) such termination
is accompanied by a Rejectable Offer, as provided in such Section 14(c) of this
Part II, and (ii) if such Rejectable Offer is accepted by Landlord as provided
in such Section 14(c), Tenant makes full payment of the sum due thereunder as
provided in Section 14(c), in immediately available funds (it being agreed that
if Tenant shall have failed to send such notice within such one hundred eighty
(180) day period or shall have sent such notice but failed to comply with
subparts (i) and (ii) of this sentence, then Tenant shall be deemed to have
waived its right to so terminate this Lease and shall be obligated to complete
the Restoration). As used herein, a “Disqualifying Default” shall mean and
include (i) any failure to

 

10



--------------------------------------------------------------------------------

make any payment of Fixed Rent when due hereunder, and (ii) the occurrence of
any event or condition described in subparts (vi) or (vii) of Section 23(a) of
Part II hereof without regard to any notice or lapse of time set forth in such
subparts which may be required for such events or conditions to mature into an
Event of Default. No rejection of a Rejectable Offer shall be effective unless
the Mortgagee shall have consented thereto in writing. In addition, if Landlord
has not properly accepted such Rejectable Offer, Mortgagee may accept Tenant’s
Rejectable Offer by written notice to Tenant delivered in accordance herewith
and within the time periods provided herein (notwithstanding any notice by
Landlord to the contrary) and, in such event, Tenant’s Rejectable Offer shall be
deemed accepted for all purposes hereof. Prior to any such Restoration (or
concurrently with making a Rejectable Offer under this Section 13(d), if
applicable), Tenant shall notify Landlord in writing of the estimated cost
thereof (the “Restoration Cost”). Except for such termination expressly provided
for above in this paragraph (d), Tenant shall not have any right to abate the
payment of Fixed Rent or Additional Rent as a result of any Casualty. As used
herein, the “Fair Market Value of the Premises” shall be the fair market value
of the Premises as determined by an appraisal of the Premises prepared by an MAI
appraiser who is mutually satisfactory to Mortgagee, Landlord and Tenant with
not less than ten (10) years experience appraising properties similar to the
Premises in the metropolitan area in which the Premises is located (an
“Appraiser”).

(e) Premises Net Proceeds held by the Trustee shall be invested in Permitted
Investments (as defined in the Loan Documents) and shall be disbursed in
accordance with the following conditions:

(i) If the Restoration Cost exceeds the Threshold Repair Amount, before
commencing the Restoration the architects, general contractor(s), and plans and
specifications for the Restoration shall be approved by Landlord and Mortgagee,
which approval shall not be unreasonably withheld or delayed; and which approval
shall be granted to the extent that the plans and specifications depict a
Restoration which is substantially similar to the improvements and equipment
which existed prior to the occurrence of the Casualty or Taking, whichever is
applicable.

(ii) At the time of any requested disbursement, no Event of Default or
Disqualifying Default shall exist and no mechanics’ or materialmen’s liens shall
have been filed and remain undischarged or unbonded.

(iii) Disbursements shall be made from time to time in an amount not exceeding
the hard and soft cost of the work and costs incurred since the last
disbursement upon receipt of (A) satisfactory evidence, including architects’
certificates of the stage of completion, of the estimated costs of completion
and of performance of the work to date in a good and workmanlike manner in
accordance with the contracts, plans and specifications, (B) partial releases of
liens, if the same are obtainable or, if such partial releases are not
obtainable, endorsements to Landlord’s and Mortgagee’s title insurance policies
showing no exceptions for mechanics’ or materialmen’s or any similar liens, and
(C) other reasonable evidence of cost and payment so that Landlord can verify
that the amounts disbursed from time to time are represented by work that is
completed in place or delivered to the site and free and clear of mechanics’
lien claims.

(iv) Each request for disbursement shall be accompanied by a certificate of
Tenant describing the work, materials or other costs or expenses for which
payment is requested, stating the cost incurred in connection therewith and
stating that Tenant has not previously received payment for such work or expense
and the certificate to be

 

11



--------------------------------------------------------------------------------

delivered by Tenant upon completion of the work shall, in addition, state that
the work has been substantially completed and complies with the applicable
requirements of this Lease.

(v) The Trustee may retain ten percent (10%) of the Premises Net Proceeds until
the Restoration is at least fifty percent (50%) complete, which amount may
continue to be held as retainage until the Restoration is substantially
complete.

(vi) [Reserved].

(vii) At all times the undisbursed balance of the Premises Net Proceeds held by
Trustee plus any funds contributed thereto by Tenant, at its option, shall be
not less than the cost of completing the Restoration, free and clear of all
liens.

(viii) In addition, before commencement of Restoration and at any time during
Restoration, if the estimated cost of Restoration, as reasonably determined by
an independent architect mutually agreed upon by the parties in their reasonable
discretion, exceeds the amount of the Net Proceeds available for such
Restoration, the amount of such excess shall be paid by Tenant to the Trustee to
be added to the Premises Net Proceeds or Tenant shall fund at its own expense
the costs of such Restoration until the remaining Premises Net Proceeds are
sufficient for the completion of the Restoration. For purposes of determining
the source of funds with respect to the disposition of funds remaining after the
completion of Restoration, the Premises Net Proceeds shall be deemed to be
disbursed prior to any amount added by Tenant.

(ix) Provided no Event of Default or Disqualifying Default exists and is
continuing, any Premises Net Proceeds remaining after final payment has been
made for such Restoration shall be promptly delivered to Tenant. Notwithstanding
any contrary provision hereof, if an Event of Default or a Disqualifying Default
has occurred and is continuing, Landlord shall be entitled to retain any
Premises Net Proceeds and to apply the same to either repair the damages or to
pay other amounts due Landlord hereunder or Mortgagee under the Mortgage, at
Mortgagee’s or, if there is then no Mortgagee, Landlord’s sole option. No such
retention by Landlord shall impose on Landlord any obligation to repair the
Premises or relieve Tenant of its obligations to repair the Premises.

(x) Landlord and Tenant agree that notwithstanding anything to the contrary
contained herein, to the extent there is a conflict between the disbursement
procedures contained in this clause (e) and the disbursement procedures set
forth in the Loan Documents, the disbursement procedures in the Loan Documents
shall control.

(f) The parties intend that the terms of this Section 13 of Part II, and those
of Sections 6 and 14 of Part II of this Lease, constitute an “express agreement
to the contrary” under Section 227 of the New York Real Property Law.

 

14. CONDEMNATION; REJECTABLE OFFERS; ADDITIONAL PAYMENTS.

(a) Promptly upon obtaining knowledge of any proceeding for condemnation or
eminent domain with respect to the Premises (a “Taking” or “Condemnation”),
Tenant and Landlord shall each notify the other and Mortgagee, and each shall be
entitled to participate in such proceeding at Tenant’s sole expense. Subject to
the provisions of this Section 14, Tenant

 

12



--------------------------------------------------------------------------------

hereby irrevocably assigns to Landlord’s Mortgagee or to Landlord, in that
order, any award or payment in respect of any Condemnation of the Premises,
except that (except as hereinafter provided) nothing in this Lease shall be
deemed to assign to Landlord or Mortgagee any award relating to the value of the
leasehold interest created by this Lease or any award or payment on account of
an interruption of Tenant’s business at the Premises or the Tenant’s trade
fixtures, moving expenses and out-of-pocket expenses incidental to the move, if
available, to the extent Tenant shall have a right to make a separate claim
therefor against the condemnor, it being agreed, however, that Tenant shall in
no event be entitled to any payment that reduces the award to which Landlord is
or would be entitled for the condemnation of Landlord’s interest in the
Premises.

(b) If (i) the entire Premises or (ii) a material portion of the Building or
land comprising a portion of the Premises the loss of which would, in Tenant’s
reasonable judgment, render the Premises unsuitable for Restoration or for the
continued use and occupancy in Tenant’s business after Restoration, shall be
subject of a Taking (a “Major Condemnation”), then not later than ninety
(90) days after the Taking has occurred, Tenant shall serve written notice upon
Landlord and Mortgagee (“Tenant’s Termination Notice”) of Tenant’s intention to
terminate this Lease on any Fixed Rent payment Due Date specified in such
notice, which Due Date (the “Involuntary Conversion Termination Date”) shall be
no sooner than ninety (90) days and no later than one hundred twenty (120) days
after Tenant’s Termination Notice but, in any event, not later than the last day
of the Term of this Lease. If the Involuntary Conversion Termination Date occurs
during the Term, such notice must be accompanied by a Rejectable Offer, as
described in Section 14(c) of this Part II, in which event the provisions of
such Section 14(c) shall be controlling.

(c) In the event of a Major Condemnation or a Termination Casualty during the
Term, then contemporaneously with the delivery of Tenant’s Termination Notice
(or notice of termination under Section 13(d)), Tenant shall deliver to Landlord
and Mortgagee (i) an irrevocable rejectable written offer (the “Rejectable
Offer”) to purchase Landlord’s interest in the Premises on the Involuntary
Conversion Termination Date (or the date of termination specified in such notice
under Section 13(d)) for a price equal to the then applicable “Additional
Payment” (herein so called) as specified on Schedule 1 attached hereto, and
(ii) a certificate from an officer of Tenant which (A) describes the event(s)
giving rise to the Termination Casualty or Major Condemnation, as the case may
be, and (B) in the case of a Major Condemnation, states that the chief financial
officer of Tenant has determined that such event has rendered the Premises
unsuitable for Restoration or for the continued use and occupancy in Tenant’s
business. Within seventy-five (75) days after the date Landlord receives the
items required to be delivered in (i) and (ii) above, Landlord shall deliver
written notice of its election to either accept or reject Tenant’s Rejectable
Offer (with a failure to respond constituting a deemed acceptance of such
Rejectable Offer, it being agreed that, in such case, no acceptance by Mortgagee
or any other party shall be required). In the event of an acceptance or deemed
acceptance of a Rejectable Offer made under this Section 14(c), on the
applicable Involuntary Conversion Termination Date (or the date of termination
specified in such notice under Section 13(d)) the Premises shall be conveyed to
Tenant or its designee and the Premises Net Proceeds or net award, if any,
payable in connection with the Termination Casualty or Major Condemnation (or
the right to receive the same when made if payment therefor has not yet been
made) shall be assigned and/or turned over to the Tenant on the closing of the
title in exchange for payment by Tenant to Landlord of all Fixed Rent,
Additional Rent and all other sums due and payable hereunder (or accrued but not
yet due and payable) through the date of such closing plus the applicable
Additional Payment for the Premises. If the Landlord and the Landlord’s
Mortgagee reject a Rejectable Offer made under this Section 14(c) by a written
notice given to the Tenant within the time period set forth above,

 

13



--------------------------------------------------------------------------------

then this Lease shall terminate on the Involuntary Conversion Termination Date
(or the date of termination specified in such notice under Section 13(d))
(except with respect to indemnifications, obligations and liabilities of Tenant
hereunder, actual or contingent, which have arisen on or prior to such
termination, and except for the provisions of Sections 28 and 40 of this Part
II, all of which shall survive such termination of this Lease) and any Premises
Net Proceeds or net award payable in connection with a Termination Casualty or
Major Condemnation (or the right to receive the same when made if payment
therefor has not yet been made) shall be assigned or paid and belong to the
Landlord, and, in addition, the Tenant shall pay to the Landlord an amount equal
to any deductible or self insurance amount in effect under the policy or
policies insuring the risk relating to such Termination Casualty, all Fixed Rent
accrued as of such Involuntary Conversion Termination Date (or the date of
termination specified in such notice under Section 13(d)), and all Additional
Rent and all other amounts then due and payable (or accrued but not yet due and
payable) by the Tenant under this Lease. Except for a termination as provided
for in the immediately preceding sentence, Tenant shall not be permitted to
abate Fixed Rent or Additional Rent as a result of a Taking or Condemnation. No
rejection of a Rejectable Offer shall be effective unless Mortgagee shall have
consented thereto in writing. In addition, Mortgagee may accept Tenant’s
Rejectable Offer under this Section 14(c) by written notice to Tenant delivered
in accordance herewith and within the time periods provided herein
(notwithstanding any notice by Landlord to the contrary) and, in such event,
Tenant’s Rejectable Offer shall be deemed accepted for all purposes hereof.

(d) If Tenant shall purchase the Premises pursuant to a Rejectable Offer under
Section 14(c) which is accepted or deemed accepted, Landlord shall convey or
cause to be conveyed title thereto, the state of which shall be free and clear
of any encumbrance voluntarily created by Landlord, except for Permitted
Encumbrances and liens and encumbrances created by, through, under or with the
consent of Tenant, and Tenant or its designee shall accept such title, subject,
however, to the condition of the Premises on the date of purchase and all
applicable Laws and Legal Requirements, but free of the lien of the Mortgage
held by Mortgagee and of liens, and encumbrances resulting from acts of Landlord
taken without the consent of Tenant. Upon the Involuntary Conversion Termination
Date hereunder (or the date of termination specified in such notice under
Section 13(d)),Tenant shall, by wire transfer of immediately available funds,
pay into the same account or to the same address as then designated for the
payment of Fixed Rent, the then applicable Additional Payment shown on Schedule
1 hereto, together with all Fixed Rent, Additional Rent, and other sums then due
and payable or accrued hereunder to and including such date of purchase, and
there shall be delivered to Tenant a special warranty deed (or its local
equivalent) and any other instruments necessary to convey the title thereto
described above and to assign any other property then required to be assigned by
Landlord pursuant hereto. Tenant shall pay all charges incident to such
conveyance and assignment, including, without limitation, counsel fees, escrow
fees, recording fees, title insurance premiums, transfer Taxes and all other
applicable Taxes (other than any franchise, income or capital gains Tax, gross
receipts Tax imposed in lieu of any of the foregoing Taxes, or Tax imposed under
Section 59A of the Internal Revenue Code of 1986, as amended, or any similar
state, local, foreign or successor provision) which may be imposed by reason of
such conveyance and assignment and the delivery of said deed or conveyance and
other instruments regardless of who is required to pay such Taxes under State or
local law or custom (and Tenant shall also pay to Landlord any amount necessary
to yield to Landlord the entire purchase price if as a matter of Law Tenant is
unable to pay such Tax). Upon the completion of such purchase of the entire
Premises by Tenant but not prior thereto (whether or not any delay or failure in
the completion of such purchase shall be the fault of Landlord), this Lease
shall terminate, except with respect to indemnifications, obligations and
liabilities of Tenant hereunder, actual or contingent, which have arisen on or
prior to such completion of such purchase, and except for the provisions of
Sections 28 and 40 of this Part II,

 

14



--------------------------------------------------------------------------------

all of which shall survive such termination of this Lease. Prior to the
completion of such purchase, this Lease shall continue in full force and effect,
and Tenant shall continue to be obligated for Fixed Rent, Additional Rent and
all other sums then due and payable hereunder, without setoff, counterclaim,
recoupment, abatement, suspension, reduction or defense.

(e) In the event of any Taking of a portion of the Premises which does not
result in a termination of this Lease, the net award resulting from the Taking,
i.e., after deducting therefrom all reasonable expenses incurred in the
collection thereof, shall be held in accordance with Section 13(c) of this Part
II. In the event of any such Taking, Tenant shall promptly commence and
diligently complete the Restoration (as defined in Section 9(a) of this Part II)
of the Premises in accordance with all Laws and Legal Requirements and all other
terms of this Lease. Any net award from Condemnation not resulting in a
termination of this Lease shall be disbursed in the same manner as set forth in
Section 13(e) of this Part II.

(f) No agreement with any Governmental Authority in settlement of or under
threat of any Taking shall be made by Landlord without Tenant’s and Mortgagee’s
prior written consent (provided, that Tenant’s consent shall, not be required if
an Event of Default or a Disqualifying Default then exists and is continuing),
or by Tenant without Landlord’s and Mortgagee’s prior written consent.

(g) In the case of any Taking, all Fixed Rent, Additional Rent and other
obligations of Tenant shall continue unabated until the termination of this
Lease or Tenant’s purchase of the Premises pursuant to Section 14(d) of this
Part II.

Notwithstanding anything to the contrary in this Lease, so long as the Loan is
outstanding, all Premises Net Proceeds or net award, if any, payable in
connection with a Termination Casualty or Major Condemnation shall be
distributed in accordance with the provisions set forth in the applicable
Mortgage respecting the affected Premises.

 

15. ASSIGNMENT AND SUBLETTING.

Tenant shall not have the right to assign this Lease, or to sublet the whole or
any part of the Premises, unless Tenant has received the prior written consent
of the Landlord and the Landlord has received the prior written consent of the
Mortgagee.

 

16. ALTERATIONS.

Tenant shall obtain Landlord’s prior written consent (not to be unreasonably
withheld or delayed) to any alterations (“Alterations”) to the Premises, which
Alterations would require Landlord to obtain Mortgagee’s consent under the Loan
Documents. Notwithstanding the foregoing, Landlord’s consent shall not be
required in connection with any Alterations that will not have a material
adverse effect on Landlord’s or Tenant’s financial condition, the value of the
Premises or the net operating income from the Premises, provided that such
Alterations are made in connection with (a) tenant improvement work performed
pursuant to the terms of this Lease or approved of in writing or deemed approved
by Mortgagee and Landlord, (b) tenant improvement work performed pursuant to the
terms and provisions of this Lease and not adversely affecting any structural
component of any improvements, any utility or HVAC system contained in any
improvements or the exterior of any building constituting a part of any
improvements or (c) Alterations performed in connection with the restoration of
the Premises after the occurrence of a casualty in accordance with the terms and
provisions of the Loan Documents. If required by Landlord in order to satisfy
its requirements under the Loan Documents, Tenant shall promptly deliver to
Landlord (who will deliver the same to Mortgagee) as security for the payment of
such amounts and as

 

15



--------------------------------------------------------------------------------

additional security for Tenant’s obligations hereunder and Landlord’s
obligations under the Loan Documents any of the following: (A) cash, (B) direct
non-callable obligations of the United States of America, (C) other securities
having a rating acceptable to Mortgagee, (D) a completion bond or letter of
credit issued by a financial institution having a rating by S&P of not less than
A-1 if the term of such bond or letter of credit is no longer than one (1) month
or, if such term is in excess of one (1) month, issued by a financial
institution having a rating from S&P of at least “A-” or (E) a guaranty of the
completion of the Alterations in form and substance reasonably satisfactory to
Mortgagee from a person rated at least investment grade by S&P. Such security
shall be in an amount (which amount shall be adjusted to reflect the current
unpaid amounts and released or terminated upon completion of the applicable
Alteration) sufficient to satisfy Landlord’s obligations under the Loan
Documents. All work done in connection with any Alteration shall be performed
with due diligence in a good and workmanlike manner and in accordance with
applicable Legal Requirements and insurance requirements under the Loan
Documents.

 

17. SIGNS.

At Tenant’s sole cost, Tenant may install, replace, relocate and maintain and
repair in and on the Premises, such signs, awnings, lighting effects and
fixtures as may be used from time to time by Tenant (collectively, “Signs”). At
Tenant’s sole cost and without liability to Landlord, Landlord agrees to
cooperate with Tenant (including signing applications upon Tenant’s written
request) in obtaining any necessary permits, variances and consents for Tenant’s
Signs. All Signs of Tenant shall comply with Laws and Legal Requirements.

At any time during the Term, Tenant may remove the trade fixtures as well as its
Signs and identification marks, from the Premises. Tenant agrees to repair any
and all damage caused by such removal.

 

18. [RESERVED].

 

19. SURRENDER.

At the expiration or other termination of this Lease, Tenant shall surrender the
Premises to Landlord in as good order and condition as they were at the
commencement of the Term or may be put in thereafter in accordance with this
Lease, reasonable wear and tear and (other than for any Restoration required by
the terms of this Lease) damage to the Premises by any Termination Casualty or
Major Condemnation of the Premises excepted. All Alterations, except Tenant’s
furniture, trade fixtures, satellite communications dish and equipment, computer
and other similar moveable equipment and shelving (“trade fixtures”), shall
become the property of Landlord and shall remain upon and be surrendered with
the Premises as a part thereof at the termination or other expiration of the
Term. At the expiration or termination of the Term, Tenant shall remove its
trade fixtures, as well as its Signs and identification marks, from the
Premises. Tenant agrees to repair any and all damage caused by such removal.
Trade fixtures and personal property not so removed at the end of the Term or
within thirty (30) days after the earlier termination of the Term for any reason
whatsoever shall become the property of Landlord, and Landlord may thereafter
cause such property to be removed from the Premises. The reasonable cost of
removing and disposing of such property and repairing any damage to any of the
Premises caused by such removal shall be borne by Tenant. Landlord shall not in
any manner or to any extent be obligated to reimburse Tenant for any property
which becomes the property of Landlord as a result of such expiration or earlier
termination. The provisions of this Section 19 shall survive the termination or
expiration of this Lease.

 

16



--------------------------------------------------------------------------------

20. SUBORDINATION OF LEASE.

(a) This Lease shall be subject and subordinate to any Mortgage and to all
advances made upon the security thereof. The term “Mortgage” shall include any
mortgages, deeds of trust or any other similar hypothecations on the Premises
securing any Loan to Landlord, regardless of whether or not such Mortgage is
recorded.

(b) Tenant agrees to attorn, from time to time, to Mortgagee, and to any
purchaser of the Premises, for the remainder of the Term, provided that
Mortgagee or such purchaser shall then be entitled to possession of the
Premises, subject to the provisions of this Lease. This subSection shall inure
to the benefit of Mortgagee or such purchaser, shall apply notwithstanding that,
as a matter of Law, this Lease may terminate upon the foreclosure of the
Mortgage (in which event the parties shall execute a new lease for the remainder
of the Term containing the provisions of this Lease), shall be self-operative
upon any such demand, and no further instrument shall be required to give effect
to said provisions. Each such party shall however, upon demand of the other,
execute instruments in confirmation of the foregoing provisions reasonably
satisfactory to the requesting party acknowledging such subordination,
non-disturbance and attornment and setting forth the terms and conditions
hereof.

(c) Tenant hereby consents to any assignment of this Lease by Landlord to or for
the benefit of any Mortgagee. Without limitation of the preceding sentence,
Tenant hereby specifically consents to any Assignment of Lease and Rents
executed by Landlord to and for the benefit of the Mortgagee named herein.

 

21. TENANT’S OBLIGATION TO DISCHARGE LIENS.

Prior to the imposition of any fine, lien, interest or penalty Tenant shall
timely pay and discharge all amounts and obligations which Tenant assumes or
agrees to pay or discharge pursuant to this Lease, together with every fine,
penalty and interest with respect thereto.

 

22. UTILITIES.

Tenant agrees to timely pay for all utilities consumed by it in the Premises,
prior to delinquency.

 

23. TENANT AND GUARANTOR DEFAULTS.

(a) Any of the following occurrences or acts shall constitute an Event of
Default (herein so called) under this Lease:

(i) Tenant shall default in the payment when due of any installment of Fixed
Rent or Additional Payment payable hereunder, provided that Tenant shall pay to
Landlord a late fee equal to two percent (2%) of the amount of any late payment
of (A) Fixed Rent, except for the first such late payment of Fixed Rent in any
twelve (12) month period, or (B) Additional Payment; or

(ii) Tenant shall default in the payment when due of any installment of
Additional Rent payable hereunder and such default shall continue for five
(5) days following the earlier to occur of (A) written notice of such default is
sent to Tenant by Landlord (or Mortgagee) or (B) Tenant has gained knowledge of
such default; or

 

17



--------------------------------------------------------------------------------

(iii) the failure by Tenant to maintain insurance as required under this Lease;
or

(iv) Tenant shall default in fulfilling any of the other covenants, agreements
or obligations of this Lease, and such default shall continue for more than
thirty (30) days after written notice thereof from Landlord (or Mortgagee)
specifying such default, provided, that if Tenant has commenced to cure within
said thirty (30) days, and thereafter is in good faith diligently prosecuting
same to completion, said thirty (30) day period shall be extended, for a
reasonable time (not to exceed one hundred eighty (180) days in the aggregate
(including such thirty (30) day period) or, with respect to a breach of Tenant’s
obligations under Section 40 of this Part II, such longer period as may
reasonably be necessary to cure such default so long as (A) Tenant delivers to
Landlord a certificate of a qualified environmental remediation specialist that
such default could not be cured within such one hundred eighty (180) days but is
curable, and (B) Tenant is in good faith diligently prosecuting such cure to
completion) where, due to the nature of a default, it is unable to be completely
cured within thirty (30) days; or

(v) any execution or attachment shall be issued against Tenant or any of its
property whereby the Premises shall be taken or occupied or attempted to be
taken or occupied by someone other than Tenant, and the same shall not be
bonded, dismissed, or discharged as promptly as possible under the
circumstances; or

(vi) Tenant or any Guarantor (A) shall make any assignment or other act for the
benefit of creditors, (B) shall file a petition or take any other action seeking
relief under any state or federal insolvency or bankruptcy Laws, or (C) shall
have an involuntary petition or any other action filed against either of them
under any state or federal insolvency or bankruptcy Laws which petition or other
action is not vacated or dismissed within sixty (60) days after the commencement
thereof; or

(vii) the estate or interest of Tenant in the Premises shall be levied upon or
attached in any proceeding and such estate or interest is about to be sold or
transferred and such process shall not be vacated or discharged within sixty
(60) days after such levy or attachment; or

(viii) any material representation or warranty made by Tenant or any Guarantor
to Landlord or the Mortgagee herein or in the Lease Guaranty or in connection
with Landlord’s purchase of the Premises or in any document delivered pursuant
to this Lease is misleading or false when made; or

(ix) Tenant or any other Loan Party shall default in any payment of principal of
or interest on the ABL Loans, the Term Loans, or any other Indebtedness in a
principal amount outstanding of at least $10,000,000 in the aggregate for the
Tenant and such Loan Parties beyond any applicable grace period (not to exceed
thirty (30) days), if any, provided in the instrument or agreement under which
such Indebtedness was created; or

(x) Tenant or any other Loan Party shall default in the observance or
performance of any other agreement or condition under any ABL Loan Document or
Term Loan Document (without giving effect to any waiver thereof by the lenders
thereunder if such default relates to a breach of a negative covenant or related
term corresponding to a negative covenant or related term referenced in Article
49 of Part II that is not effective under such Article 49 of Part II of this
Lease by virtue of the Savings

 

18



--------------------------------------------------------------------------------

Clause (each, a “Specified Negative Covenant”) or relates to a breach of the
negative covenant in Section 6.03(c) of the ABL Credit Agreement or
Section 6.03(c) of the Term Loan Credit Agreement) or relating to any other
Indebtedness in a principal amount outstanding of at least $10,000,000 in the
aggregate for the Tenant and such Loan Parties or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
or beneficiary or beneficiaries of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to become due prior to its
stated maturity or to be repurchased, prepaid, deferred or redeemed
(automatically or otherwise); or

(xi) one or more judgments or decrees shall be entered against Tenant or any
other Loan Party involving in the aggregate a liability (to the extent not
covered by insurance) of $10,000,000 or more and all such judgments or decrees
shall not have been paid and satisfied, vacated, discharged, stayed or bonded
pending appeal within thirty (30) Business Days from the entry thereof; or

(xii) any injunction, temporary restraining order or similar decree shall be
issued against Tenant or any other Loan Party that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect and
all such injunctions, temporary restraining orders or similar decrees have not
been discharged within thirty (30) days; or

(xiii) an ERISA Event shall have occurred that individually or when taken
together with any other ERISA Events that have occurred, could reasonably be
expected to have a Material Adverse Effect; or

(xiv) any material provision of this Lease or the Lease Guaranty ceases to be in
full force and effect; or Tenant or any Guarantor contests in any manner the
validity or enforceability of any material provision of the Lease or the Lease
Guaranty; or Tenant or any Guarantor denies that it has any or further liability
or obligation under the Lease or the Lease Guaranty; or Tenant or any Guarantor
purports to revoke, terminate or rescind any provision of the Lease or the Lease
Guaranty; or any default occurs under the Lease Guaranty or any other guaranty
or indemnity executed in connection herewith and such default continues after
the expiration of applicable grace periods, if any; or

(xv) a Change in Control (or a “Change in Control” as such term is defined in
the ABL Credit Agreement or the Term Loan Credit Agreement) shall occur; or

(xvi) Tenant shall agree to any amendment, supplement, restatement, replacement
or other modification to any negative covenant or related term in the ABL Credit
Agreement or the Term Loan Credit Agreement in effect as of the Closing Date
corresponding to a Specified Negative Covenant and such amendment, supplement,
restatement, replacement or other modification would adversely affect the
Landlord, the Administrative Agent or the Lenders (in the reasonable judgment of
the Administrative Agent).

(b) If an Event of Default shall have occurred and be continuing, Landlord shall
be entitled to all remedies available at law or in equity. Without limiting the
foregoing, Landlord shall have the right to give Tenant notice of Landlord’s
termination of the Term of this Lease.

 

19



--------------------------------------------------------------------------------

Upon the giving of such notice, the Term of this Lease and the estate hereby
granted shall expire and terminate on such date as fully and completely and with
the same effect as if such date were the date herein fixed for the expiration of
the Term of this Lease, and all rights of Tenant hereunder shall expire and
terminate, but Tenant shall remain liable as hereinafter provided.

(c) If an Event of Default shall have occurred and be continuing, Landlord shall
have the immediate right, whether or not the Term of this Lease shall have been
terminated pursuant to Section 23(b) of this Part II, to re-enter and repossess
the Premises and the right to remove all persons and property therefrom by
summary proceedings, ejectment, any other legal action or in any lawful manner
Landlord determines to be necessary or desirable. Landlord shall be under no
liability by reason of any such reentry, repossession or removal. No such
re-entry, repossession or removal shall be construed as an election by Landlord
to terminate this Lease unless a notice of such termination is given to Tenant
pursuant to Section 23(b) of this Part II.

(d) At any time or from time to time after a re-entry, repossession or removal
pursuant to Section 23(c) of this Part II, whether or not the Term of this Lease
shall have been terminated pursuant to Section 23(b) of this Part II, Landlord
may (but, except to the extent expressly required by any applicable Law, shall
be under no obligation to) relet the Premises for the account of Tenant, in the
name of Tenant or Landlord or otherwise, without notice to Tenant, for such term
or terms and on such conditions and for such uses as Landlord, in its absolute
discretion, may determine. Landlord may collect any rents payable by reason of
such reletting. Landlord shall not be liable for any failure to relet the
Premises or for any failure to collect any rent due upon any such reletting.

(e) No expiration or termination of the Term of this Lease pursuant to
Section 23(b) of this Part II, by operation of law or otherwise, and no
re-entry, repossession or removal pursuant to Section 23(c) of this Part II or
otherwise, and no reletting of the Premises pursuant to Section 23(d) of this
Part II or otherwise, shall relieve Tenant of its liabilities and obligations
hereunder, all of which shall survive such expiration, termination, re-entry,
repossession, removal or reletting.

(f) In the event of any expiration or termination of the Term of this Lease or
re-entry or repossession of the Premises or removal of persons or property
therefrom by reason of the occurrence of an Event of Default, Tenant shall pay
to Landlord all Fixed Rent, Additional Rent and other sums required to be paid
by Tenant, in each case together with interest thereon at the Lease Default Rate
from the due date thereof to and including the date of such expiration,
termination, re-entry, repossession or removal; and thereafter, Tenant shall,
until the end of what would have been the Term of this Lease in the absence of
such expiration, termination, re-entry, repossession or removal and whether or
not the Premises shall have been relet, be liable to Landlord for, and shall pay
to Landlord, as liquidated and agreed current damages (it being agreed that it
would be impracticable or extremely difficult to fix the actual damages):
(i) all Fixed Rent, Additional Rent and other sums which would be payable under
this Lease by Tenant in the absence of any such expiration, termination,
re-entry, repossession or removal, less (ii) the net proceeds, if any, of any
reletting effected for the account of Tenant pursuant to Section 23(d) of this
Part II, after deducting from such proceeds all reasonable expenses of Landlord
in connection with such reletting, including, without limitation, all
repossession costs, brokerage commissions, reasonable attorneys” fees and
expenses (including, without limitation, fees and expenses of appellate
proceedings), alteration costs and expenses of preparation for such reletting.
Tenant shall pay such liquidated and agreed current damages on the dates on
which Fixed Rent would be payable under this Lease in the absence of such
expiration, termination, reentry, repossession or removal, and Landlord shall be
entitled to recover the same from Tenant on each such date.

 

20



--------------------------------------------------------------------------------

(g) At any time after any such expiration or termination of the Term of this
Lease or re-entry or repossession of the Premises or removal of persons or
property thereon by reason of the occurrence of an Event of Default, whether or
not Landlord shall have collected any liquidated and agreed current damages
pursuant to Section 23(f) of this Part II, Landlord shall be entitled to recover
from Tenant, and Tenant shall pay to Landlord on demand, as and for liquidated
and agreed final damages for Tenant’s default and in lieu of all liquidated and
agreed current damages beyond the date of such demand (it being agreed that it
would be impracticable or extremely difficult to fix the actual damages), an
amount equal to the sum of (i) the excess, if any of (A) the aggregate of all
Fixed Rent, Additional Rent and other sums which would be payable under this
Lease, in each case from the date of such demand (or, if it be earlier, the date
to which Tenant shall have satisfied in full its obligations under Section 23(f)
of this Part II to pay liquidated and agreed current damages) for what would be
the then-unexpired Term of this Lease in the absence of such expiration,
termination, re-entry, repossession or removal, discounted at the rate equal to
the then rate on U.S. Treasury obligations of comparable maturity to such Term
(the “Treasury Rate”), but in no event greater than the non-default rate of
interest for the Loan (such lower rate being referred to as the “Discount Rate”)
over (B) the amount of such rental loss that Tenant proves could be reasonably
avoided by commercially reasonable mitigation efforts by Landlord, discounted at
the Discount Rate for the same period, plus (ii) any make-whole premium,
prepayment premium, breakage costs or other amount due under the Loan as a
result of the prepayment or defeasance thereof (including, without limitation,
any yield maintenance premium due under the Loan Documents), plus (iii) all
reasonable legal fees and expenses and all other costs and expenses incurred by
Landlord and Mortgagee as a result of Tenant’s default under this Lease. If any
Law shall limit the amount of liquidated final damages to less than the amount
above agreed upon, Landlord shall be entitled to the maximum amount allowable
under such Law.

Mention in this Lease of any particular remedy shall not preclude Landlord from
any other remedy at law or in equity, including the right of injunction. Tenant
waives any rights of redemption granted by any Laws if Tenant is evicted or
dispossessed, for any cause, or if Landlord obtains possession of the Premises
by reason of the violation by Tenant of any of the terms of this Lease. Further,
without limitation of any other provision of this Lease, Tenant, on its own
behalf and for its legal representatives, successors and assigns, and on behalf
of all persons claiming through or under this Lease, together with creditors of
all classes, and all other persons having an interest therein, does hereby
waive, surrender and give up all right or privilege which it may or might have
by reason of Sections 761 and 763 of the Real Property Actions and Proceedings
Law of the State of New York, or by reason of any other present or future Law or
decision, to redeem the Premises or have a continuance of this Lease for any
part of the Term hereof after having been dispossessed or ejected therefrom by
process of law or otherwise.

(h) In addition to the foregoing remedies set forth in this Section 23 and all
other remedies available at law or in equity, and regardless of whether or not
an Event of Default has occurred under this Lease, if Tenant has failed to
perform any of its duties, obligations, covenants or agreements under this
Lease, Landlord may give notice to Tenant that it has failed to perform any such
duty, obligation, covenant or agreement (herein called a “Notice of Breach”) and
may thereafter pursue any rights or remedies available to it at law or in equity
including, without limitation, filing a suit for damages as a result of such
breach or a suit for specific performance of any such duties, obligations,
covenants or agreements. Any Notice of Breach delivered under this Section 23(h)
or any such rights or remedies pursued by Landlord shall not be deemed to be a

 

21



--------------------------------------------------------------------------------

notice of default under any provision of this Section 23 and shall not result,
with or without the passage of time, in an Event of Default existing under this
Lease; provided, that the delivery of any such Notice of Breach shall not limit
Landlord’s right (which right will not be exercised without the consent of
Mortgagee so long as the Premises are subject to a Mortgage which requires
Mortgagee’s consent for the exercise thereof) to subsequently deliver notice
(with respect to the same event or condition which is the subject of such Notice
of Breach or any other event or condition) which will declare or, with the
passage of time, result in an Event of Default hereunder.

 

24. LANDLORD ASSIGNMENT OF WARRANTIES.

Landlord assigns to Tenant, without recourse or warranty whatsoever, all
warranties, guaranties and indemnities, express or implied, and similar rights
which Landlord may have against any manufacturer, seller, engineer, contractor
or builder with respect to the Premises, including, but not limited to, any
rights and remedies existing under contract or pursuant to the Uniform
Commercial Code (collectively, the “Guaranties”). Such assignment shall remain
in effect during the Term. Landlord hereby agrees to execute and deliver at
Tenant’s expense such further documents, including powers of attorney (which
shall contain indemnity agreements from Tenant to Landlord which shall be in
form reasonably satisfactory to Landlord), as Tenant may reasonably request in
order that Tenant may have the full benefit of the assignment of Guaranties
effected or intended to be effected by this Article. Upon the occurrence of a
termination of this Lease, the Guaranties shall automatically revert to
Landlord.

 

25. RENT PAYMENTS.

If Landlord’s interest in this Lease shall pass to another, or if the Fixed
Rent, Additional Rent or other rights hereunder to receive payments shall be
assigned, or if a party, other than Landlord, shall become entitled to collect
the Fixed Rent, Additional Rent or other payments due hereunder, then notice
thereof shall be given to Tenant by Landlord in writing, or, if Landlord is an
individual and shall have died or become incapacitated, by Landlord’s legal
representative, accompanied by due proof of the appointment of such legal
representative; provided, that if Fixed Rent is then being paid to Mortgagee in
accordance with Section 5(a) of Part II, then notwithstanding such notice from
Landlord, Tenant shall continue to pay Fixed Rent to Mortgagee until it receives
contrary notice from Mortgagee. Until such notice and proof shall be received by
Tenant, Tenant may continue to pay the rent due hereunder to the one to whom,
and in the manner in which, the last preceding installment of rent hereunder was
paid, and each such payment shall fully discharge Tenant with respect to such
payment.

Tenant shall not be obligated to recognize any agent for the collection of rent
or otherwise authorized to act with respect to the Premises until written notice
of the appointment and the extent of the authority of such agent shall be given
to Tenant by the one appointing such agent. Notwithstanding anything to the
contrary contained herein, Tenant acknowledges and agree that, for so long as
the Loan is outstanding, all payments under this Lease shall be deposited
directly with Mortgagee pursuant to the Mortgagee’s instructions.

 

26. HOLDOVER.

If Tenant shall hold over after the expiration date of the Term, or if Tenant
shall hold over after the date specified in any termination notice given by
Tenant under Section 13(d) or 14(b) of this Part II, then, in either such event,
Tenant shall be a month-to-month Tenant on the same terms as herein provided,
except that the monthly Fixed Rent will be 1.5 times the average monthly Fixed
Rent payable by Tenant during the Term.

 

22



--------------------------------------------------------------------------------

27. NOTICES

Whenever, pursuant to this Lease, notice or demand shall or may be given to
either of the parties (including Mortgagee) by the other, and whenever either of
the parties shall desire to give to the other any notice or demand with respect
to this Lease or the Premises, each such notice or demand shall be in writing,
and any Laws to the contrary notwithstanding, shall not be effective for any
purpose unless the same shall be given or served as follows: by mailing the same
to the other party by registered or certified mail, return receipt requested, or
by delivery by nationally recognized overnight courier service provided a
receipt is required, at its Notice Address set forth in Part I hereof, or at
such other address as either party may from time to time designate by notice
given to the other. The date of receipt of the notice or demand shall be deemed
the date of the service thereof (unless delivery of the notice or demand is
refused or rejected, in which case the date of such refusal or rejection shall
be deemed the date of service thereof).

 

28. INDEMNITY.

TENANT SHALL DEFEND LANDLORD AND ANY OF LANDLORD’S OWNERS, PARTNERS, TRUSTEES,
BENEFICIAL OWNERS, MEMBERS, MANAGERS, EMPLOYEES, AGENTS, OFFICERS, DIRECTORS OR
SHAREHOLDERS (HEREIN COLLECTIVELY, “LANDLORD INDEMNIFIED PARTIES”), TOGETHER
WITH THE MORTGAGEE AND EACH LENDER, AND ANY OWNER, PARTNER, MEMBER, MANAGER,
TRUSTEE, BENEFICIAL OWNER, OFFICER, DIRECTOR, SHAREHOLDER, EMPLOYEE OR AGENT OF
THE MORTGAGEE OR ANY LENDER (HEREIN, COLLECTIVELY WITH THE LANDLORD INDEMNIFIED
PARTIES, “INDEMNIFIED PARTIES”) WITH RESPECT TO, AND SHALL PAY, PROTECT,
INDEMNIFY AND HOLD HARMLESS THE INDEMNIFIED PARTIES FROM AND AGAINST, ANY AND
ALL LIABILITIES, LOSSES, DAMAGES, PENALTIES, COSTS, EXPENSES (INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS” FEES AND EXPENSES), CAUSES OF ACTION, SUITS,
CLAIMS, DEMANDS OR JUDGMENTS OF ANY NATURE WHATSOEVER (COLLECTIVELY, “CLAIMS”),
HOWEVER CAUSED, ARISING FROM (I) INJURY TO OR DEATH OF ANY PERSON OR PERSONS OR
DAMAGE TO OR LOSS OF PROPERTY, REAL OR PERSONAL, IN ANY MANNER ARISING
THEREFROM, OCCURRING ON THE PREMISES OR CONNECTED WITH THE USE, NON-USE,
CONDITION, OCCUPANCY, DESIGN, FINANCING, OWNERSHIP, LEASING, POSSESSION,
CONSTRUCTION, MAINTENANCE, REPAIR OR REBUILDING OF ANY THEREOF, WHETHER OR NOT
SUCH INDEMNIFIED PARTY HAS OR SHOULD HAVE KNOWLEDGE OR NOTICE OF THE DEFECT OR
CONDITIONS, IF ANY, CAUSING OR CONTRIBUTING TO SAID INJURY, DEATH, LOSS, DAMAGE
OR OTHER CLAIM, (II) TENANT’S VIOLATION OF THIS LEASE, (III) ANY ACT OR OMISSION
OF TENANT OR ITS AGENTS, CONTRACTORS, LICENSEES, SUBTENANTS OR INVITEES, (IV)
THE RELEASE OF HAZARDOUS MATERIALS OR THE VIOLATION OF ANY ENVIRONMENTAL LAW,
AND (V) ANY CONTEST REFERRED TO IN SECTION 31(B) OF THIS PART II; PROVIDED, THAT
TENANT SHALL NOT BE REQUIRED TO INDEMNIFY, DEFEND OR HOLD HARMLESS ANY
INDEMNIFIED PARTY FOR ANY SUCH MATTERS ARISING DUE TO THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PARTY; AND PROVIDED, FURTHER, NOTHING
CONTAINED IN THIS LEASE SHALL BE DEEMED TO EXEMPT THE LANDLORD FROM LIABILITY
FOR DAMAGES FOR INJURIES TO PERSON OR PROPERTY CAUSED BY OR RESULTING FROM THE
NEGLIGENCE OF THE LANDLORD, ITS AGENTS, SERVANTS OR EMPLOYEES, IN THE OPERATION
OR MAINTENANCE OF THE PREMISES.

If a written Claim is made against any Indemnified Party or if any proceeding
shall be commenced against such Indemnified Party (including without limitation
a written notice of such proceeding) for any Claim, such Indemnified Party shall
promptly notify the Tenant in writing and shall

 

23



--------------------------------------------------------------------------------

not take action with respect to such Claim without the consent of the Tenant for
thirty (30) days after the receipt of such notice by the Tenant; provided,
however, that in the case of any such Claim, if action shall be required by law
or regulation to be taken prior to the end of such period of thirty (30) days,
such Indemnified Party shall endeavor to, in such notice to the Tenant, inform
the Tenant of such shorter period, and no action shall be taken with respect to
such Claim without the consent of the Tenant before seven (7) days before the
end of such shorter period unless the Indemnified Party shall be required by
such law or regulation to take action prior to the end of such seven (7) day
period; provided, further, that the failure of such Indemnified Party to give
the notices referred to in this sentence shall not diminish the Tenant’s
obligation hereunder except to the extent such failure precludes in all respects
the Tenant from contesting such Claim.

If the Tenant shall request in writing, within thirty (30) days of receipt of
such notice from the Indemnified Party (or such shorter period as is required by
law or regulation for the Indemnified Party to respond to such Claim), that such
Indemnified Party respond to such Claim, the Indemnified Party shall, at the
expense of the Tenant, in good faith conduct and control such action (including
without limitation by pursuit of appeals) (provided, however, that (A) if such
Claim, in the Tenant’s reasonable discretion, can be pursued by the Tenant on
behalf of or in the name of such Indemnified Party, the Indemnified Party, at
the Tenant’s request, shall allow the Tenant to conduct and control the response
to such Claim and (B) in the case of any Claim (and notwithstanding the
provisions of the foregoing subsection (A)), the Indemnified Party may request
in writing that the Tenant conduct and control the response to such Claim (with
counsel to be selected by the Tenant and consented to by such Indemnified Party,
such consent not to be unreasonably withheld or delayed; provided, however, that
any Indemnified Party may retain separate counsel at the expense of the Tenant
in the event of a potential conflict of interest between such Indemnified Party
and the Tenant)) by, in the sole discretion of the person conducting and
controlling the response to such Claim (1) resisting payment thereof, (2) not
paying the same except under protest, if protest is necessary and proper, (3) if
the payment be made, using reasonable efforts to obtain a refund thereof in
appropriate administrative and judicial proceedings, or (4) taking such other
action as is reasonably requested by the Tenant from time to time.

The party controlling the response to any Claim shall consult in good faith with
the non-controlling party and shall keep the non-controlling party reasonably
informed as to the conduct of the response to such Claim; provided, that all
decisions ultimately shall be made in the discretion of the controlling party.

Notwithstanding the foregoing provisions of this Section 28, no Indemnified
Party shall be required to take any action and the Tenant shall not be permitted
to respond to any Claim in its own name or that of an Indemnified Party unless
(A) the Tenant shall have agreed to pay and shall pay to such Indemnified Party
on demand and on a after-tax basis all reasonable costs, losses and expenses
that such Indemnified Party actually incurs in connection with such Claim,
including without limitation all reasonable legal, accounting and investigatory
fees and disbursements and the Tenant shall have agreed that the Claim is an
indemnifiable Claim hereunder, (B) the Indemnified Party shall have reasonably
determined that the action to be taken will not result in any material danger of
sale, forfeiture or loss of the Premises, or any part thereof or interest
therein, and will not result in risk of criminal liability on behalf of any
Indemnified Party, (C) if such Claim shall involve the payment of any amount
prior to the resolution of such Claim, the Tenant shall provide to the
Indemnified Party an interest-free advance in an amount equal to the amount that
the Indemnified Party is required to pay (with no additional net after-tax cost
to such Indemnified Party) prior to the date such payment is due, and (D) no
Event of Default shall have occurred and be continuing. In no event shall the
Tenant be permitted to adjust or settle any Claim without the consent of the
Indemnified Party to the extent any such adjustment or settlement involves, or
is reasonably likely to involve, any performance by or adverse admission by or
with respect to the Indemnified Party.

 

24



--------------------------------------------------------------------------------

29. TENANT TO COMPLY WITH MATTERS OF RECORD.

Tenant agrees to perform all obligations of Landlord and pay all expenses which
Landlord or Tenant may be required to pay in accordance with, and to comply and
cause the Premises to comply in all respects with all of the terms and
conditions of, any reciprocal easement agreement or any other agreement or
document of record now affecting the Premises (including, without limitation,
the Permitted Encumbrances) or hereafter executed with Tenant’s written consent
(herein referred to collectively as the “Matters of Record”) during the Term.
TENANT SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS LANDLORD AND ALL OTHER
INDEMNIFIED PARTIES FROM ANY CLAIM, LOSS OR DAMAGE SUFFERED BY LANDLORD OR SUCH
INDEMNIFIED PARTIES BY REASON OF TENANT’S FAILURE TO PERFORM ANY OBLIGATIONS OR
PAY ANY EXPENSES AS REQUIRED UNDER ANY MATTERS OF RECORD OR COMPLY AND CAUSE THE
PREMISES TO COMPLY WITH THE TERMS AND CONDITIONS OF ANY MATTERS OF RECORD DURING
THE TERM.

 

30. [RESERVED).

 

31. TAXES.

(a) Subject to the provisions hereof relating to contests, Tenant shall pay and
discharge, before any interest or penalties are due thereon, to the extent
applicable, all of the following taxes, charges, assessments, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority (collectively, “Tax” or “Taxes”), even if unforeseen or extraordinary,
which are imposed or assessed prior to the Lease Commencement Date or on or
subsequent to the Lease Commencement Date during the Term, regardless of whether
payment thereof is due prior to, during or after the Term: all Taxes of every
kind and nature (including, without limitation, real, ad valorem and personal
property), on or with respect to the Premises (including, without limitation,
any Taxes assessed against Landlord’s reversionary estate in the Premises or
against any real property other than the Premises which is included within the
tax parcel which includes the Premises), the Fixed Rent, Additional Rent or
Additional Payments payable hereunder, this Lease or the leasehold estate
created hereby; all charges and/or assessments for any easement or agreement
maintained for the benefit of the Premises; all ground rents on or with respect
to the Premises; and all general and special assessments, levies, water and
sewer assessments and other utility charges, use charges and rents and all other
public charges and/or Taxes whether of a like or different nature. Landlord
shall promptly deliver to Tenant any bill or invoice Landlord receives with
respect to any Tax; provided, that the Landlord’s failure to deliver any such
bill or invoice shall not limit Tenant’s obligation to pay such Tax; and
provided, further, that if at any time during the Term of this Lease, the method
of taxation shall be such that there shall be assessed, levied, charged or
imposed on Landlord a Tax upon the value of the Premises or any present or
future improvement or improvements on the Premises, including any Tax which uses
rents received from Tenant as a means to derive value of the property subject to
such Tax, then all such levies and Taxes or the part thereof so measured or
based shall be payable by Tenant, but only to the extent that such levies or
Taxes would be payable if the Premises were the only property of Landlord, and
Tenant shall pay and discharge the same as herein provided. In the event that
any assessment against the Premises is payable in installments, Tenant may pay
such assessment in installments; and in such event, Tenant shall be liable only
for those installments which become due and payable prior to or during the Term,
or which are appropriately allocated to the Term even if due and payable after
the Term. Tenant shall deliver, or cause to be delivered, to Landlord and
Mortgagee, promptly upon Landlord’s or Mortgagee’s written request, evidence
satisfactory to Landlord and Mortgagee that the Taxes required to be paid
pursuant to this Section 31 have been so paid and are not then delinquent.

 

25



--------------------------------------------------------------------------------

(b) After prior written notice to Landlord, at Tenant’s sole cost, Tenant may
contest (including seeking an abatement or reduction of) in good faith any Taxes
agreed to be paid hereunder; provided, that (i) Tenant first shall satisfy any
Legal Requirements, including, if required, that the Taxes be paid in full
before being contested, (ii) no Event of Default has occurred and is continuing,
(iii) failing to pay such Taxes will not subject Landlord or Mortgagee to
criminal or civil penalties or fines or to prosecution for a crime, or result in
the sale, forfeiture or loss of any portion of the Premises, the Fixed Rent or
any Additional Rent and (iv) such contest will be in accordance with the terms
of the Loan Documents. Tenant agrees that each such contest shall be promptly
and diligently prosecuted to a final conclusion, except that Tenant shall have
the right to attempt to settle or compromise such contest through negotiations.
Tenant shall pay and shall indemnify, defend and hold Landlord and Mortgagee and
all other Indemnified Parties harmless against any and all losses, judgments,
decrees and costs (including, without limitation, all reasonable attorneys’ fees
and expenses) in connection with any such contest and shall promptly, after the
final determination of such contest, fully pay and discharge the amounts which
shall be levied, assessed, charged or imposed or be determined to be payable
therein or in connection therewith, together with all penalties, fines,
interest, costs and expenses thereof or in connection therewith, and perform all
acts the performance of which shall be ordered or decreed as a result thereof.
At Tenant’s sole cost, Landlord shall assist Tenant as reasonably necessary with
respect to any such contest, including joining in and signing applications or
pleadings. Any rebate applicable to any portion of the Term shall belong to
Tenant.

 

32. INSURANCE.

Tenant shall maintain or cause to be maintained the insurance required pursuant
to the Loan Documents and in accordance with the provisions of the Loan
Documents, which provisions are attached hereto as Schedule 3 and incorporated
herein by reference.

 

33. LANDLORD EXCULPATION.

Anything contained herein to the contrary notwithstanding, any claim based upon
liability of Landlord under this Lease shall be enforced only against the
Landlord’s interest in the Premises and shall not be enforced against the
Landlord individually or personally other than with respect to fraud or the
misappropriation of insurance or Condemnation proceeds. In no event shall any
partner, shareholder, trustee, manager, member, beneficial owner, officer,
director or other owner or agent of Landlord have any liability under this
Lease.

 

34. LANDLORD’S TITLE.

The Premises are demised and let subject to the Permitted Encumbrances without
representation or warranty by Landlord. The recital of the Permitted
Encumbrances herein shall not be construed as a revival of any Permitted
Encumbrance which has expired.

 

35. QUIET ENJOYMENT.

Landlord warrants and agrees that Tenant, on paying the Fixed Rent, Additional
Rent and other charges due hereunder and performing all of Tenant’s other
obligations pursuant to this Lease, shall and may peaceably and quietly have,
hold, and enjoy the Premises for the full Term, free from molestation, eviction,
or disturbance by Landlord or by any other person(s) lawfully claiming by,
through or under

 

26



--------------------------------------------------------------------------------

Landlord, subject, however, to the Permitted Encumbrances. Any failure by
Landlord to comply with the foregoing warranty shall not give Tenant any right
to cancel or terminate this Lease, or to abate, reduce or make deduction from or
offset against any Fixed Rent, Additional Rent or other sum payable under this
Lease, or to fail to perform or observe any other covenant, agreement or
obligation hereunder or to recover any damages against Landlord resulting
therefrom (except for any damages resulting solely from Landlord’s gross
negligence or willful misconduct).

 

36. [RESERVED].

 

37. BROKER.

Landlord and Tenant each represent and warrant that it has had no dealings or
conversations with any real estate broker in connection with the negotiation and
execution of this Lease. TENANT AGREES TO DEFEND, INDEMNIFY AND HOLD HARMLESS
LANDLORD AGAINST ALL LIABILITIES ARISING FROM ANY CLAIM OF ANY REAL ESTATE
BROKERS, INCLUDING COST OF COUNSEL FEES, RESULTING FROM TENANT’S ACTS. IN THE
EVENT OF ANY BREACH OF LANDLORD’S REPRESENTATIONS UNDER THIS SECTION 37 OR ANY
CLAIM BY TENANT AGAINST LANDLORD FOR ANY INDEMNITY UNDER THIS SECTION 37, TENANT
SHALL HAVE NO RIGHT TO ABATE OR DEFER ANY PAYMENT OF ANY FIXED RENT, ADDITIONAL
RENT AND/OR OTHER AMOUNTS DUE UNDER THIS LEASE, OR TO EXERCISE ANY RIGHTS OF
OFFSET WITH RESPECT THERETO, AND TENANT HEREBY EXPRESSLY WAIVES ANY SUCH RIGHTS
THAT MAY EXIST AT LAW, IN EQUITY OR OTHERWISE.

 

38. TRANSFER OF TITLE.

In the event of any transfer(s) of the title to the Premises, Landlord (and in
the case of any subsequent transfer, the then-grantor) automatically shall be
relieved from and after the date of such transfer, of all liability with respect
to the performance of any obligations on the part of said Landlord contained in
this Lease thereafter to be performed; provided, that any amount then due and
payable to Tenant by Landlord (or the then-grantor), and any other obligation
then to be performed by Landlord (or the then-grantor) under this Lease, either
shall be paid or performed by Landlord (or the then-grantor) or such payment or
performance assumed by the transferee; it being intended hereby that the
covenants, conditions and agreements contained in this Lease on the part of
Landlord shall, subject to the foregoing, be binding on Landlord, its successors
and assigns, only during and with respect to their respective successive period
of ownership. Landlord may freely transfer the Premises and this Lease without
the consent of Tenant.

 

39. [RESERVED].

 

40. HAZARDOUS MATERIALS.

(a) For the purposes hereof, the term “Hazardous Materials” means any gasoline
or petroleum (including crude oil or any extraction thereof) or petroleum
products or any hazardous or toxic substances, materials or wastes, defined or
regulated as such in or under any Environmental Law, including without
limitation, asbestos, perchlorate, polychlorinated biphenyls and urea
formaldehyde insulation. The term “Environmental Laws’” shall mean any federal,
State and local laws, statutes, ordinances, rules, regulations, standards,
policies and other government directives or requirements, as well as common law,
that, at any time, apply to Landlord or the Premises (or any portion thereof)
and relate to hazardous materials or toxic materials, substances or wastes, or
the protection of the environment, including without limitation the
Comprehensive Environmental Response, Compensation and Liability Act and the
Resource Conservation and Recovery Act.

 

27



--------------------------------------------------------------------------------

(b) Tenant represents and warrants to Landlord that, except as disclosed in the
environmental reports listed on Exhibit C hereto, (i) neither the Premises, nor
any portion thereof, has been used by Tenant or, to the best of Tenant’s
knowledge, by any other person for the generation, manufacture, storage,
handling, transfer, treatment, recycling, transportation, processing,
production, refinement or disposal (each, a “Regulated Activity”) of any
Hazardous Materials; (ii) to the best of Tenant’s knowledge, there are no
Hazardous Materials present on, in, under or, affecting or migrating from the
Premises or any portion thereof except to the extent expressly permitted by the
terms of this Section 40(b); and (iii) Tenant has complied in all material
respects with all Environmental Laws applicable to the Premises during any
periods of occupation of the Premises prior to the date hereof. Tenant covenants
that during the term of this Lease it (i) will comply, and will take
commercially reasonable efforts to cause all uses and operations by other
persons on the Premises to comply, in all material respects with all
Environmental Laws applicable to the Premises, (ii) will not use, and shall
prohibit the use of the Premises for Regulated Activities or for the storage,
handling or disposal of Hazardous Materials except those that are both (A) in
compliance in all material respects with all Environmental Laws and with permits
issued pursuant thereto, if and to the extent required, and (B) (1) in amounts
not in excess of that necessary to operate the Properties or (2) fully disclosed
to and approved by Landlord in writing; (iii) (A) will not install and will take
commercially reasonable efforts to prevent the installation by any other person
on the Premises of any underground storage tanks or surface impoundments and
shall take commercially reasonable efforts to prevent any petroleum
contamination in violation of applicable Environmental Laws or which requires
Remedial Work (as defined below) originating on the Premises, and (B) with
respect to any petroleum contamination on the Premises which originates from a
source off the Premises, Tenant shall notify all responsible third parties and
appropriate government agencies (collectively, “Third Parties”) and shall take
reasonable commercial efforts to prosecute to completion the Remedial Work of
the Premises by such Third Parties, including, without limitation, undertaking
legal action, if reasonably necessary, to enforce obligations for Remedial Work
of such Third Parties and, to the extent not done so by such Third Parties and
to the extent technically feasible and commercially practicable, Tenant shall
remediate such petroleum contamination, and (iv) shall cause any Alterations of
the Premises to be done in a way which complies with applicable Laws relating to
exposure of persons working on or visiting the Premises to Hazardous Materials
and, in connection with any such Alterations, shall remove any Hazardous
Materials present upon the Premises which are not in compliance with applicable
Environmental Laws or which present a health risk to persons working on or
visiting the Premises.

Notwithstanding any provision of this Lease to the contrary, Landlord agrees
that Tenant may use household and commercial cleaners and chemicals to maintain
the Premises. Landlord and Tenant acknowledge that any or all of the cleaners
and chemicals described in this paragraph may constitute Hazardous Materials.
However, Tenant may sell, use, store and dispose of same as herein set forth,
provided, that in doing so Tenant complies with all Laws. For the purposes of
subdivisions (c) and (d) of this Article, the term “Hazardous Materials” shall
exclude the Hazardous Materials used as permitted in this paragraph.

(c) If, at any time during the Term, Hazardous Materials requiring any
investigation, site monitoring, containment, cleanup, removal, restoration or
other remedial work of any kind or nature (collectively, “Remedial Work”)
pursuant to applicable Environmental Law shall be found in, on or under the
Premises, then, if Tenant shall have caused the presence of such Hazardous
Materials, Tenant shall (at Tenant’s sole expense), or, if Tenant shall not have
caused the

 

28



--------------------------------------------------------------------------------

presence of such Hazardous Materials, shall take commercially reasonable efforts
to cause the person responsible for the presence of such Hazardous Materials to,
promptly commence and diligently prosecute to completion all Remedial Work to
the extent required by Environmental Laws, and in compliance with Environmental
Laws, and at Tenant’s sole cost; provided, that except as otherwise expressly
provided in this subparagraph (c), Landlord shall not be required to accept any
institutional control (such as a deed restriction) that restricts the permitted
use of the Premises or any real property as a condition to any remedial plan
approved by any governmental agency in connection with such Remedial Work. The
Remedial Work required of Tenant under this Lease shall be limited to achieving
clean-up standards applicable to commercial use of the Premises as provided
herein (“Commercial Closure”), if allowed under applicable Environmental Laws
and if approved by the governmental authority with jurisdiction over the
Premises, Hazardous Materials and Remedial Work; provided, that the Hazardous
Materials left in place would not reasonably be expected to cause or threaten to
cause current or future migration of such Hazardous Materials from the
environmental media in which such Hazardous Materials are present to other
environmental media or to other properties in excess of applicable regulatory
standards permitted under applicable Legal Requirements; and provided, further,
that nothing contained in this Section 40(c) shall be deemed to limit the
obligations of the Tenant under any other provision of this Section 40
including, without limitation, the indemnification obligations of the Tenant
under Section 40(e) of this Part II. In the event an institutional control (such
as a deed restriction, environmental land use restriction, or activity and use
limitation) that restricts the permitted use of or activities on the Premises
(hereinafter a “Restriction”) is required in order to achieve Commercial
Closure, prior to submitting any proposed plan for Remedial Work to a
Governmental Authority which proposes such a Restriction or performing or
implementing such Remedial Work or actually recording any Restriction in the
relevant real property records, Tenant shall submit such Restriction to Landlord
for review and approval. Landlord shall not unreasonably withhold or delay its
approval of any such Restrictions (i) so long as the condition set forth in
subpart (iii) of this sentence is satisfied, which require that the Premises not
be used for residential purposes, for a day care facility, or for agricultural
purposes, (ii) so long as the condition set forth in subpart (iii) of this
sentence is satisfied and the Premises are adequately served by a municipal
water supply, which prohibit the use of the ground water underlying the
Premises, or (iii) so long as such Restrictions would not reasonably be likely
to result in a material decrease in the fair market value of the Premises based
upon the use of the Premises as Commercial Property, would not reasonably be
likely to materially affect the marketability of the Premises or the ability to
obtain financing secured by the Premises based upon the use of the Premises as
Commercial Property, and would not reasonably be likely to create ongoing
monitoring or reporting obligations with respect to the Premises.

(d) To the extent that Tenant has knowledge thereof, Tenant shall promptly
provide notice to Landlord and Mortgagee of any of the following matters which
are not specified in the Environmental Reports described on Exhibit C hereto or
if disclosed by such Environmental Reports, there is any material change in the
scope, conditions or costs of reporting or monitoring obligations:

(i) any material proceeding or investigation commenced or threatened by any
governmental authority with respect to the presence of any Hazardous Material
on, in, under or affecting the Premises;

(ii) any material proceeding or investigation commenced or threatened by any
governmental authority, against Tenant or Landlord, with respect to the
presence, suspected presence, release or threatened release of Hazardous
Materials from any property owned by Landlord;

 

29



--------------------------------------------------------------------------------

(iii) all written notices of any pending or threatened investigation or claims
made or any lawsuit or other legal action or proceeding brought by any person
against (A) Tenant or Landlord or the Premises, or (B) any other party occupying
the Premises or any portion thereof, in any such case relating to any loss or
injury allegedly resulting from any Hazardous Material or relating to any
violation or alleged violation of Environmental Laws;

(iv) the discovery of any occurrence or condition on the Premises, of which
Tenant becomes aware and which is not corrected within ten (10) days, or written
notice received by Tenant of an occurrence or condition on any real property
adjoining or in the vicinity of the Premises, which reasonably could be expected
to lead to the Premises or any portion thereof being in material violation of
any Environmental Laws or subject to any material restriction on ownership,
occupancy, transferability or use under any Environmental Laws or which might
subject Landlord or Mortgagee to any Environmental Claim. “Environmental Claim”
means any claim, action, investigation or written notice by any person alleging
potential liability (including, without limitation, potential liability for
investigatory costs, cleanup costs, governmental response costs, natural
resource damages, property damages, personal injuries or penalties) arising out
of, based on or resulting from (A) the presence, or release into the
environment, of any Hazardous Materials at the Premises, or (B) circumstances
forming the basis of any violation, or alleged violation, of any Environmental
Law; and

(v) the commencement and completion of any material Remedial Work.

(e) TENANT SHALL BE SOLELY RESPONSIBLE FOR AND SHALL DEFEND, REIMBURSE,
INDEMNIFY AND HOLD EACH LANDLORD INDEMNIFIED PARTY HARMLESS FROM AND AGAINST ALL
DEMANDS, CLAIMS, ACTIONS, CAUSES OF ACTION, ASSESSMENTS, LOSSES, DAMAGES,
LIABILITIES, INVESTIGATIONS, WRITTEN NOTICES, COSTS AND EXPENSES OF ANY KIND
(INCLUDING, WITHOUT LIMITATION, PERSONAL INJURY, PROPERTY DAMAGE, DIMINUTION IN
PROPERTY VALUE AND REASONABLE EXPENSES OF INVESTIGATION BY ENGINEERS,
ENVIRONMENTAL CONSULTANTS AND SIMILAR TECHNICAL PERSONNEL AND REASONABLE FEES
AND DISBURSEMENTS OF COUNSEL), ARISING OUT OF, IN RESPECT OF OR IN CONNECTION
WITH (I) TENANT’S BREACH OF ITS REPRESENTATIONS, WARRANTIES, COVENANTS OR
OBLIGATIONS IN THIS LEASE, (II) THE OCCURRENCE OF ANY REGULATED ACTIVITY AT, ON
OR UNDER THE PREMISES AT ANY TIME DURING THE TERM OF THIS LEASE, (III) ANY
ENVIRONMENTAL CLAIM WITH RESPECT TO THE PREMISES AGAINST ANY LANDLORD
INDEMNIFIED PARTY OR ANY PERSON WHOSE LIABILITY FOR SUCH ENVIRONMENTAL CLAIM
LANDLORD OR TENANT HAS OR MAY HAVE ASSUMED OR RETAINED EITHER CONTRACTUALLY OR
BY OPERATION OF LAW, (IV) THE RELEASE, THREATENED RELEASE OR PRESENCE OF OR
EXPOSURE TO ANY HAZARDOUS MATERIALS AT, ON, UNDER, AFFECTING OR FROM THE
PREMISES, REGARDLESS OF HOW DISCOVERED BY TENANT, LANDLORD OR ANY THIRD PARTY
(PROVIDED, THAT, IF AT THE END OF THE TERM OF THIS LEASE, TENANT SHALL PROVIDE
TO LANDLORD AN ENVIRONMENTAL ASSESSMENT OF THE PREMISES DATED NOT EARLIER THAN
THE LAST DAY OF THE TERM OF THIS LEASE AND PREPARED BY A CONSULTANT REASONABLY
ACCEPTABLE TO LANDLORD WHICH CONCLUDES THAT NO RECOGNIZED ENVIRONMENTAL
CONDITIONS EXIST ON THE PREMISES AND, WITH RESPECT TO ANY PREVIOUSLY

 

30



--------------------------------------------------------------------------------

IDENTIFIED RECOGNIZED ENVIRONMENTAL CONDITIONS WHICH EVIDENCES APPROPRIATE
INVESTIGATION AND, IF NECESSARY, REMEDIATION OF ALL SUCH ENVIRONMENTAL
CONDITIONS, THEN THIS SUBPART (IV) SHALL BE DEEMED TO READ AS FOLLOWS: “THE
RELEASE, THREATENED RELEASE OR PRESENCE OF ANY HAZARDOUS MATERIALS AT, ON OR
UNDER THE PREMISES AT ANY TIME DURING OR PRIOR TO THE TERM OF THIS LEASE
REGARDLESS OF HOW DISCOVERED BY TENANT, LANDLORD OR ANY THIRD PARTY”), (V) ANY
REMEDIAL WORK REQUIRED TO BE PERFORMED PURSUANT TO ANY ENVIRONMENTAL LAW OR THE
TERMS HEREOF WITH RESPECT TO MATTERS ARISING OR OCCURRING PRIOR TO OR DURING THE
TERM, OR (VI) ANY MATTERS ARISING UNDER OR RELATING TO ANY ENVIRONMENTAL LAW AND
RELATING TO THE TENANT OR THE PREMISES.

(f) Upon Landlord’s reasonable request, at any time after the occurrence and
during the continuation of an Event of Default hereunder or at such other time
as Landlord has reasonable grounds to believe that Hazardous Materials (except
to the extent those substances are permitted to be used by Tenant under
Section 40(b) of this Part II in the ordinary course of its business and in
compliance with all Environmental Laws) are or have been released, stored or
disposed of on or around the Premises or that the Premises may be in violation
of the Environmental Laws, Tenant shall provide, at Tenant’s sole cost and
expense, an inspection or audit of the Premises prepared by a hydrogeologist or
environmental engineer or other appropriate consultant approved by Landlord and
Mortgagee indicating the presence or absence of the reasonably suspected
Hazardous Materials on the Premises or an inspection or audit of the Premises
prepared by an engineering or consulting firm approved by Landlord indicating
the presence or absence of friable asbestos or substances containing asbestos on
the Premises. If Tenant fails promptly to provide such inspection or audit after
such request, Landlord may order the same, and Tenant hereby grants to Landlord
and Mortgagee and their respective employees, contractors and agents access to
the Premises upon reasonable notice, terms and conditions, and a license to
undertake such inspection or audit. The cost of such inspection or audit,
together with interest thereon at the Lease Default Rate from the date Tenant is
provided with written confirmation of costs incurred by Landlord until actually
paid by Tenant, shall be immediately paid by Tenant on demand.

(g) Without limiting the foregoing, where recommended by the Environmental
Reports listed on Exhibit C hereto and/or any other “Phase I” or “Phase II”
assessment and where the particular conditions on the Premises which formed the
basis for such recommendation still exist, Tenant shall establish and comply
with an operations and maintenance program relative to the Premises, in form and
substance reasonably acceptable to Landlord, prepared by an environmental
consultant reasonably acceptable to Landlord, which program shall address any
Hazardous Materials (including, without limitation, asbestos containing material
or lead based paint or mold) that may now or in the future be detected on the
Premises. Without limiting the generality of the preceding sentence, Landlord
may require (i) periodic notices or reports to Landlord in form, substance and
at such intervals as Landlord may specify to address matters raised in the
Environmental Reports and/or a “Phase I” or “Phase II” assessment, (ii) an
amendment to such operations and maintenance program to address changing
circumstances, laws or other matters, (iii) at Tenant’s sole cost and expense,
supplemental examination of the Premises by consultants reasonably acceptable to
Landlord to address matters raised in the Environmental Reports listed on
Exhibit C hereto and/or a “Phase I” or “Phase II” assessment, (iv) access to the
Premises upon reasonable notice, by Landlord, and its respective agents or
servicer, to review and assess the environmental condition of the Premises and
Tenant’s compliance with any operations and maintenance program, and
(v) variation of the operation and maintenance program in response to the
reports provided by any such consultants.

 

31



--------------------------------------------------------------------------------

(h) The indemnity obligations of the Tenant and the rights and remedies of the
Landlord under this Section 40 shall survive the termination of this Lease.

 

41. [RESERVED].

 

42. ESTOPPEL CERTIFICATE.

Landlord and Tenant agree to deliver to each other, from time to time as
reasonably requested in writing, and within a reasonable period of time after
receipt of such request, an estoppel certificate, addressed to such persons as
the requesting party may reasonably request, certifying that this Lease is
unmodified and in full force and effect (or if there have been modifications,
that the Lease is in full force and effect as modified and stating the
modifications), the dates to which any Fixed Rent due hereunder has been paid in
advance, if any, and that to the knowledge of the signer of such certificate, no
default hereunder by either Landlord or Tenant exists hereunder (or specifying
each such default to which this signer may have knowledge), together with such
other information as Landlord or Tenant may reasonably require with respect to
the status of this Lease and Tenant’s use and occupancy of the Premises.

 

43. NOTICE OF LEASE.

Landlord and Tenant agree to execute a Memorandum of Lease in recordable form,
setting forth information regarding this Lease, including, without limitation,
the dates of commencement and expiration of the Term.

 

44. MISCELLANEOUS.

(a) This Lease shall be governed and construed in accordance with the Laws of
the state in which the Premises are located.

(b) The headings of the Sections of Part I and Part II, are for convenient
reference only, and are not to be construed as part of this Lease.

(c) The language of this Lease shall be construed according to its plain
meaning, and not strictly for or against Landlord or Tenant; and the
construction of this Lease and of any of its provisions shall be unaffected by
any argument or claim that this Lease has been prepared, wholly or in
substantial part, by or on behalf of Tenant or Landlord.

(d) Landlord and Tenant each warrant and represent to the other, that each has
full right to enter into this Lease and that there are no impediments,
contractual or otherwise, to full performance hereunder.

(e) This Lease shall be binding upon the parties hereto and shall inure to the
benefit of and be binding upon the heirs, executors, administrators, successors
and assigns of Landlord and the successors and assigns of Tenant.

(f) In the event of any suit, action, or other proceeding at law or in equity,
by either party hereto against the other, by reason of any matter arising out of
this Lease, the prevailing party shall recover, not only its legal costs, but
also reasonable attorneys’ fees (to be fixed by the Court) for the maintenance
or defense of said suit, action or other proceeding, as the case may be.

 

32



--------------------------------------------------------------------------------

(g) A waiver by either party of any breach(es) by the other of any one or more
of the covenants, agreements, or conditions of this Lease, shall not bar the
enforcement of any rights or remedies for any subsequent breach of any of the
same or other covenants, agreements, or conditions.

(h) This Lease and the referenced schedules and exhibits set forth the entire
agreement between the parties hereto and may not be amended, changed or
terminated orally or by any agreement unless such agreement shall be in writing
and signed by Tenant and Landlord and approved in writing by the Mortgagee.
Landlord and Tenant further agree that this Lease shall not be amended and no
amendment shall be effective unless all guarantors of the Tenant’s obligations
under this Lease, remain liable for all of the Tenant’s obligations under this
Lease notwithstanding such amendment.

(i) If any provision of this Lease or the application thereof to any persons or
circumstances shall to any extent be invalid or unenforceable, the remainder of
this Lease or the application of such provision to persons or circumstances
other than those to which it is held invalid or unenforceable shall not be
affected thereby, and each provision of this Lease shall be valid and
enforceable to the fullest extent permitted by Law.

(j) The submission of this Lease for examination does not constitute a
reservation of or agreement to lease the Premises; and this Lease shall become
effective and binding only upon proper execution and unconditional delivery
thereof by Landlord and Tenant.

(k) When the context in which words are used in this Lease indicates that such
is the intent, words in the singular number shall include the plural and vice
versa, and words in the masculine gender shall include the feminine and neuter
genders and vice versa. Further, references to “person” or “persons” in this
Lease shall mean and include any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity whatsoever.

(1) All references to “Business Days” contained herein are references to days
that are not Saturday, Sunday or any other day on which commercial banks in New
York City or in San Jose, California are authorized or required by law to remain
closed.

(m) Time is of the essence in the payment and performance of the obligations of
Tenant under this Lease.

(n) In the event that the Landlord hereunder consists of more than one
(1) person, then all obligations of the Landlord hereunder shall be joint and
several obligations of all persons named as Landlord herein. If any such person
directly or indirectly transfers its interest in the Premises, whether by
conveyance of its interest in the Premises, merger or consolidation or by the
transfer of the ownership interest in such person, such transferee and its
successors and assigns shall be bound by this subparagraph (n). All persons
named as Landlord herein shall collectively designate a single person (the
“Designated Person”) to be the person entitled to give notices, waivers and
consents hereunder. Landlord agrees that Tenant may rely on a waiver, consent or
notice given by such Designated Person as binding on all other persons named as
Landlord herein; provided, that any amendment, change or termination of this
Lease which is permitted under Section 44(h) of this Part II must be signed by
all persons named as Landlord. The Designated Person shall be the only person
entitled to give notices hereunder by the Landlord, and Tenant may disregard all
communications from any other person named as Landlord herein,

 

33



--------------------------------------------------------------------------------

except as provided in the immediately following sentence. The identity of the
Designated Person may be changed from time to time by ten (10) Business Days’
advance written notice to the Tenant signed by either the Designated Person or
by all persons named as Landlord herein.

(o) The Landlord and Tenant shall be permitted to agree that, upon the repayment
of the Loan, the Term of the Lease shall be terminated and Landlord shall
commence to wind-up its affairs (including the transfer of its assets).

(p) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(i) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (ii) any reference herein to any person shall be construed to
include such person’s successors and assigns, (iii) the words “herein”, “hereof
and “hereunder”, and words of similar import, shall be construed to refer to
this Lease in its entirety and not to any particular provision hereof, (iv) all
references herein to Parts, Articles, Sections, Exhibits and/or Schedules shall
be construed to refer to Parts, Articles and Sections of, and Exhibits and
Schedules to, this Lease and (v) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(q) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if Tenant notifies Landlord that Tenant requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Landlord notifies Tenant that the
Landlord requests an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then Tenant, the Term Administrative Agent
and the Lenders shall negotiate in good faith to amend such provision to
preserve the original intent in light of such change in GAAP, and such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

45. INTENTIONALLY OMITTED.

 

46. LEASE GUARANTY.

(a) As a condition to the effectiveness of this Lease, each Subsidiary of
Orchard Supply Hardware Stores Corporation, a Delaware corporation (“Holdings”)
(other than Tenant and Landlord) has duly executed and delivered to Landlord
(with a copy to Mortgagee) that certain Lease Guaranty dated as of the date
hereof (the “Lease Guaranty”), whereby each such Subsidiary (such Subsidiaries,
and Holdings (if applicable pursuant to clause (c) of this Section 46 of Part
II) and each such Subsidiary that executes a counterpart of the Lease Guaranty
and a Joinder Agreement (as defined herein) or otherwise becomes a party to the
Lease Guaranty or a guarantor of the Tenant’s payment and performance
obligations hereunder pursuant to clauses (b) or (c) of this Section 46, may be
referred to herein as a “Guarantor”) has guaranteed the payment and performance
obligations of Tenant hereunder.

 

34



--------------------------------------------------------------------------------

(b) Tenant shall notify the Landlord and the Mortgagee at the time that any
person becomes a Subsidiary of Holdings, and promptly thereafter (and in any
event within 30 days), cause such person to (i) become a Guarantor by executing
and delivering to the Landlord (with copies to the Mortgagee) a counterpart of
the Lease Guaranty and a Joinder Agreement in the form attached as Exhibit A to
the Lease Guaranty (a “Joinder Agreement”), or such other document as the
Landlord and the Mortgagee shall deem appropriate for such purpose, (ii) deliver
to the Landlord (with copies to the Mortgagee) (A) such certificates of
resolutions or other action, incumbency certificates and/or other certificates
of a responsible officers of such Subsidiary as the Landlord or the Mortgagee
may reasonably require evidencing the identity, authority and capacity of each
responsible officer thereof authorized to act in connection with the Lease
Guaranty, such Joinder Agreement or such other document, and (B) copies of the
Organization Documents of such Subsidiary certified to be true and complete as
of a recent date by the appropriate Governmental Authority of the state or other
jurisdiction of its incorporation or organization, where applicable, and
certified by a secretary or assistant secretary of such Subsidiary to be true
and correct as of the date such Subsidiary becomes a Guarantor and such other
documents and certifications as the Landlord or the Mortgagee may reasonably
require to evidence that such Subsidiary is duly organized or formed, and that
such Subsidiary is validly existing, in good standing and qualified to engage in
business in California and (iii) deliver to Landlord and Mortgagee favorable
opinions of counsel to such Subsidiary (which opinions shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in this clause.

(c) Tenant shall notify the Landlord and the Mortgagee at any time that Holdings
is not prohibited under the Term Loan Credit Agreement and the ABL Credit
Agreement from becoming a guarantor of the Tenant’s payment and performance
obligations hereunder, and promptly thereafter (and in any event within 30
days), cause Holdings to (i) become a Guarantor by executing and delivering to
the Landlord (with copies to the Mortgagee) a counterpart of the Lease Guaranty
and a Joinder Agreement, or such other document as the Landlord and the
Mortgagee shall deem appropriate for such purpose, (ii) deliver to the Landlord
(with copies to the Mortgagee) (A) such certificates of resolutions or other
action, incumbency certificates and/or other certificates of a responsible
officers of Holdings as the Landlord or the Mortgagee may reasonably require
evidencing the identity, authority and capacity of each responsible officer
thereof authorized to act in connection with the Lease Guaranty, such Joinder
Agreement or such other document, and (B) copies of the Organization Documents
of Holdings certified to be true and complete as of a recent date by the
appropriate Governmental Authority of the state or other jurisdiction of its
incorporation or organization, where applicable, and certified by a secretary or
assistant secretary of Holdings to be true and correct as of the date Holdings
becomes a Guarantor and such other documents and certifications as the Landlord
or the Mortgagee may reasonably require to evidence that Holdings is duly
organized or formed, and that Holdings is validly existing, in good standing and
qualified to engage in business in California and (iii) deliver to Landlord and
Mortgagee favorable opinions of counsel to Holdings (which opinions shall cover,
among other things, the legality, validity, binding effect and enforceability of
the documentation referred to in this clause).

 

47. REPRESENTATIONS AND WARRANTIES.

Tenant represents and warrants to the Landlord that, as of the effective date of
this Lease (provided, that for purposes of this Section 47 of Part II and except
as otherwise expressly provided herein, the terms “Subsidiary of Holdings,”
“Loan Party” and “Subsidiaries” shall not include the Landlord):

47.01. Organization; Powers. Each of the Tenant, Holdings and each of Holdings’
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required (except where the failure to be so qualified could not
reasonably be expected to have a Material Adverse Effect).

 

35



--------------------------------------------------------------------------------

47.02. Authorization; Enforceability. Execution, delivery and performance of
this Lease and the Lease Guaranty are within the corporate or limited liability
company powers of the Tenant, Holdings and each Subsidiary of Holdings that is a
party hereto or thereto and have been duly authorized by all necessary corporate
or limited liability company and, if required, stockholder action. The Lease (in
the case of Tenant) and the Lease Guaranty (in the case of each Guarantor) have
been duly executed and delivered by such persons and constitute the legal, valid
and binding obligation of such persons, enforceable in accordance with their
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

47.03. Governmental Approvals; No Conflicts. Execution, delivery and performance
of the Lease and the Lease Guaranty and the consummation of the transactions
contemplated hereby (a) do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority or any other
person, except such as have been obtained or made and are in full force and
effect and except for the execution of the Memorandum of Lease in recordable
form pursuant to Section 43 of Part II, (b) will not violate any Requirement of
Law applicable to any Loan Party, (c) do not conflict with or will not violate
or result in a default under any material indenture, material agreement or other
material instrument binding upon any Loan Party or its assets, or give rise to a
right thereunder to require any payment to be made by any Loan Party or any of
its Subsidiaries, and (d) will not result in the creation or imposition of any
Lien on any asset of any Loan Party or any of its Subsidiaries, except the
leasehold interest of Tenant created hereunder.

47.04. Financial Condition; No Material Adverse Change.

(a) Holdings has heretofore furnished to the Landlord its consolidated balance
sheet and statements of income, stockholders equity and cash flows (i) as of and
for the fiscal year ended January 30, 2010, reported on by Deloitte & Touche,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended July 31, 2010, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of
Holdings and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.

(b) No event, change or condition has occurred that has had, or could reasonably
be expected to have, a Material Adverse Effect, since January 30, 2010.

 

36



--------------------------------------------------------------------------------

47.05. Properties.

(a) As of the date of this Lease, Schedule 47.05 sets forth the address of each
parcel of real property that is owned or leased by Tenant, Holdings and each
Subsidiary. Tenant, Holdings and each Subsidiary has good and indefeasible title
to, or valid and enforceable leasehold interests in, all real and personal
property necessary for the conduct of its business, free of all Liens other than
those permitted by Section 49.02 of Part II of this Lease.

(b) Each Loan Party and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
necessary to its business as currently conducted, a correct and complete list of
which, as of the date of this Lease, is set forth on Schedule 47.05, and the use
thereof by the Loan Parties and their Subsidiaries does not infringe in any
material respect upon the rights of any other person, and the Loan Parties’
rights thereto are not subject to any licensing agreement or similar arrangement
affecting any material portion of the Premises.

47.06. Litigation and Environmental Matters.

(a) There are no actions, investigations, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of any
Loan Party, threatened against or affecting the Loan Parties or any of their
Subsidiaries (i) that, if adversely determined, would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters) or (ii) that could reasonably be expected to have a
material adverse effect on the ability of the parties to consummate the
transactions contemplated hereby.

(b) Except for the Disclosed Matters, and except for matters that both could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect and could not reasonably be expected to have a material
adverse effect on the ability of the parties to consummate the transactions
contemplated hereby, (i) no Loan Party nor any of their Subsidiaries has
received notice of any claim with respect to any Environmental Liability or
knows of any basis for any Environmental Liability and (ii) no Loan Party nor
any of their Subsidiaries (1) has failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law or (2) has become subject to any
Environmental Liability.

47.07. Compliance with Laws and Agreements. Each Loan Party and its Subsidiaries
is in compliance with all Requirements of Law applicable to it or its property
and all indentures, agreements and other instruments binding upon it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. No
Default has occurred and is continuing under this Lease. No default has occurred
and is continuing under any indenture, agreement or other instrument binding
upon any Loan Party or any of their Subsidiaries that could reasonably be
expected to have a Material Adverse Effect.

47.08. Investment and Holding Company Status. No Loan Party nor any of their
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

 

37



--------------------------------------------------------------------------------

47.09. Taxes. Each Loan Party and its Subsidiaries has timely filed or caused to
be filed all material Tax returns and reports required to have been filed and
has paid or caused to be paid all material Taxes required to have been paid by
it, except Taxes that are being contested in good faith by appropriate
proceedings and for which such Loan Party or such Subsidiary, as applicable, has
set aside on its books adequate reserves. No tax liens have been filed and no
claims are being asserted with respect to any such Taxes.

47.10. ERISA.

(a) No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.

(b) Each employee benefit plan of Tenant, Holdings or any of Tenant’s
Subsidiaries intended to qualify under Section 401 of the Code does so qualify,
and any trust created thereunder is exempt from Tax under the provisions of
Section 501 of the Code, except where such failures, in the aggregate, would not
have a Material Adverse Effect.

(c) Each Plan is in compliance in all material respects with applicable
provisions of ERISA, the Code and other Requirements of Law except for
noncompliances that, in the aggregate, would not have a Material Adverse Effect.

47.11. Disclosure. Tenant, Holdings and each Subsidiary has disclosed to
Landlord all agreements, instruments and corporate or other restrictions to
which it is subject, and all other matters known to it, in relation to the
transactions contemplated hereby that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. None of the
written reports, financial statements, certificates or other written information
furnished by or on behalf of any Loan Party to Landlord in connection with the
negotiation of this Lease or the Lease Guaranty (as modified or supplemented by
other written information so furnished) contained as of the date such report,
statement, certificate or information was so furnished any material misstatement
of fact or omitted to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
materially misleading; provided that, with respect to projected financial
information, the Tenant and Holdings represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time delivered and, if such projected financial information was delivered prior
to the date of this Lease, as of the date of this Lease, it being recognized by
the Landlord that such financial information as it relates to future events is
not to be viewed as fact and that actual results during the period or periods
covered by such financial information may differ from the projected results set
forth therein by a material amount.

47.12. Solvency. Immediately after the consummation of the transactions
contemplated hereby to occur on the date of this Lease, (i) the fair value of
the assets of each Loan Party, at a fair valuation, will exceed its debts and
liabilities, subordinated, contingent or otherwise; (ii) the present fair
saleable value of the property of each Loan Party will be greater than the
amount that will be required to pay the probable liability of its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (iii) each Loan Party will be
able to pay its debts and liabilities, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured; and (iv) no Loan Party
will have unreasonably small capital with which to conduct the business in which
it is engaged as such business is now conducted and is proposed to be conducted
after the date hereof.

 

38



--------------------------------------------------------------------------------

47.13. Insurance. Schedule 47.13 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties and the Subsidiaries as of the
date hereof. As of the date hereof, all premiums in respect of such material
insurance have been paid. Tenant and Holdings believe that the insurance
maintained by or on behalf of the Tenant and the Subsidiaries is adequate.

47.14. Capitalization and Subsidiaries.

(a) All of the outstanding Equity Interests of the Tenant are owned beneficially
and of record by Holdings, free and clear of all Liens other than the Liens in
favor of the Term Loan Collateral Agent and the Term Lenders and the ABL
Collateral Agent and the ABL Lenders created by the Security Agreements and
non-consensual Liens created by operation of law. No Equity Interest of the
Tenant is subject to any option, warrant, right of conversion or purchase or any
similar right. Other than the Tenant’s LLC agreement, there are no agreements or
understandings to which the Tenant is a party with respect to the voting, sale
or transfer of any Equity Interest of the Tenant or any agreement restricting
the transfer or hypothecation of any such shares.

(b) Schedule 47.14 sets forth as of the date of this Lease, (i) a correct and
complete list showing, the name and relationship to Holdings of each and all of
Holdings’ Subsidiaries, (ii) a true and complete listing of each class of each
of such Subsidiaries’ authorized Equity Interests, of which all of such issued
shares are validly issued, outstanding, fully paid and non-assessable, and owned
beneficially and of record by the persons identified on Schedule 47.14, and
(iii) the type of entity of Holdings and each of its Subsidiaries.

47.15. Labor Disputes. As of the date hereof, there are no strikes, lockouts or
slowdowns against any Loan Party or any Subsidiary pending or, to the knowledge
of the Tenant, threatened. All payments due from any Loan Party or any
Subsidiary or for which any claim may be made against Tenant, Holdings or any
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of such
Loan Party or such Subsidiary, except as in the aggregate would not reasonably
be expected to have a Material Adverse Effect.

47.16. Margin Regulations. Tenant is not engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation U of the Board).

47.17. Corporate Names; Prior Transactions. As of the date hereof, no Loan Party
or Subsidiary has, during the past five years, been known by or used any other
corporate or fictitious name (other than as set forth in Schedule 47.17 hereto)
or been a party to any merger or consolidation, or acquired all or substantially
all of the assets of any person, or acquired any of its property or assets out
of the ordinary course of business.

47.18. Related Documents. None of the Related Documents has been amended or
modified in any respect and no provision therein has been waived, except in each
case where a copy of such amendment or waiver has been provided by the Tenant to
the Landlord.

47.19. Survival of Warranties; Cumulative. All representations and warranties
contained in this Lease or the Lease Guaranty shall survive the execution and
delivery of this Lease and the Lease Guaranty and shall be conclusively presumed
to have been relied on by the Landlord regardless of any investigation made or
information possessed by the Landlord.

 

39



--------------------------------------------------------------------------------

48. AFFIRMATIVE COVENANTS.

Tenant covenants and agrees with the Landlord that, at all times during the
Lease Term (provided, that for purposes of this Section 48 of Part II and except
as otherwise expressly provided herein, the terms “Subsidiary of Holdings,”
“Loan Party” and “Subsidiaries” shall not include the Landlord):

48.01. Financial Statements and Other Information. Tenant or Holdings will
furnish to the Landlord and Mortgagee:

(a) as soon as available and in any event within 95 days after the end of each
fiscal year of Holdings, its audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year (together with consolidating balance sheets and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year relating to Tenant and the Unrestricted Subsidiary), setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated (and consolidating) financial statements present
fairly in all material respects the financial condition and results of
operations of Holdings and its consolidated Subsidiaries on a consolidated basis
in accordance with GAAP consistently applied;

(b) as soon as available and in any event within 50 days after the end of each
of the first three fiscal quarters of Holdings, its consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year (together with consolidating balance sheets
and related statements of operations, stockholders’ equity and cash flows as of
such dates and for such periods relating to Tenant and the Unrestricted
Subsidiary), all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Holdings and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied subject to normal year-end audit
adjustments and the absence of footnotes;

 

40



--------------------------------------------------------------------------------

(c) within 30 days after the end of each fiscal month of Holdings, operating
statements for the prior fiscal month and the prior twelve fiscal months for
each of the Properties showing, without limitation, sales revenues and Allocated
EBITDAR calculations for such prior fiscal month and the prior twelve fiscal
months, in each case certified by one of Tenant’s Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of Holdings and its consolidated Subsidiaries on a consolidated
basis (or of Tenant and such Properties) in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes; provided, for purposes of Section 48.01 (c)(ii) of Part II:

(i) the term “Allocated EBITDAR” shall mean, for any period, for Tenant, an
amount equal to Allocated Net Income for such period plus (a) the following to
the extent deducted in calculating such Allocated Net Income: (I) Allocated
Interest Charges for such period, (II) the provision for Federal, state, local
and foreign income taxes payable by Tenant for such period, deriving exclusively
from those Properties which are retail stores for that period, (III)
depreciation and amortization expense for Tenant for such period, deriving
exclusively from those Properties which are retail stores for that period, (IV)
rent expense payable by Tenant for such period under leases that, in accordance
with GAAP, are not treated as capital leases, deriving exclusively from those
Properties which are retail stores for that period, and (V) other non-recurring
expenses of Tenant reducing such Allocated Net Income which do not represent a
cash item in such period or any future period, deriving exclusively from those
Properties which are retail stores for that period and minus (b) the following
to the extent included in calculating such Allocated Net Income, in each case,
deriving exclusively from those Properties which are retail stores for that
period: (I) Federal, state, local and foreign income tax credits of Tenant for
such period and (II) all non-cash items increasing Allocated Net Income for such
period;

(ii) the term “Allocated Net Income” shall mean for any period, for Tenant, the
net income of Tenant (excluding extraordinary gains and extraordinary losses)
deriving exclusively from those Properties which are retail stores for that
period; and

(iii) the term “Allocated Interest Charges” shall mean for any period, for
Tenant, the sum of (a) all interest, premium payments, debt discount, fees,
charges and related expenses of Tenant in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with GAAP, deriving exclusively from those Properties which are retail stores
for that period, and (b) the portion of rent expense of Borrower with respect to
such period under capital leases that is treated as interest in accordance with
GAAP, deriving exclusively from those Properties which are retail stores for
that period;

(d) concurrently with the delivery of each set of consolidated financial
statements referred to in Section 48.01(a) and (b) of Part II above, a
reasonably detailed presentation, either on the face of the financial statements
or in the footnotes thereto, and in Management’s Discussion and Analysis of
Financial Condition and Results of Operations, of the financial condition and
results of operations of Holdings;

(e) concurrently with any delivery of financial statements under clause (a) or
(b) or (c) above, a certificate of a Financial Officer of the Tenant in
substantially the form of Exhibit D (i) certifying as to whether a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 48.09 of
Part II, and (iii) in the case of quarterly or annual financial statements,
setting forth reasonably detailed calculations for the Adjusted Leverage Ratio;

(f) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements

 

41



--------------------------------------------------------------------------------

stating whether they obtained knowledge during the course of their examination
of such financial statements of any Default (which certificate may be limited to
the extent required by accounting rules or guidelines);

(g) as soon as available but in any event not later than 30 days after the end
of each fiscal year of Tenant, and containing substantially the types of
financial information contained in the projections, (i) the annual business plan
of Tenant and its Subsidiaries for the next succeeding fiscal year approved by
the board of directors or equivalent of Tenant, (ii) forecasts prepared by
management of Tenant for each fiscal quarter in the next succeeding fiscal year
and (iii) forecasts prepared by management of Tenant for a period of three
(3) fiscal years, but in no case beyond the date that is three (3) years
following the maturity date of the Loan, beginning with the fiscal year
following the fiscal year described in clause (ii) of this Section 48.01(g) of
Part II, including, in each instance described in clauses (ii) and (iii) above,
(x) a projected year-end consolidated balance sheet and income statement and
statement of cash flows and (y) a statement of all of the material assumptions
on which such forecasts are based (the “Projections”);

(h) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Holdings or any
Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or, after a Public Equity Offering,
distributed by Holdings to its shareholders generally, as the case may be; and

(i) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Tenant or any
Subsidiary, as the Landlord or the Mortgagee may reasonably request.

48.02. Notices of Material Events. The Tenant will furnish to the Landlord and
the Mortgagee prompt written notice of the following:

(a) the occurrence of any Default promptly upon becoming aware of it;

(b) receipt of any notice of any governmental investigation or any litigation or
proceeding commenced or threatened against any Loan Party that (i) seeks damages
in excess of $10,000,000 and is not covered by insurance, (ii) seeks injunctive
relief which, if granted, would reasonably be expected to have a Material
Adverse Effect;

(c) [Reserved];

(d) the receipt by any Loan Party of any written notice of violation of or
potential liability under, or knowledge by such Loan Party that there exists a
condition that could reasonably be expected to result in a violation of or
liability under, any Environmental Law, except for violations and liabilities
the consequence of which would not be reasonably likely to subject the Loan
Parties to liabilities exceeding $5,000,000 individually or in the aggregate;

(e) obtaining knowledge of the commencement of any judicial or administrative
proceeding or investigation alleging a violation of or liability under any
Environmental Law, that has a reasonable likelihood of being adversely
determined and

 

42



--------------------------------------------------------------------------------

that, in the aggregate, if adversely determined, would have a reasonable
likelihood of subjecting the Tenant, Holdings or any Subsidiary to liabilities
exceeding $5,000,000 individually or in the aggregate;

(f) [Reserved]; and

(g) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of Tenant setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

48.03. Existence; Conduct of Business. Tenant will, and will cause each Loan
Party and each Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect (i) its legal existence and
(ii) the rights, qualifications, licenses, permits, franchises, governmental
authorizations, intellectual property rights, licenses and permits material to
the conduct of its business, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted; provided that
the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 49.03 of Part II and, in the case of clause
(ii) above, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

48.04. Payment of Obligations. Tenant will, and will cause each Loan Party and
each Subsidiary to, pay or discharge all Material Indebtedness and all other
material liabilities and obligations, including Taxes, before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, and (b) such Loan
Party or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP.

48.05. Maintenance of Properties. Tenant will, and will cause each Loan Party
and each Subsidiary to, keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear
excepted.

48.06. Books and Records: Inspection Rights. Tenant will, and will cause each
Loan Party and each Subsidiary to, (i) keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities and (ii) permit any
representatives designated by the Landlord (including employees of the Landlord
or any consultants, accountants, lawyers and appraisers retained by the
Landlord), upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, including environmental
assessment reports and Phase I or Phase II studies, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested.

48.07. Compliance with Laws. Subject to the requirements of Section 10 of Part
II regarding the obligations of Tenant respecting the Premises, Tenant will, and
will cause each Loan Party and each Subsidiary to, comply with all Requirements
of Law applicable to it or its property except to the extent that failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

43



--------------------------------------------------------------------------------

48.08. Insurance.

(a) Tenant will, and will cause each Loan Party and each Subsidiary to, maintain
insurance with responsible and reputable insurance companies or associations in
such amounts and covering such risks as is consistent with prudent business
practice; provided that Tenant, Holdings and each Subsidiary may self insure to
the extent consistent with prudent business practice. The Tenant will furnish to
the Landlord, upon request of the Landlord, information in reasonable detail as
to the insurance so maintained.

(b) Notwithstanding the foregoing clause (a) of this Section 48.08 of Part II,
Tenant shall, at all times with respect to the Premises, maintain or cause to be
maintained the insurance required in accordance with Section 32 of Part II.

48.09. Maximum Adjusted Leverage Ratio. Tenant, on a consolidated basis, shall
maintain, on the last day of each fiscal quarter set forth below, an Adjusted
Leverage Ratio as determined for Tenant and its Subsidiaries of not more than
the maximum ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter Ending

   Maximum Adjusted
Leverage Ratio

Each Fiscal Quarter Ending On or Prior To January 29, 2011

   5.25x

Each Fiscal Quarter Ending On or After April 30, 2011 During the Lease Term

   5.00x

 

49. NEGATIVE COVENANTS.

Tenant covenants and agrees with the Landlord, if and to the extent that such
covenant and agreement would not result in an Event of Default as defined in the
ABL Credit Agreement or the Term Loan Credit Agreement, as applicable (the
“Savings Clause”), that, at all times during the Lease Term (provided, that for
purposes of this Section 49 of Part II and except as otherwise expressly
provided herein, the terms “Subsidiary of Holdings,” “Loan Party” and
“Subsidiaries” shall not include the Landlord):

49.01. Indebtedness. Tenant will not, nor will it permit any Loan Party or any
Restricted Subsidiary to, create, incur or suffer to exist any Indebtedness,
except:

(a) Indebtedness incurred pursuant to any Loan Document;

(b) Indebtedness existing on the date hereof and set forth in Schedule 49.01 and
extensions, renewals, refinancings and replacements of any such Indebtedness in
accordance with clause (f) hereof;

 

44



--------------------------------------------------------------------------------

(c) Indebtedness of Tenant to any Subsidiary and of any Subsidiary to Tenant or
any other Subsidiary, provided that (i) Indebtedness of any Subsidiary that is
not a Loan Party to Tenant or any Subsidiary that is a Loan Party shall be
subject to Section 49.04 of Part II, and (ii) Indebtedness of Tenant to any
Subsidiary and Indebtedness of any Subsidiary that is a Loan Party to any
Subsidiary that is not a Loan Party shall be subordinated to the obligations of
Tenant or such Subsidiary to Landlord on terms reasonably satisfactory to
Landlord;

(d) Guarantees by Tenant of Indebtedness of any Subsidiary and by any Restricted
Subsidiary of Indebtedness of Tenant or any other Subsidiary, provided that
(i) the Indebtedness so Guaranteed is permitted by this Section 49.01 of Part
II, (ii) Guarantees by Tenant (or any Subsidiary that is a Loan Party) of
Indebtedness of any Restricted Subsidiary that is not a Loan Party shall be
subject to Section 49.04 of Part II (without giving effect to clause
(p) thereof), and (iii) Guarantees permitted under this clause (d) shall be
subordinated to the obligations of the applicable Restricted Subsidiary to
Landlord on the same terms as the Indebtedness so Guaranteed is subordinated to
any obligations to Landlord;

(e) Indebtedness of Tenant or any Restricted Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets (whether
or not constituting purchase money Indebtedness), including Capital Lease
Obligations and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals and replacements of any such Indebtedness in
accordance with clause (f) hereof; provided that such Indebtedness is incurred
prior to, concurrently with or within 180 days after such acquisition or the
completion of such construction or improvement;

(f) Indebtedness which represents an extension, refinancing, or renewal of any
of the Indebtedness described in clauses (b), (e), (i) and (j) hereof; provided
that (i) the principal amount of such Indebtedness is not increased except by an
amount equal to accrued but unpaid interest and premiums thereon, (ii) any Liens
securing such Indebtedness are not extended to any additional property of any
Loan Party, (iii) no Loan Party that was not originally obligated with respect
to repayment of such Indebtedness is required to become obligated with respect
thereto, (iv) such extension, refinancing or renewal does not result in a
shortening of the average weighted maturity of the Indebtedness so extended,
refinanced or renewed, (v) the terms and conditions, including the covenants and
event of default provisions of such extension, refinancing, or renewal are
market terms and conditions at the time of such extension, refinancing or
renewal, and (vi) if the Indebtedness that is refinanced, renewed, or extended
was subordinated in right of payment to any obligations owed to Landlord, then
the terms and conditions of the refinancing, renewal, or extension Indebtedness
must include subordination terms and conditions that are at least as favorable
to the Landlord as those that were applicable to the refinanced, renewed, or
extended Indebtedness;

(g) Indebtedness owed to any person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
person, in each case incurred in the ordinary course of business;

 

45



--------------------------------------------------------------------------------

(h) Indebtedness of Tenant or any Restricted Subsidiary in respect of
performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations, in each case provided in the ordinary course of business;

(i) Indebtedness of any person that becomes a Subsidiary after the date hereof;
provided that (i) such Indebtedness exists at the time such person becomes a
Subsidiary and is not created in contemplation of or in connection with such
person becoming a Subsidiary and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (i) shall not exceed $10,000,000 at any
time outstanding;

(j) Indebtedness incurred pursuant to the ABL Credit Agreement or the Term Loan
Credit Agreement;

(k) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within two Business Days of its incurrence;

(1) Indebtedness representing deferred compensation to employees of Tenant and
the Restricted Subsidiaries incurred in the ordinary course of business;

(m) Indebtedness supported by a letter of credit (for so long as supported by
such letter of credit) in a principal amount not to exceed the face amount of
such letter of credit;

(n) any “bad acts” Guarantee and any environmental indemnity issued by the
Tenant in connection with the Real Estate Debt pursuant to which the
Unrestricted Subsidiary is borrower; and

(o) other (i) unsecured Indebtedness of Tenant or any Restricted Subsidiary in
an aggregate principal amount not exceeding $140,000,000, of which a maximum
aggregate principal amount of $50,000,000 may be senior unsecured Indebtedness,
provided that other than in the event that such Restricted Subsidiary is a
corporate co-issuer with Tenant of such Indebtedness, the maximum aggregate
amount of Indebtedness that may be incurred by Restricted Subsidiaries pursuant
to this clause (i) shall be $10,000,000 and (ii) Indebtedness of Tenant or any
Restricted Subsidiary (but only in the event that such Restricted Subsidiary is
a corporate co-issuer with Tenant of such Indebtedness) in an aggregate
principal amount not exceeding $10,000,000 provided that such Indebtedness may
only be secured in accordance with Section 49.02(j) of Part II.

In addition, Tenant shall, within five (5) Business Days following the
consummation of any stock purchase or acquisition by an Unrestricted Subsidiary
pursuant to which such Unrestricted Subsidiary shall incur any Indebtedness,
report the amount of such Indebtedness to the Landlord and immediately after
giving pro forma effect to any such purchase or acquisition, Tenant shall be in
compliance with Section 48.09 of Part II.

49.02. Liens. Tenant will not, nor will it permit any Loan Party or any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except:

(a) any Lien on the Premises granted in accordance with Section 45 of Part II;

 

46



--------------------------------------------------------------------------------

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of Tenant or any Restricted Subsidiary
existing on the date hereof and set forth in Schedule 49.02; provided that
(i) such Lien shall not apply to any other property or asset of Tenant or such
Restricted Subsidiary and (ii) such Lien shall secure only those obligations
which it secures on the date hereof and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof and which
are permitted by clause (f) of Section 49.01 of Part II;

(d) Liens on fixed or capital assets acquired, constructed or improved by Tenant
or any Restricted Subsidiary or arising out of sale and leaseback transactions
permitted by Section 49.06 of Part II; provided that (i) such security interests
secure Indebtedness permitted by clause (e) of Section 49.01 of Part II,
(ii) such security interests and the Indebtedness secured thereby are incurred
prior to or concurrently with or within 180 days after such acquisition or the
completion of such construction or improvement, (iii) the Indebtedness secured
thereby does not exceed 100% of the cost of acquiring, constructing or improving
such fixed or capital assets and (iv) such security interests shall not apply to
any other property or assets of Tenant or such Restricted Subsidiary;

(e) any Lien existing on any property or asset (other than Accounts, Credit Card
Account Receivable and Inventory) prior to the acquisition thereof by Tenant or
any Restricted Subsidiary or existing on any property or asset (other than
Accounts, Credit Card Account Receivable and Inventory) of any person that
becomes a Loan Party after the date hereof prior to the time such person becomes
a Loan Party; provided that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such person becoming a Loan Party, as the
case may be, (ii) such Lien shall not apply to any other property or assets of
such person (other than proceeds) and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
person becomes a Loan Party, as the case may be and such Indebtedness is
permitted by clause (i) of Section 49.01 of Part II and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof (plus accrued interest and premiums) and which are permitted by clauses
(1) of Section 49.01 of Part II;

(f) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;

(g) Liens granted by a Restricted Subsidiary that is not a Loan Party in favor
of Tenant or another Loan Party in respect of Indebtedness owed by such
Restricted Subsidiary or Liens on Fixtures (as defined in the Term Loan Security
Agreement or the ABL Security Agreement) to the extent granted to secure the
Real Estate Debt;

(h) Liens on securities held by Tenant or any of its Restricted Subsidiaries
representing an interest in a joint venture to which Tenant or such Restricted
Subsidiary is a party (provided that such joint venture is not a Subsidiary of
Tenant) to the extent

 

47



--------------------------------------------------------------------------------

that (i) such Liens constitute purchase options, calls or similar rights of a
counterparty to such joint venture and (ii) such Liens are granted pursuant to
the terms of the partnership agreement, joint venture agreement or other similar
document or documents pursuant to which such joint venture was created or
otherwise governing the rights and obligations of the parties to such joint
venture;

(i) Liens created pursuant to any ABL Loan Document or any Term Loan Document;
and

(j) Liens with respect to property or assets of Tenant or any Restricted
Subsidiary not constituting Eligible Accounts, Eligible Credit Card Account
Receivable or Eligible Inventory with an aggregate fair market value (valued at
the time of creation of the Liens) of not more than $10,000,000 at any time.

Notwithstanding the foregoing, no Liens permitted under this Section 49.02 of
Part II shall affect or otherwise be permitted with respect to the Premises (or
Tenant’s leasehold interest therein), other than pursuant to clauses (a),
(b) (but only such Permitted Encumbrances as are set forth in the proviso to the
definition of Permitted Encumbrances), and (g) (but only as to Liens on Fixtures
(as defined in the Term Loan Security Agreement or the ABL Security Agreement)
to the extent granted to secure the Real Estate Debt) of this Section 49.02 of
Part II.

49.03. Fundamental Changes.

(a) Tenant will not, nor will it permit any Loan Party or any Restricted
Subsidiary to, merge into or consolidate with any other person, or permit any
other person to merge into or consolidate with it, or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Event of Default shall have occurred and be continuing (i) any Restricted
Subsidiary of Tenant may merge into Tenant in a transaction in which Tenant is
the surviving corporation, (ii) any Loan Party may merge into any Loan Party in
a transaction in which the surviving entity is a Loan Party, (iii) any
Restricted Subsidiary may merge into another Restricted Subsidiary, provided
that if one is Loan Party the surviving company must be a Loan Party, (iv) any
Restricted Subsidiary that is not a Loan Party may liquidate or dissolve if
Tenant determines in good faith that such liquidation or dissolution is in the
best interests of Tenant and is not materially disadvantageous to the Landlord,
and (v) any investment permitted by Section 49.04 of Part II may be structured
as a merger or consolidation.

(b) Tenant will not, nor will it permit any Loan Party or any Restricted
Subsidiaries to, engage in any business other than businesses of the type
conducted by Tenant and its Restricted Subsidiaries on the date of execution of
this Lease and businesses reasonably related thereto.

(c) Holdings will not engage in any business or activity other than the
ownership of all the outstanding Equity Interests of Tenant and activities
incidental thereto, including (i) paying Taxes, (ii) preparing reports to
Governmental Authorities and to its shareholders and (iii) holding directors and
shareholders meetings, preparing corporate records and other activities
permitted by this Agreement. Holdings will not own or acquire any assets (other
than Equity Interests of Tenant, the cash proceeds of any Restricted Payments
permitted by Section 49.08 of Part II and cash contributions received from the
holders of Equity Interest of Holdings provided that such contributions shall be
immediately contributed to Tenant) or incur any liabilities (other than
liabilities

 

48



--------------------------------------------------------------------------------

under the ABL Loan Documents, the Term Loan Documents and the Lease Guaranty,
liabilities reasonably incurred in connection with its maintenance of its
existence, nonconsensual obligations imposed by law and obligations with respect
to its Equity Interests (including pursuant to its stockholders’ agreement)).

49.04. Investments, Loans, Advances, Guarantees and Acquisitions. Tenant will
not, nor will it permit any Loan Party or any Restricted Subsidiary to,
purchase, hold or acquire any capital stock, evidences of indebtedness or other
securities (including any option, warrant or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, Guarantee any
obligations of, or make or permit to exist any investment or any other interest
in, any other person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other person constituting a business
unit (whether through purchase of assets, merger or otherwise), except:

(a) Permitted Investments;

(b) investments in existence on the date of this Agreement and described in
Schedule 49.04;

(c) investments by Holdings in Tenant and by Tenant and the Restricted
Subsidiaries in Equity Interests in their respective Restricted Subsidiaries,
provided that the aggregate amount of investments by Loan Parties in Restricted
Subsidiaries that are not Loan Parties (together with outstanding intercompany
loans permitted under the proviso to Section 49.04(d) of Part II, outstanding
Guarantees permitted under the proviso to Section 49.04(e) of Part II,
investments permitted under clause (i) of Section 49.04 of Part II and
investments permitted under clause (j) of Section 49.04 of Part II) shall not
exceed $10,000,000 at any time outstanding (in each case determined without
regard to any write-downs or write-offs);

(d) loans or advances made by Tenant to any Restricted Subsidiary and made by
any Restricted Subsidiary to Tenant or any other Restricted Subsidiary, provided
that the amount of such loans and advances made by Loan Parties to Restricted
Subsidiaries that are not Loan Parties (together with outstanding investments
permitted under the proviso to Section 49.04(c) of Part II, outstanding
Guarantees permitted under the proviso to Section 49.04(e) of Part II,
investments permitted under clause (i) of Section 49.04 of Part II and
investments permitted under clause (j) of Section 49.04 of Part II) shall not
exceed $10,000,000 at any time outstanding (in each case determined without
regard to any write-downs or write-offs);

(e) Guarantees constituting Indebtedness permitted by Section 49.01 of Part II,
provided that the aggregate principal amount of Indebtedness of Restricted
Subsidiaries that are not Loan Parties that is Guaranteed by any Loan Party
(together with outstanding investments permitted under the proviso to
Section 49.04(c) of Part II, outstanding intercompany loans permitted under the
proviso to Section 49.04(d) of Part II, investments permitted under clause
(i) of Section 49.04 of Part II and investments permitted under clause (j) of
Section 49.04 of Part II) shall not exceed $10,000,000 at any time outstanding
(in each case determined without regard to any write-downs or write-offs);

(f) loans or advances made by a Loan Party to its employees on an arms-length
basis in the ordinary course of business consistent with past practices
(including for travel and entertainment expenses, relocation costs and similar
purposes) up to a maximum aggregate amount of $5,000,000 for the Loan Parties
taken as a whole;

 

49



--------------------------------------------------------------------------------

(g) (i) extensions of trade credit in the ordinary course of business and
(ii) subject to Sections 4.2(a) and 4.4 of the Term Loan Security Agreement,
notes payable, or stock or other securities issued by Account Debtors to a Loan
Party pursuant to negotiated agreements with respect to settlement of such
Account Debtor’s Accounts and Credit Card Account Receivable in the ordinary
course of business, consistent with past practices;

(h) investments in the form of Swap Agreements permitted by Section 49.07 of
Part II;

(i) investments of any person existing at the time such person becomes a
Restricted Subsidiary of Tenant or consolidates or merges with Tenant or any of
the Restricted Subsidiaries (including in connection with a Permitted
Acquisition) so long as such investments were not made in contemplation of such
person becoming a Restricted Subsidiary or of such merger provided that, the
amount of such investments (together with outstanding investments permitted
under the proviso to Section 49.04(c) of Part II, outstanding intercompany loans
permitted under the proviso to Section 49.04(d) of Part II, outstanding
Guarantees permitted under the proviso to Section 49.04(e) of Part II and
outstanding investments permitted under clause (j) of Section 49.04 of Part II)
shall not exceed $10,000,000 at any time outstanding (in each case determined
without regard to any write-downs or write-offs);

(j) investments received in connection with the dispositions of assets permitted
by Section 49.05 of Part II; provided that, the amount of such investments
(together with outstanding investments permitted under the proviso to
Section 49.04(c) of Part II, outstanding intercompany loans permitted under the
proviso to Section 49.04(d) of Part II, outstanding Guarantees permitted under
the proviso to Section 49.04(e) of Part II and outstanding investments permitted
under clause (i) of Section 49.04 of Part II) shall not exceed $10,000,000 at
any time outstanding (in each case determined without regard to any write-downs
or write-offs); and

(k) investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances”;

(1) any “bad acts” Guarantee and any environmental indemnity issued by Tenant in
connection with the Real Estate Debt pursuant to which the Unrestricted
Subsidiary is borrower;

(m) the purchase or other acquisition by Tenant or any of its Restricted
Subsidiaries of all of the Equity Interests in any person that upon consummation
thereof will be wholly owned, directly or indirectly, by Tenant (including as a
result of a merger or consolidation), or the purchase or other acquisition by
Tenant or any of its Restricted Subsidiaries of all or substantially all of the
property and assets of any person or a division or business unit of any person;
provided that (i) the lines of business of the person to be (or the property and
assets of which are to be) so purchased or otherwise acquired shall be
substantially the same lines of business as those of Tenant and its Restricted
Subsidiaries or reasonably related thereto, (ii) the total cash consideration
paid by or on behalf of Tenant and its Restricted Subsidiaries for any such
purchase or

 

50



--------------------------------------------------------------------------------

acquisition, when aggregated with the total cash consideration paid by or on
behalf of Tenant and its Restricted Subsidiaries for all other purchases and
acquisitions made pursuant to this Section 49.04(m) of Part II, shall not exceed
$50,000,000, (iii) immediately before and immediately after giving pro forma
effect to any such purchase or acquisition, no Event of Default shall have
occurred and be continuing, (iv) at least five Business Days prior to the date
upon which any such purchase or acquisition is to be consummated, Tenant shall
have delivered to Landlord a certificate of a Financial Officer certifying that
all the requirements set forth in this Section 49.04(m) of Part II have been
satisfied or will be satisfied on or prior to the consummation of such purchase
or acquisition;

(n) investments made with the proceeds of equity issuances;

(o) in addition to investments, loans and advances otherwise expressly permitted
pursuant to this Section 49.04 of Part II, investments, loans and advances by
Tenant or any of its Restricted Subsidiaries in an aggregate amount (valued at
cost) not to exceed during the Lease Term the sum of (i) $2,000,000 plus (ii) an
amount equal to any returns of capital actually received in cash in respect of
any such investments (which amount shall not exceed the amount of such
investment valued at cost at the time such investment was made) plus (iii) to
the extent no Default or Event of Default is continuing at the date of such
investment, loan or advance (or would result therefrom), an amount up to 50% of
the remaining cumulative Excess Cash Flow since the date hereof (after giving
effect to any prepayments required to be made pursuant to Section 2.11(c) of the
Term Loan Credit Agreement, any Restricted Payments or payments made pursuant to
Section 49.08(c)(ii) of Part II and any previous investments, loans or advances
made pursuant to this clause (o)(iii)); provided, however, that on the date of
any such investment, loan or advance utilizing this clause (o)(iii), Tenant and
its Subsidiaries shall be in pro forma compliance with Section 48.09 of Part II;

(p) any investment or loan not otherwise permitted by this Section 49.04 of Part
II; provided that after giving effect to such investment or loan on a pro forma
basis the Available Credit Condition (as such term is defined under the ABL
Credit Agreement) shall be satisfied.

49.05. Asset Sales. Tenant will not, nor will it permit any Loan Party or any
Restricted Subsidiary to, sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest owned by it, nor will Tenant permit any
Restricted Subsidiary to issue any additional Equity Interest in such Restricted
Subsidiary (other than to Tenant or another Restricted Subsidiary in compliance
with Section 49.04 of Part II), except:

(a) sales, transfers and dispositions of (i) Inventory in the ordinary course of
business and (ii) used, obsolete, worn out or surplus equipment or property in
the ordinary course of business;

(b) sales, transfers and dispositions to Tenant or any Restricted Subsidiary,
provided that any such sales, transfers or dispositions involving a Restricted
Subsidiary that is not a Loan Party shall be made in compliance with
Section 49.09 of Part II;

(c) sales, transfers and dispositions of accounts receivable in connection with
the compromise, settlement or collection thereof;

 

51



--------------------------------------------------------------------------------

(d) sales, transfers and dispositions of investments permitted by clauses
(j) and (k) of Section 49.04 of Part II;

(e) sale and leaseback transactions permitted by Section 49.06 of Part II;

(f) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of Tenant or any Restricted Subsidiary;

(g) licensing and cross-licensing arrangements entered into in the ordinary
course of business involving any technology or other intellectual property of
Tenant or any Restricted Subsidiary;

(h) (i) dispositions of Permitted Investments for fair market value and
(ii) leases and subleases not materially interfering with the ordinary course of
business; and

(i) sales, transfers and other dispositions of assets (other than Equity
Interests in a Restricted Subsidiary unless all Equity Interests in such
Restricted Subsidiary are sold) that are not permitted by any other clause of
this Section, provided that the aggregate fair market value of all assets sold,
transferred or otherwise disposed of in reliance upon this clause (i) shall not
exceed $20,000,000 during any fiscal year of Tenant or $75,000,000 during the
Lease Term;

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clauses (b), (f), (g) and (h)(ii) above)
shall be made for fair value and for at least 75% cash consideration.

49.06. Sale and Leaseback Transactions. Tenant will not, nor will it permit any
Loan Party or any Restricted Subsidiary to, enter into any arrangement, directly
or indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for any such sale of any fixed or capital assets by Tenant
or any Restricted Subsidiary that is made for cash consideration in an amount
not less than the fair value of such fixed or capital asset and is consummated
within 180 days after Tenant or such Restricted Subsidiary acquires or completes
the construction of such fixed or capital asset.

49.07. Swap Agreements. Tenant will not, nor will it permit any Loan Party or
any Restricted Subsidiary to, enter into any Swap Agreement or any speculative
transaction except (a) Swap Agreements entered into to hedge or mitigate risks
to which Tenant or any Restricted Subsidiary has actual exposure (other than
those in respect of Equity Interests of Tenant or any of its Restricted
Subsidiaries), and (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of Tenant or any Restricted Subsidiary,
in each case for the sole purpose of hedging in the ordinary course of business.

49.08. Restricted Payments; Certain Payments of Indebtedness.

(a) Tenant will not, nor will it permit any Loan Party or any Restricted
Subsidiary to, declare or make, or agree to pay or make, directly or indirectly,
any

 

52



--------------------------------------------------------------------------------

Restricted Payment, or to make, or agree to make any redemptions or repurchases
with respect to its capital stock, or incur any obligation (contingent or
otherwise) to do so, except (i) each of Holdings and Tenant may make Restricted
Payments with respect to its common Equity Interests payable solely in
additional shares of its common Equity Interests, and, with respect to its
preferred Equity Interests, payable solely in additional shares of such
preferred Equity Interests or in shares of its common Equity Interests,
(ii) Restricted Subsidiaries may declare and pay dividends ratably with respect
to their Equity Interests, (iii) Each of Holdings and Tenant may make Restricted
Payments, not exceeding $5,000,000 during any fiscal year, pursuant to and in
accordance with stock option plans or other benefit plans for management or
employees of Holdings, Tenant and its Restricted Subsidiaries, (iv) each of
Holdings and Tenant may pay dividends or make distributions to the persons
holding its Equity Interests in an aggregate amount such that such persons may
pay (x) franchise Taxes and other fees, Taxes and expenses to maintain their
legal existence and (y) federal, state and local income Taxes to the extent
attributable to Holdings and its Subsidiaries or to Tenant and its Subsidiaries
as the case may be, provided that in all events the amounts paid pursuant to
clause (y) shall be amounts sufficient to pay the direct obligations of such
persons for such Taxes and obligations of Tenant and Holdings under the Tax
Sharing Agreement, provided, however, that (aa) the amounts paid under clause
(y) shall not exceed the amount that would be payable, on a consolidated or
combined basis, were Holdings the common parent of a separate federal
consolidated group or state combined group including Tenant and its Subsidiaries
and (bb) in the case of Taxes attributable to the Unrestricted Subsidiary, an
amount equal to the amount of such tax payment has been received by Tenant from
the Unrestricted Subsidiary prior to such payment being made; and (v) so long as
there exists no Event of Default, each of Holdings and Tenant may pay dividends
or make distributions to the persons holding its Equity Interests in an
aggregate amount such that such persons may pay officers, directors and
corporate overhead expenses incurred in the ordinary course of business up to a
maximum aggregate amount of $2,500,000 in any fiscal year.

(b) Tenant will not, nor will it permit any Loan Party or any Restricted
Subsidiary to, make or agree to pay or make, directly or indirectly, any payment
or other distribution (whether in cash, securities or other property) of or in
respect of principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness,
except:

(i) payment of Indebtedness created under the Term Loan Documents and the ABL
Loan Documents;

(ii) payment of regularly scheduled interest and principal payments and any
mandatory prepayments or redemptions provided no Default has occurred and is
continuing hereunder, as and when due in respect of any Indebtedness, other than
payments in respect of the Subordinated Indebtedness prohibited by the
subordination provisions thereof;

(iii) refinancings of Indebtedness to the extent permitted by Section 49.01 of
Part II;

 

53



--------------------------------------------------------------------------------

(iv) payments or prepayments made with the proceeds of equity issuances; and

(v) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness.

(c) In addition to Restricted Payments permitted under Section 49.08(a) of Part
II and payments on or in respect of Indebtedness permitted under
Section 49.08(b) of Part II, any Loan Party may make Restricted Payments and
payments of or in respect of Indebtedness, to the extent no Default or Event of
Default is continuing at the date of declaration or payment thereof (or would
result therefrom), in an amount up to (i) $2,000,000 in any fiscal year plus
(ii) 50% of the remaining cumulative Excess Cash Flow since the date hereof
(after giving effect to any prepayments required to be made pursuant to
Section 2.11(c) of the Term Loan Credit Agreement, any investments, loans or
advances made pursuant to Section 49.04(o)(iii) of Part II, any previous
Restricted Payments or payments made pursuant to this clause (c)(ii)); provided,
however, that, on the date of any such declaration or payment utilizing this
clause (c), Tenant and its Subsidiaries shall be in pro forma compliance with
Section 48.09 of Part II.

49.09. Transactions with Affiliates. Tenant will not, nor will it permit any
Loan Party or any Restricted Subsidiary to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions that (i) are in the ordinary course of
business and (ii) are at prices and on terms and conditions not less favorable
to Tenant, such Loan Party or such Restricted Subsidiary than could be obtained
on an arm’s-length basis from unrelated third parties, (b) transactions between
or among Tenant and any Restricted Subsidiary that is a Loan Party not involving
any other Affiliate, (c) transactions otherwise permitted by this Lease, (d) the
payment of reasonable fees to directors of Tenant or any Restricted Subsidiary
who are not employees of Tenant or any Restricted Subsidiary, and compensation
and employee benefit arrangements paid to, and indemnities provided for the
benefit of, directors, officers or employees of Tenant or its Restricted
Subsidiaries in the ordinary course of business, (e) any issuances of securities
or other payments, awards or grants in cash, securities or otherwise pursuant
to, or the funding of, employment agreements, stock options and stock ownership
plans approved by Tenant’s board of directors and (f) transactions pursuant to
the Related Documents and the Management Services Agreement.

49.10. Restrictive Agreements. Tenant will not, nor will it permit any Loan
Party or any Restricted Subsidiary to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of such Loan Party or any of its
Restricted Subsidiaries to create, incur or permit to exist any Lien upon any of
its property or assets, or (b) the ability of any Restricted Subsidiary to pay
dividends or other distributions with respect to any shares of its capital stock
or to make or repay loans or advances or to transfer any assets to Tenant or any
other Restricted Subsidiary or to Guarantee Indebtedness of Tenant or any other
Restricted Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by this Lease, any ABL Loan
Document or any Term Loan Document, (ii) the foregoing shall not apply to
restrictions and conditions existing on the date hereof identified on Schedule
49.10 (but shall apply to any extension or renewal of, or any amendment or
modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Restricted Subsidiary or
substantially

 

54



--------------------------------------------------------------------------------

all its assets pending such sale, provided such restrictions and conditions
apply only to the Restricted Subsidiary or such assets that is to be sold and
such sale is permitted hereunder, (iv) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Lease if such restrictions or conditions apply
only to the property or assets securing such Indebtedness, (v) clause (a) of the
foregoing shall not apply to customary provisions in leases or licenses
restricting the assignment thereof, and (vi) the foregoing shall not apply to
(x) restrictions contained in assumed documents in connection with assumed
Indebtedness incurred pursuant to Section 49.01 (i) of Part II, (y) restrictions
contained in documents in connection with Indebtedness incurred pursuant to
Section 49.01 (o) of Part II provided that such restrictions are no more onerous
than market terms and conditions for such type of Indebtedness incurred at the
time such Indebtedness is incurred, and provided in any case such subordination
provisions are on terms satisfactory to the Landlord, and (z) the Term Loan
Documents and the ABL Loan Documents.

49.11. Amendment of Material Documents. Tenant will not, nor will it permit any
Loan Party or any Restricted Subsidiary to, amend, modify or waive any of its
rights under (a) agreement relating to any Subordinated Indebtedness, (b) its
certificate of incorporation, by-laws, operating, management or partnership
agreement or other organizational documents, (c) any Related Document, in each
case to the extent any such amendment, modification or waiver would reasonably
be expected to be materially adverse to the Landlord.

49.12. Accounting: Fiscal Year. Tenant shall not, nor shall it permit Holdings
or any Restricted Subsidiary of Tenant to, change its (a) accounting treatment
and reporting practices or tax reporting treatment, except as required by GAAP
or any Requirement of Law and disclosed to the Landlord and provided that any
such changes are reconciled against the accounting treatment and reporting
practices or tax reporting treatment used by such entity at the date of this
Lease or (b) fiscal year.

 

50. ASSIGNMENT BY LANDLORD TO MORTGAGEE.

Tenant acknowledges and agrees that the rights of Landlord under this Lease have
been assigned to Mortgagee in the Mortgage and the other Loan Documents. Tenant
further acknowledges and agrees that the Mortgagee shall have the rights set
forth in Section 5.1.16 of the Loan Agreement.

 

51. TERMS GENERALLY.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise or
except as expressly provided herein, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented, restated, replaced or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) the words “herein”, “hereof and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof and (d) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement.

[remainder of page intentionally left blank]

 

55



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease as of the
Date of Lease above written.

 

LANDLORD: OSH PROPERTIES LLC, a Delaware limited liability company By:  

/s/ ROBERT M. LYNCH

Name:  

ROBERT M. LYNCH

Title:  

PRESIDENT & CEO

TENANT: ORCHARD SUPPLY HARDWARE LLC, a Delaware limited liability company By:  
ORCHARD SUPPLY HARDWARE STORES CORPORATION, its sole member By:  

/s/ ROBERT M. LYNCH

Name:  

ROBERT M. LYNCH

Title:  

PRESIDENT & CEO

OSH PROPERTIES LLC

LEASE

2010 FACILITY



--------------------------------------------------------------------------------

SCHEDULE 1

ADDITIONAL PAYMENTS

In respect of each Property, (i) at all times when the Loan principal balance is
equal to or greater than $40,000,000, 115% of the allocated Loan amount assigned
to such Property, as set forth on the schedule of allocated Loan amounts below,
and (ii) at all times when the Loan principal balance is less than $40,000,000,
110% of the allocated Loan amount assigned to such Property, as set forth on the
schedule of allocated Loan amounts below, subject, in each case, to revision to
account for any deduction of allocated Loan amounts pursuant to Section 2.3.2.

Allocated Loan Amounts

 

PROPERTY ADDRESS

   ADDITIONAL
PAYMENT  

2650 N. MacArthur Dr, Tracy, CA

   $ 17,050,000   

720 West San Carlos St, San Jose, CA

   $ 9,310,000   

3000 Alum Rock Ave, San Jose, CA

   $ 6,730,000   

1440 Fitzgerald Dr, Pinole, CA

   $ 8,810,000   

1751 East Capitol Expwy, San Jose, CA

   $ 9,080,000   

4249 Elverta Rd, Sacramento, CA

   $ 6,090,000   

905 E. Bidwell St, Folsom, CA

   $ 4,990,000   

5960 Sepulveda Blvd, Van Nuys, CA

   $ 9,900,000   

177 Lewelling Blvd, San Lorenzo, CA

   $ 5,080,000   

231 W. East St, Chico, CA

   $ 5,440,000   

147 West Shaw Ave, Clovis, CA

   $ 2,570,000   

2800 Sisk Rd, Modesto, CA

   $ 3,680,000   

5651 Cottle Road, San Jose, CA

   $ 8,420,000   

853 Oak Park Rd, Pismo Beach, CA

   $ 4,070,000   

5525 Sunset Blvd, Hollywood, CA

   $ 8,020,000   

1010 Metro Center Blvd, Foster City, CA

   $ 4,550,000   

900 El Camino Real, Millbrae, CA

   $ 8,660,000   

2110 Middlefield Rd, Redwood City, CA

   $ 4,040,000   

3155 R St, Merced, CA

   $ 2,540,000   



--------------------------------------------------------------------------------

SCHEDULE 2

FIXED RENT AMOUNTS

Fixed Rent shall increase by 5.0% on each fifth anniversary of the Lease
Commencement Date

 

PROPERTY ADDRESS

   MONTHLY FIXED
RENT AMOUNT  

2650 N. MacArthur Dr, Tracy, CA

   $ 117,189   

720 West San Carlos St, San Jose, CA

   $ 65,970   

3000 Alum Rock Ave, San Jose, CA

   $ 47,671   

1440 Fitzgerald Dr, Pinole, CA

   $ 62,417   

1751 East Capitol Expwy, San Jose, CA

   $ 64,332   

4249 Elverta Rd, Sacramento, CA

   $ 43,118   

905 E. Bidwell St, Folsom, CA

   $ 35,319   

5960 Sepulveda Blvd, Van Nuys, CA

   $ 67,874   

177 Lewelling Blvd, San Lorenzo, CA

   $ 35,992   

231 W. East St, Chico, CA

   $ 38,521   

147 West Shaw Ave, Clovis, CA

   $ 19,244   

2800 Sisk Rd, Modesto, CA

   $ 26,055   

5651 Cottle Road, San Jose, CA

   $ 59,621   

853 Oak Park Rd, Pismo Beach, CA

   $ 28,838   

5525 Sunset Blvd, Hollywood, CA

   $ 53,499   

1010 Metro Center Blvd, Foster City, CA

   $ 43,612   

900 El Camino Real, Millbrae, CA

   $ 67,816   

2110 Middlefield Rd, Redwood City, CA

   $ 31,158   

3155 R St, Merced, CA

   $ 20,598   



--------------------------------------------------------------------------------

SCHEDULE 3

INSURANCE PROVISIONS

 

Section 6.1 Insurance.

(a) Borrower shall obtain and maintain, or cause to be maintained, Policies for
Borrower and the Properties providing at least the following coverages:

(i) comprehensive all risk insurance on the Improvements and the Personal
Property, in each case (A) in an amount equal to 100% of the “Full Replacement
Cost”, which for purposes of this Agreement shall mean actual replacement value
(exclusive of costs of excavations, foundations, underground utilities and
footings) with a waiver of depreciation, (B) containing an agreed amount
endorsement with respect to the Improvements and Personal Property waiving all
co-insurance provisions; (C) providing for no deductible in excess of $250,000
and (D) providing coverage for contingent liability from Operation of Building
Laws, Demolition Costs and Increased Cost of Construction Endorsements together
with an “Ordinance or Law Coverage” or “Enforcement” endorsement if any of the
Improvements or the use of any Property shall at the date of the loss constitute
legal non-conforming structures or uses;

(ii) commercial general liability insurance against claims for personal injury,
bodily injury, death or property damage occurring upon in or about the Property,
such insurance (A) to be on the so-called “occurrence” form with a combined
single limit of not less than $5,000,000; (B) to continue at not less than the
aforesaid limit until required to be changed by Administrative Agent in writing
by reason of changed economic conditions making such protection inadequate; and
(C) to cover at least the following hazards: (1) premises and operations;
(2) products and completed operations on an “if any” basis; (3) independent
contractors; and (4) blanket contractual liability for all written and oral
contracts;

(iii) Borrower shall obtain business interruption/loss of rents insurance
(A) with loss payable to Administrative Agent; (B) covering all risks required
to be covered by the insurance provided for in Section 6.1 (a)(i); (C) in an
amount equal to $20,000,000 and (D) containing an extended period of indemnity
endorsement which provides that after the physical loss to the Improvements and
the Personal Property has been repaired, the continued loss of income will be
insured until such income either returns to the same level it was at prior to
the loss, or the expiration of twelve (12) months from the date that the damaged
Property is repaired or replaced and operations are resumed, whichever first
occurs, and notwithstanding that the policy may expire prior to the end of such
period. All insurance proceeds payable to Administrative Agent pursuant to this
Section 6.1 (a)(iii) shall be held by Administrative Agent and shall be applied
to the Secured Obligations from time to time due and payable hereunder and under
the other Loan Documents; provided, however, that nothing herein contained shall
be deemed to relieve Borrower of its obligations to pay the obligations secured
hereunder on the respective dates of payment provided for in the Notes and this
Agreement except to the extent such amounts are actually paid out of the
proceeds of such business interruption/loss of rents insurance.



--------------------------------------------------------------------------------

(iv) at all times during which structural construction, repairs or alterations
are being made with respect to the Improvements (A) owner’s contingent or
protective liability insurance covering claims not covered by or under the terms
or provisions of the insurance provided for in Section 6.1 (c)(ii); and (B) the
insurance provided for in Section 6.1 (a)(i) shall be written in a so-called
builder’s risk completed value form (1) on a non-reporting basis, (2) against
all risks insured against pursuant to Section 6.1 (a)(i), (3) shall include
permission to occupy the Properties, and (4) shall contain an agreed amount
endorsement waiving co-insurance provisions;

(v) to the extent applicable, workers’ compensation insurance, subject to the
statutory limits of the State in which each Property is located, and employer’s
liability insurance with a limit of at least $2,000,000.00 per accident and per
disease per employee, and $2,000,000.00 for disease aggregate in respect of any
work or operations on or about each Properties, or in connection with such
Property or its operation (if applicable);

(vi) comprehensive boiler and machinery insurance, if applicable, in amounts as
shall be reasonably required by Administrative Agent on terms consistent with
the commercial property insurance policy required under Section 6.1(a)(i);

(vii) if any portion of the Improvements is at any time located in an area
identified by the Federal Emergency Management Agency or any successor thereto
as an area having special flood hazards pursuant to the National Flood Insurance
Act of 1968, the Flood Disaster Protection Act of 1973 or the National Flood
Insurance Reform Act of 1994, as each may be amended, or any successor law (the
“Flood Insurance Acts”), flood hazard insurance of the following types and in
the following amounts: (A) coverage under Policies issued pursuant to the Flood
Insurance Acts (the “Flood Insurance Policies”) in an amount equal to the lesser
of (1) the principal balance of the Notes, and (2) the maximum limit of coverage
available for the applicable Properties under the Flood Insurance Acts, subject
only to customary deductibles under such Policies and (B) coverage under
supplemental private Policies in an amount, which when added to the coverage
provided under the Flood Act Policies, is not less than the Loan amount;

(viii) umbrella liability insurance in an amount not less than Fifty Million and
No/100 Dollars ($50,000,000.00) per occurrence on terms consistent with the
commercial general liability insurance policy required under Section 6.1 (a)(ii)
hereof; provided, however, that Borrower shall not be obligated to obtain and
maintain the insurance required under this clause (viii) if and to the extent
Sears Roebuck & Co. has obtained and maintains such insurance;

(ix) Insurance Against Terrorism throughout the term of the Loan or such
coverage as may be purchased by Borrower at an annual cost not to exceed
$30,000;

(x) Earthquake insurance in amounts and in form and substance reasonably
satisfactory to Administrative Agent in the event an individual Property is
located in an area with a high degree of seismic activity; provided such
insurance shall not be greater (in cost and amount of coverage) than the
insurance required to be maintained by operators of similar properties in the
region.

(xi) such other insurance and in such amounts as Administrative Agent from time
to time may reasonably request against such other insurable hazards not
expressly



--------------------------------------------------------------------------------

covered by subsections (i) through (x) of this Section 6.1(a) which at the time
are commonly insured against for property similar to the Properties located in
or around the region in which the Properties are located.

(b) All insurance provided for in Section 6.1(a) hereof shall be obtained under
valid and enforceable policies (the “Policies” or in the singular, the
“Policy”), in such forms and, from time to time after the date hereof, in such
amounts as may be satisfactory to Administrative Agent, issued by financially
sound and responsible insurance companies authorized to do business in the State
in which the Properties are located and reasonably approved by Administrative
Agent. The insurance companies must have a claims paying ability/financial
strength rating of “A/A2” (or its equivalent) or better by at least two
(2) Rating Agencies or a claims paying ability/financial strength rating of
“A:X” or better by AM Best (each such insurer shall be referred to below as a
“Qualified Insurer”). Not less than twenty (20) days prior to the expiration
dates of the Policies theretofore furnished to Administrative Agent pursuant to
Section 6.1(a), Borrower shall deliver certified copies of the Policies marked
“premium paid” or accompanied by evidence satisfactory to Administrative Agent
of payment of the premiums due thereunder (the “Insurance Premiums”).

(c) [Reserved].

(d) All Policies provided for or contemplated by Section 6.1(a) hereof, except
for the Policy referenced in Section 6.1(a)(v), shall name Financing Parties and
Borrower as the insured or additional insured, as their respective interests may
appear, and in the case of property damage, boiler and machinery, and flood
insurance, shall contain a loss payable clause in favor of Administrative Agent.

(e) All Policies provided for in Section 6.1(a) hereof shall contain clauses or
endorsements to the effect that:

(i) the Policy shall not be materially changed (other than to increase the
coverage provided thereby) or cancelled without at least 30 days’ written notice
to Administrative Agent and any other party named therein as an insured;

(ii) each Policy shall provide that the issuers thereof shall give written
notice to Administrative Agent if the Policy has not been renewed thirty
(30) days prior to its expiration; and

(iii) Administrative Agent shall not be liable for any Insurance Premiums
thereon or subject to any assessments thereunder.

(f) [Reserved].

(g) If at any time Administrative Agent is not in receipt of written evidence
that all insurance required hereunder is in full force and effect,
Administrative Agent shall have the right, upon forty-five (45) days notice to
Borrower to take such action as Administrative Agent deems necessary to protect
its interest in the Properties, including without limitation the obtaining of
such insurance coverage as Administrative Agent in its sole discretion deems
appropriate, and all expenses incurred by Administrative Agent in connection
with such action or in obtaining such insurance and keeping it in effect shall
be paid by Borrower to Administrative Agent upon demand and, until paid, shall
be secured by the Security Instruments and shall bear interest at the Default
Rate.



--------------------------------------------------------------------------------

(h) [Reserved].

(i) Borrower acknowledges that Financing Parties have disclosed to Borrower the
contents of California Civil Code Section 29.55(a), which states that no lender
shall require a borrower, as a condition to receiving or maintaining a loan
secured by real property, to provide hazard insurance coverage against risks to
the improvements on that real property in an amount exceeding the replacement
value of the improvements on the property.



--------------------------------------------------------------------------------

SCHEDULE 47.05

PROPERTIES OWNED OR LEASED

Orchard Supply Hardware LLC Owned Property

 

STORE

  

ADDRESS

  

CITY

   STATE    ZIP

Alum Rock (Parking Lot)

  

2956 Alum Rock Avenue

  

San Jose

   CA    95127

San Carlos (additional parcel)

  

655 Auzerais Avenue

  

San Jose

   CA    95126

Branham (Pick-up Station)

  

1188 Branham Lane

  

San Jose

   CA    95118

Orchard Supply Hardware LLC Leased Property

 

PROPERTY

  

ADDRESS

  

CITY

   STATE    ZIP

Alum Rock1 *

  

3000 Alum Rock Ave.

  

San Jose

   CA    95127

Antelope*

  

4249 Elverta Road

  

Sacramento

   CA    95843

Branham (Pick-up Station)

  

1188 Branham Lane

  

San Jose

   CA    95118

Chico*

  

231 W. East Avenue

  

Chico

   CA    95926

Clovis*

  

147 W. Shaw Avenue

  

Clovis

   CA    93612

Cottle*

  

5651 Cottle Road

  

San Jose

   CA    95123

Folsom*

  

905 E. Bidwell Street

  

Folsom

   CA    95630

Hollywood*

  

5525 Sunset Boulevard

  

Los Angeles

   CA    90028

Modesto*

  

2800 Sisk Road

  

Modesto

   CA    95350

Pinole*

  

1440 Fitzgerald Drive

  

Pinole

   CA    94564

Pismo Beach*

  

853 Oak Park Road

  

Pismo Beach

   CA    93449

San Carlos*

  

720 West San Carlos Street

  

San Jose

   CA    95126

San Lorenzo*

  

Pickup 85

177 Lewelling Boulevard

  

San Lorenzo

   CA    94580

San Rafael (3)

  

1151 Andersen Drive

  

San Rafael

   CA    94901

Silver Creek*

  

1751 East Capital Expressway

  

San Jose

   CA    95121

Tracy Distribution Center*

  

2650 MacArthur Drive

  

Tracy

   CA    95376

 

* Indicates property is owned by OSH Properties LLC



--------------------------------------------------------------------------------

PROPERTY

  

ADDRESS

  

CITY

  

STATE

  

ZIP

Van Nuys*

   5960 Sepulveda Boulevard   

Van Nuys

   CA    91411

Branham

   1130 Branham Lane   

San Jose

   CA    95118

Sunnyvale (RR)

   777 Sunnyvale-Saratoga Rd   

Sunnyvale

   CA    94087

Huntington Beach

   19930 Golden West St.   

Huntington Beach

   CA    92648

Capitola

   1601 41st Avenue (Office)   

Capitola

   CA    95010

Capitola

  

Pick up station

1416 38th Avenue

  

Capitola

   CA    95010

Capitola

   1601 41st Avenue (Main Building)   

Capitola

   CA    95010

Capitola

   1601 41st Avenue (Main Building, Additional Space)   

Capitola

   CA    95010

Livermore (RR)

   1450 First Street   

Livermore

   CA    94550

Midtown / Los Angeles

   4801 Venice Blvd.   

Los Angeles

   CA    90019

Elk Grove / Sacramento

   7431 Laguna Blvd.   

Elk Grove

   CA    95758

Fremont

   5130 Mowry Avenue   

Fremont

   CA    94538

Dublin

   7884 Dublin Blvd.   

Dublin

   CA    94568

Stockton

   1015 West Hammer Lane   

Stockton

   CA    95209

Milpitas

   125 N. Milpitas Blvd.   

Milpitas

   CA    95035

Gilroy (RR)

   303 East 10th   

Gilroy

   CA    95020

Modesto, Eastgate

   1800 Oakdale Rd, Suite A   

Modesto

   CA    95355

Millbrae

   900 El Camino Real   

Millbrae

   CA    94030

Millbrae - PGE

   900 El Camino Real   

Millbrae

   CA    94030

Redwood City

   2110 Middlefield Road   

Redwood City

   CA    94063

La Verne

   2244 Foothill Blvd   

La Verne

   CA    91750

Concord

   2050 Monument Blvd.   

Concord

   CA    94520

Arden & Watt Sacramento

   3350 Arden Way   

Sacramento

   CA    95825

Salinas

   1067 North Davis Road   

Salinas

   CA    93906

Watsonville (RFO/RR)

   1060 S. Green Valley Road   

Watsonville

   CA    95076

Prospect

   5365 Prospect Road   

San Jose

   CA    95129

El Camino

   3615 El Camino Real   

Santa Clara

   CA    95051

El Cerrito

   1751 Eastshore Blvd.   

El Cerrito

   CA    94530



--------------------------------------------------------------------------------

PROPERTY

  

ADDRESS

  

CITY

   STATE    ZIP

San Leandro

  

300 Floresta Blvd.

  

San Leandro

   CA    94578

Antioch (RFO, Limited RR)

  

2388 Buchanan Road

  

Antioch

   CA    94509

Fresno

  

5445 N. Blackstone Ave.

  

Fresno

   CA    93710

Paso Robles

  

2005 Theatre Drive

  

Paso Robles

   CA    93446

Napa (RFO, Limited RR)

  

3980 Bel Aire Plaza

  

Napa

   CA    94558

Tracy

  

1975 W. 11th Street

  

Tracy

   CA    95376

Turlock

  

3051 Geer Road

  

Turlock

   CA    95380

San Ramon

  

1041 Market Place

  

San Ramon

   CA    94583

Lone Tree (Antioch 2)

  

4873 Lone Tree Way

  

Antioch

   CA    94531

Vacaville

  

220 Peabody Road

  

Vacaville

   CA    95687

Visalia

  

2230 W. Walnut Ave.

  

Visalia

   CA    93277

Moraga

  

1550 Canyon Road

  

Moraga

   CA    94556

Foster City

  

1010 Metro Center Blvd.

  

Foster City

   CA    94404

Sand City

  

800 Playa Ave.

  

Sand City

   CA    93955

Fresno

  

1536 East Champlain Drive

  

Fresno

   CA    93720

Santa Maria

  

1950 South Broadway

  

Santa Maria

   CA    93454

Citrus Heights

  

6124 San Juan Avenue

  

Citrus Heights

   CA    95610

Kings Canyon

  

5653 East Kings Canyon

  

Fresno

   CA    93727

Berkeley

  

1025 Ashby Avenue

  

Berkeley

   CA    94710

Newark

  

5655 Jarvis Avenue

  

Newark

   CA    94560

Lodi

  

360 S. Cherokee Lane

  

Lodi

   CA    95240

Yuba City

  

1262 Stabler Lane

  

Yuba City

   CA    95993

Manteca

  

189 West Louise Avenue

  

Manteca

   CA    95336

S. San Francisco

  

2245 Gellert Blvd.

  

S. San Francisco

   CA    94080

Petaluma

  

1390 N. McDowell Blvd.

  

Petaluma

   CA    94954

Merced (4)

  

3155 R. Street

  

Merced

   CA    95348

Sonora

  

750 E. Mono Way

  

Sonora

   CA    95370

Hanford

  

700 11th Avenue

  

Hanford

   CA    93230

Pasadena

  

3425 E. Colorado Blvd.

  

Pasadena

   CA    91107

So. Pasadena

  

452 Fair Oaks Ave.

  

So. Pasadena

   CA    91030



--------------------------------------------------------------------------------

PROPERTY

  

ADDRESS

  

CITY

   STATE    ZIP

Burbank

  

641 N. Victory Blvd.

  

Burbank

   CA    91502

West Los Angeles

  

2020 S. Bundy Drive and

2005 Armacost Avenue

  

West Los Angeles

   CA    90025

Goleta

  

125 N. Fairview

  

Goleta

   CA    93117

Redding

  

2340 Athens Avenue

  

Redding

   CA    96001

Mountain View

  

2555 Charleston Road

  

Mountain View

   CA    94043

La Crescenta

  

3100 Foothill Blvd.

  

La Crescenta

   CA    91214

Whittier

  

13400 Whittier Blvd

  

Whittier

   CA    90605

Subleased to Michael’s and Anna’s linens

           

Canoga Park

  

22741 Victory Blvd.

  

Canoga Park

   CA    91307

Canoga Park

  

22741 Victory Blvd.

  

Canoga Park

   CA    91307

Pick-Up Station

           

Torrance

  

4340 Pacific Coast Highway

  

Torrance

   CA    90505

Woodland

  

1350 E. Main St.

  

Woodland

   CA    95776

Thousand Oaks

  

1934 E. Avenida De Los Arboles

  

Thousand Oaks

   CA    91362

Santa Clarita

  

26565 N. Bouquet Canyon Road

  

Santa Clarita

   CA    91350

Rancho Cucamonga

  

9080 Foothill Blvd.

  

Rancho Cucamonga

   CA    91730

Fountain Valley

  

17200 Brookhurst Street

  

Fountain Valley

   CA    92708

Long Beach

  

4480 Atlantic Ave.

  

Long Beach

   CA    90807

Santa Ana

  

1975 E. 17th Street.

  

Santa Ana

   CA    92701

Granada Hills

  

18060 Chatsworth St.

  

Granada Hills

   CA    91344

Store Support Center

  

6450 Via Del Oro

  

San Jose

   CA    95119

Santa Rosa

  

2230 Cleveland Ave

  

Santa Rosa

   CA    95403

Fairfield

  

1500 Oliver Road

  

Fairfield

   CA    94534

Hesperia

  

16824 Main Street

  

Hesperia

   CA    92345

Tracy Excess Warehouse (month to month)

  

1050 E. Grantline Road

  

Tracy

   CA    95304

Clayton

  

5424 Ygnacio Valley Road

  

Concord

   CA    94521



--------------------------------------------------------------------------------

SCHEDULE 47.06

DISCLOSED MATTERS

Legal Matters

SaveMart v. Orchard Supply Hardware LLC

In March 2009, SaveMart filed a complaint in Fresno, California, against Orchard
Supply Hardware LLC alleging breach of contract and breach of implied covenant
of good faith, relating to the termination by Orchard Supply Hardware LLC of a
contract for the lease of a store to be built by SaveMart in Fresno, California.

Notice of Violation

Orchard Supply Hardware LLC has received a Notice of Violation issued by the
South Coast Air Quality Management District. This Notice of Violation alleges
that Orchard Supply Hardware LLC sold architectural coatings products which
exceed the District’s current limits on volatile organic compounds.

Other

In addition, Orchard Supply Hardware LLC is subject to various legal
proceedings, involving insured and other routine litigation incidental to the
business.

Environmental Matters

None.



--------------------------------------------------------------------------------

SCHEDULE 47.13

INSURANCE

General Liability

 

  •  

Insurer: Ace American Insurance Company

 

  •  

Policy: HDOG24939844

 

  •  

Effective / Expiration: 2/1/2010 - 2/1/2011

 

  •  

Deductible: $250,000

 

  •  

Limits of Liability

 

  •  

$2,000,000            Each Occurrence

 

  •  

$2,000,000            Personal & Advertising Injury

 

  •  

$5,000,000            General Aggregate

 

  •  

$2,000,000            Products

Automobile Liability

 

  •  

Insurer: Ace American Insurance Company

 

  •  

Policy: ISAH08586925

 

  •  

Effective / Expiration: 2/1/2010 - 2/1/2011

 

  •  

Deductible: Nil

 

  •  

Limits of Liability

 

  •  

$2,000,000            Combined Single Limit

Excess Liability – Umbrella form

 

  •  

Insurer: Chartis ($50M Limit) and Ace American ($50M Limit)

 

  •  

Policy: 15972460 (Chartis); XCPG24910349 (Ace USA)

 

  •  

Effective – Expiration: 8/1/2010 - 8/1/2011

 

  •  

Self-Insured Retentions: $5,000,000

 

  •  

Limits of Liability

 

  •  

$100,000,000        Each Occurrence

 

  •  

$100,000,000        Aggregate

Workers’ Compensation and Employers’ Liability

 

  •  

Insurer: Ace American Insurance Company

 

  •  

Policy: WLRC46131666

 

  •  

Effective / Expiration: 2/1/2010 - 2/1/2011

 

  •  

Deductible: $250,000

 

  •  

Limits of Liability

 

  •  

$1,000,000            Each Accident

 

  •  

$1,000,000            Each Employee by Disease

 

  •  

$1,000,000            Policy Limit by Disease



--------------------------------------------------------------------------------

Sponsorship Liability

 

  •  

Insurer: Employers Fire Insurance Company

 

  •  

Policy: GL0004302 (Primary) and EX0002002 (Excess)

 

  •  

Effective – Expiration: 8/1/2010 to 8/1/2011

 

  •  

Self-Insured Retentions: n/a

 

  •  

Limits of Liability

 

  •  

$5,000,000            General Aggregate

 

  •  

$5,000,000            Products & Completed Operations Aggregate

Blanket Building and Personal Property

 

  •  

Insurer: Affiliated FM Insurance Company

 

  •  

Policy: TS759

 

  •  

Effective – Expiration: 6/29/2010 - 6/29/2011

 

  •  

Limits of Liability

 

  •  

$100,000,000        Per Occurrence

  •  

$100,000,000        Annual Aggregate

 

  •  

Deductible:

 

  •  

$50,000 Per Occurrence and % for wind, flood and earthquake capped at $250,000

Stock Throughput

 

  •  

Insurer: Lloyd’s of London

 

  •  

Policy: MAI002046

 

  •  

Effective – Expiration: 6/29/2010 - 6/29/2011

 

  •  

Deductible: $250,000

 

  •  

Limits of Liability

 

  •  

$50,000,000          Tracy DC

 

  •  

$20,000,000          Stock in Transit

Commercial Crime Coverage

 

  •  

Insurer: Chubb

 

  •  

Policy: 82115112 Limits $20M

 

  •  

Effective / Expiration: 3/31/2010 to 3/31/2011

 

  •  

Self-Insured Retentions: $2,500,000

 

  •  

Limits of Liability

 

  •  

$10,000,000          Annual Aggregate

 

  •  

$300,000               Common Carrier Transport Accident

 

  •  

$100,000               Comprehensive Accident

Directors and Officers Liability

 

  •  

Insurer: Houston Casualty/ U.S. Specialty Insurance Co.

 

  •  

Policy: 14MGU10A20842

 

  •  

Effective – Expiration: 2/16/2010 to 2/16/201 1

 

  •  

Self-Insured Retentions: $ 100,000

 

  •  

Limits of Liability

 

  •  

$15,000,000          Annual Aggregate



--------------------------------------------------------------------------------

Employment Practices Liability Insurance

 

  •  

Insurer: Houston Casualty/ U.S. Specialty Insurance Co.

 

  •  

Policy: 14MGU10A20842

 

  •  

Effective – Expiration: 2/16/2010 to 2/16/2011

 

  •  

Self-Insured Retentions: $250,000

 

  •  

Limits of Liability

 

  •  

$15,000,000          Annual Aggregate



--------------------------------------------------------------------------------

SCHEDULE 47.14

CAPITALIZATION AND SUBSIDIARIES

 

NAME OF ENTITY

  

RELATIONSHIP

TO HOLDINGS

   TYPE OF
ENTITY   

CLASS OF
AUTHORIZED
EQUITY

INTEREST

  

OWNER OF

EQUITY

INTERESTS

   % OF
EQUITY
INTERESTS
OWNED

Orchard Supply Hardware LLC

  

Wholly owned subsidiary (direct)

   Limited
Liability
Company   

100% of limited liability company interests

  

Orchard Supply Hardware Stores Corporation

   100

OSH Finance Corporation

  

Wholly owned subsidiary (indirect)

   Corporation   

100 shares of common stock, par value $0.01 per share

  

Orchard Supply Hardware LLC

   100

OSH Properties LLC

  

Wholly owned subsidiary (indirect)

   Limited
Liability
Company   

100% of limited liability company interests

  

Orchard Supply Hardware LLC

   100



--------------------------------------------------------------------------------

SCHEDULE 47.17

CORPORATE NAMES/PRIOR TRANSACTIONS

Orchard Supply Hardware LLC

 

  •  

Orchard Supply Hardware LLC changed its name from Orchard Supply Hardware
Corporation on October 3, 2005.

 

  •  

Orchard Supply Hardware LLC operates a limited number of stores with the name
“Orchard Super Hardware.”

Orchard Supply Hardware Stores Corporation

 

  •  

None.

OSH Finance Corporation

 

  •  

None.

OSH Properties LLC

 

  •  

None



--------------------------------------------------------------------------------

SCHEDULE 49.01

EXISTING INDEBTEDNESS

Capital Leases

 

ORCHARD UNIT

   PRINCIPAL BALANCE  

005251

   $ 961,877.08   

005313

   $ 4,246,714.66   

005315

   $ 3,140,972.05   

005318

   $ 4,765,176.22   

005343

   $ 4,462,033.30   

005409

   $ 5,334,294.00   

005627

   $ 800,848.00   

005648

   $ 922,051.36   

005649

   $ 7,656,383.69   

005652

   $ 2,637,471.32   

005654

   $ 60,874.71   

005655

   $ 1,484,769.61   

005671

   $ 3,506,549.81   

005674

   $ 2,707,791.41   

005675

   $ 3,818,527.36   

005677

   $ 5,931,778.44   

005679

   $ 3,547,933.57   

005680

   $ 3,470,642.93   

005683

   $ 6,743,861.99   

Total Principal Balance

   $ 66,182,551.52   

ABL

ABL Credit Agreement.

Term Loan

Term Loan Credit Agreement, with a principal balance of $174,500,000.



--------------------------------------------------------------------------------

SCHEDULE 49.02

EXISTING LIENS

 

DEBTOR

  

STATE

  

JURISDICTION

  

UCC#

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Orchard Supply Hardware LLC    DE    SOS   

UCC-1

File No.: 21684442

File Date: 06/10/02

   Banc of America Vendor Finance, Inc.    One (1) New Hyster Motorized Hand
Lift Truck, Mod. B60Z S/N A230N02174Z Orchard Supply Hardware LLC    DE    SOS
  

UCC-3

File No.: 22711509

File Date: 10/28/2002

   Banc of America Vendor Finance, Inc.    Amendment of 21684442 Orchard Supply
Hardware LLC    DE    SOS   

UCC-3

File No.: 71474317

File Date: 04/26/2007

   Banc of America Vendor Finance, Inc.    Continuation of 21684442 Orchard
Supply Hardware Corporation    DE    SOS   

Continuation

File No.: 71574093

File Date: 04/26/07

   Banc of America Vendor Finance, Inc.    Continuation of #21684624 Orchard
Supply Hardware Corporation    DE    SOS   

UCC-1

File No.: 21684624

File Date: 03/10/02

   Banc of America Vendor Finance, Inc.    One (1) New Hyster Motorized Hand
Lift Truck, Mod.C60XT2 S/N A499N01673Z Orchard Supply Hardware Corporation    DE
   SOS   

UCC-3 Amendment

File No.: 22711483

File Date: 10/28/02

   Banc of America Vendor Finance, Inc.    Amendment of # 21684624 Orchard
Supply Hardware Corporation    DE    SOS   

UCC-1

File No.: 21684632

File Date: 6/10/02

   Banc of America Vendor Finance, Inc.    One (1) New Hyster Motorized Hand
Lift Truck, Mod B60Z S/N A230N02161Z Orchard Supply Hardware Corporation    DE
   SOS   

UCC-3 Amendment

File No.: 22711491

File Date: 10/28/02

   Banc of America Vendor Finance, Inc.    Amendment of # 21684632



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

UCC#

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Orchard Supply Hardware Corporation    DE    SOS   

Continuation

File No. 71573228

File Date: 04/26/07

   Banc of America Vendor Finance, Inc.    Continuation of # 21684632 Orchard
Supply Hardware Corporation    DE    SOS   

UCC-1

File No.: 21684657

File Date: 06/10/02

   Banc of America Vendor Finance, Inc.    One (1) New Hyster Motorized Hand
Lift Truck, Mod. B60Z S/N A230N02173Z Orchard Supply Hardware Corporation    DE
   SOS   

UCC-3 Amendment

File No.: 22711475

File Date: 10/28/02

   Banc of America Vendor Finance, Inc.    Amendment of # : 21684657 Orchard
Supply Hardware Corporation    DE    SOS   

Continuation

File No.: 71573871

File Date:4/26/07

   Banc of America Vendor Finance, Inc.    Continuation of # : 21684657 Orchard
Supply Hardware Corporation    DE    SOS   

UCC-1

File No.: 21697659

File Date: 06/11/02

   Banc of America Vendor Finance, Inc.    One (1) New Hyster Motorized Hand
Lift Truck, Mod. C60XT2, S/N A499N01672Z Orchard Supply Hardware Corporation   
DE    SOS   

UCC-3 Amendment

File No.: 22711467

File Date: 10/28/02

   Banc of America Vendor Finance, Inc.    Amendment of # 21697659 Orchard
Supply Hardware Corporation    DE    SOS   

Continuation

FileNo.:71580066

File Date: 04/2707

   Banc of America Vendor Finance, Inc.    Continuation of # 21697659 Orchard
Supply Hardware Corporation    DE    SOS   

UCC-1

File No.: 21697915

File Date: 06/11/02

   Banc of America Vendor Finance, Inc.    One (1) New Hyster Motorized Hand
Lift Truck, Mod. C60XT2, S/N A499N01667Z Orchard Supply Hardware Corporation   
DE    SOS   

UCC-3 Amendment

File No.: 22711426

File Date: 10/28/02

   Banc of America Vendor Finance, Inc.    Amendment of # 21697915



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

UCC#

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Orchard Supply Hardware Corporation    DE    SOS   

Continuation

File No.: 71574424

File Date: 04/26/07

   Banc of America Vendor Finance, Inc.    Continuation of #21697915 Orchard
Supply Hardware Corporation    DE    SOS   

UCC-1

File No.: 21698087

File Date: 06/11/02

   Banc of America Vendor Finance, Inc.    One (1) New Hyster Motorized Hand
Lift Truck, Mod. C60XT2, S/N A499N01668Z Orchard Supply Hardware Corporation   
DE    SOS   

UCC-3 Amendment

File No.: 22711434

File Date: 10/28/02

   Banc of America Vendor Finance, Inc.    Amendment of # 21698087 Orchard
Supply Hardware Corporation    DE    SOS   

Continuation

File No.: 71574903

File Date: 04/26/07

   Banc of America Vendor Finance, Inc.    Continuation of # 21698087 Orchard
Supply Hardware Corporation    DE    SOS   

UCC-1

File No.: 21701899

File Date: 06/11/02

   Banc of America Vendor Finance, Inc.    One (1) New Hyster Motorized Lift
Truck, Mod. H35XM, S/N E001HO1939Z Orchard Supply Hardware Corporation    DE   
SOS   

UCC-3 Amendment

File No.: 22711418

File Date: 10/28/02

   Banc of America Vendor Finance, Inc.    Amendment of # 21701899 Orchard
Supply Hardware Corporation    DE    SOS   

Continuation

File No.: 71580173

File Date: 04/27/07

   Banc of America Vendor Finance, Inc.    Continuation of ## 21701899 Orchard
Supply Hardware Corporation    DE    SOS   

UCC-1

File No.: 21702178

File Date: 06/11/02

   Banc of America Vendor Finance, Inc.    One (1) New Hyster Motorized Hand
Lift Truck, Mod. C60XT2, S/N A499N01671Z Orchard Supply Hardware Corporation   
DE    SOS   

UCC-3 Amendment

File No.: 22711459

File Date: 10/28/02

   Banc of America Vendor Finance, Inc.    Amendment of # 21702178



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

UCC#

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Orchard Supply Hardware Corporation    DE    SOS   

Continuation

File No.: 71575124

File Date: 04/26/07

   Banc of America Vendor Finance, Inc.    Continuation of #21702178 Orchard
Supply Hardware Corporation    DE    SOS   

UCC-1

File No.: 21702202 File Date: 06/11/02

   Banc of America Vendor Finance, Inc.    One (1) New Hyster Motorized Hand
Lift Truck, Mod. C60XT2, S/N A499N01669Z Orchard Supply Hardware Corporation   
DE    SOS   

UCC-3 Amendment

File No.: 22711442 File Date: 10/28/02

   Banc of America Vendor Finance, Inc.    Amendment of # 21702202 Orchard
Supply Hardware Corporation    DE    SOS   

Continuation

File No.: 71575348

File Date: 04/26/07

   Banc of America Vendor Finance, Inc.    Continuation of # 21702202 Orchard
Supply Hardware Corporation    DE    SOS   

UCC-1

File No.: 21707961 File Date: 06/12/02

   Banc of America Vendor Finance, Inc.    One (1) New Hyster Motorized Hand
Lift Truck, Mod. H35XM, S/N E001HO1962Z Orchard Supply Hardware Corporation   
DE    SOS   

UCC-3 Amendment

File No.: 22711400 File Date: 10/28/02

   Banc of America Vendor Finance, Inc.    Amendment of #21707961 Orchard Supply
Hardware Corporation    DE    SOS   

Continuation

File No.: 71580868

File Date: 04/27/07

   Banc of America Vendor Finance, Inc.    Continuation of #21707961 Orchard
Supply Hardware Corporation    DE    SOS   

UCC-1

File No.: 21707979 Date: 06/12/02

   Banc of America Vendor Finance, Inc.    One (1) New Hyster Lift Truck, Mod.
H35XM, S/N E001HO1965Z Orchard Supply Hardware Corporation    DE    SOS   

UCC-3 Amendment

File No.: 22711376 File Date: 10/28/02

   Banc of America Vendor Finance, Inc.    Amendment of # 21707979



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

UCC#

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Orchard Supply Hardware Corporation    DE    SOS   

Continuation

File No.: 71580462

File Date: 04/27/07

   Banc of America Vendor Finance, Inc.    Continuation of # 21707979 Orchard
Supply Hardware Corporation    DE    SOS   

UCC-1

File No.: 21707995

File Date: 06/12/02

   Banc of America Vendor Finance, Inc.    One (1) New Hyster Lift Truck, Mod.
H35XM, S/N E001HO1963Z Orchard Supply Hardware Corporation    DE    SOS   

UCC-3 Amendment

File No.: 22711392

File Date: 10/28/02

   Banc of America Vendor Finance, Inc.    Amendment of # 21707995 Orchard
Supply Hardware Corporation    DE    SOS   

Continuation

File No.: 71580280

File Date: 04/27/07

   Banc of America Vendor Finance, Inc.    Continuation of# 21707995 Orchard
Supply Hardware Corporation    DE    SOS   

UCC-1

File No.: 21708001 File Date: 06/12/02

   Banc of America Vendor Finance, Inc.    One (1) New Hyster Lift Truck, Mod.
H35XM, S/N E001HO1964Z Orchard Supply Hardware Corporation    DE    SOS   

UCC-3 Amendment

File No.: 22711384

File Date: 10/28/02

   Banc of America Vendor Finance, Inc.    Amendment of # 21708001 Orchard
Supply Hardware Corporation    DE    SOS   

Continuation

File No.: 71580736

File Date: 04/27/07

   Banc of America Vendor Finance, Inc.    Continuation of # 21708001



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

UCC#

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Orchard Supply Hardware Corporation    DE    SOS   

UCC-1

File No.: 22679342 File Date: 10/24/02

   Banc of America Vendor Finance, Inc.    This financing statement is filled
with reference to Lease No.              for in formatting purposes only. This
Financing statement covers all of the following property and interest in
property of the Debtor, whether now owned or existing or acquired or arising in
the future or which the Debtor now has or in the future acquires any rights, and
wherever located (1) One New Big Joe Walkie’s Tacker Model No. 2024 s/n 371223
and all attachments, accessories to. Orchard Supply Hardware Corporation    DE
   SOS   

Continuation

File No.: 73030334

File Date: 08/09/07

   Banc of America Vendor Finance, Inc.    Continuation of # 22679342 Orchard
Supply Hardware Corporation    DE    SOS   

UCC-1

File No.: 22679557 File Date: 10/24/02

   Banc of America Vendor Finance, Inc.    This financing statement is filled
with reference to Lease No. 154-0043766 for in formatting purposes only. This
Financing statement covers all of the following property and interest in
property of the Debtor, whether now owned or existing or acquired or arising in
the future or which the Debtor now has or in the future acquires any rights, and
wherever located (1) One New Hyster Narrow-Aisle Lift Truck, Model No. R30XM2,
S/N G118N01771Z and all attachments, accessories to. Orchard Supply Hardware
Corporation    DE    SOS   

Continuation

File No.: 73030128

File Date: 08/09/07

   Banc of America Vendor Finance, Inc.    Continuation of # 22679557



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

UCC#

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Orchard Supply Hardware Corporation    DE    SOS   

UCC-1

File No.: 22679656 File Date: 10/24/02

   Banc of America Vendor Finance, Inc.    This financing statement is filled
with reference to Lease No. 154-0043766 for information purposes only. This
Financing statement covers all of the following property and interest in
property of the Debtor, whether now owned or existing or acquired or arising in
the future or which the Debtor now has or in the future acquires any rights, and
wherever located (1) One New Hyster Narrow-Aisle Lift Truck Model No. R30XM2 s/n
G118N01776Z and all attachments, accessories to. Orchard Supply Hardware
Corporation    DE    SOS    Continuation File No.: 73029161 File Date: 08/09/07
   Banc of America Vendor Finance, Inc.    Continuation of # 22679656

Orchard Supply Hardware

Corporation

   DE    SOS   

UCC-1

File No.: 22679755 File Date: 10/24/02

   Banc of America Vendor Finance, Inc.    This financing statement is filled
with reference to Lease No. 154-0043766018 for information purposes only. This
Financing statement covers all of the following property and interest in
property of the Debtor, whether now owned or existing or acquired or arising in
the future or which the Debtor now has or in the future acquires any rights, and
wherever located (1) One New Hyster Narrow-Aisle Lift Truck Model No. R30XM2 s/n
G118N01770Z and all attachments, accessories to. Orchard Supply Hardware
Corporation    DE    SOS    Continuation File No.: 73029971 File Date: 08/09/07
   Banc of America Vendor Finance, Inc.    Continuation of # 22679755



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

UCC#

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Orchard Supply Hardware Corporation    DE    SOS   

UCC-1

File No.: 22679896 File Date: 10/24/02

   Banc of America Vendor Finance, Inc.    This financing statement is filled
with reference to Lease No. 154-0043766 for information purposes only. This
Financing statement covers all of the following property and interest in
property of the Debtor, whether now owned or existing or acquired or arising in
the future or which the Debtor now has or in the future acquires any rights, and
wherever located (1) One New Hyster Narrow-Aisle Lift Truck Model No. R30XM2 s/n
G118N01769Z and all attachments, accessories to. Orchard Supply Hardware
Corporation    DE    SOS   

Continuation

File No.: 73029880

File Date: 08/09/07

   Banc of America Vendor Finance, Inc.    Continuation of # 22679896 Orchard
Supply Hardware Corporation    DE    SOS   

UCC-1

File No.: 22680100 File Date: 10/24/02

   Banc of America Vendor Finance, Inc.    This financing statement is filled
with reference to Lease No. 154-0043766020 for information purposes only. This
Financing statement covers all of the following property and interest in
property of the Debtor, whether now owned or existing or acquired or arising in
the future or which the Debtor now has or in the future acquires any rights, and
wherever located (1) One New Hyster Lift Truck Model No. H35XM s/n E001H02057Z
and all attachments, accessories to. Orchard Supply Hardware Corporation    DE
   SOS   

Continuation

File No.: 73029732

File Date: 08/09/07

   Banc of America Vendor Finance, Inc.    Continuation of # 22680100



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

UCC#

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Orchard Supply Hardware Corporation    DE    SOS   

UCC-1

File No.: 22680142 File Date: 10/24/02

   Banc of America Vendor Finance, Inc.    This financing statement is filled
with reference to Lease No. 154-0043766for information purposes only. This
Financing statement covers all of the following property and interest in
property of the Debtor, whether now owned or existing or acquired or arising in
the future or which the Debtor now has or in the future acquires any rights, and
wherever located (1) One New Hyster Lift Truck Model No. H35XM s/n E001H02058Z
and all attachments, accessories to. Orchard Supply Hardware Corporation    DE
   SOS   

Continuation

File No.: 73029617

File Date: 08/09/07

   Banc of America Vendor Finance, Inc.    Continuation of # 22680142 Orchard
Supply Hardware Corporation    DE    SOS   

UCC-1

File No.: 22680274 File Date: 10/24/02

   Banc of America Vendor Finance, Inc.    This financing statement is filled
with reference to Lease No. 154-0043766 for information purposes only. This
Financing statement covers all of the following property and interest in
property of the Debtor, whether now owned or existing or acquired or arising in
the future or which the Debtor now has or in the future acquires any rights, and
wherever located (1) One New Hyster Forklift Model No. B60Z s/n A230N02265Z and
all attachments, accessories to. Orchard Supply Hardware Corporation    DE   
SOS   

Continuation

File No.: 73029476

File Date: 08/09/07

   Banc of America Vendor Finance, Inc.    Continuation of # 22680274



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

UCC#

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Orchard Supply Hardware Corporation    DE    SOS   

UCC-1

File No.: 22680415

File Date: 10/24/02

   Banc of America Vendor Finance, Inc.    This financing statement is filled
with reference to Lease No. 154-0043766 for information purposes only. This
Financing statement covers all of the following property and interest in
property of the Debtor, whether now owned or existing or acquired or arising in
the future or which the Debtor now has or in the future acquires any rights, and
wherever located (1) One New Hyster Forklift Model No. B60Z s/n A230N02262Z and
all attachments, accessories to. Orchard Supply Hardware Corporation    DE   
SOS   

Continuation File No.: 73029351

File Date: 08/09/07

   Banc of America Vendor Finance, Inc.    Continuation of # 22680415 Orchard
Supply Hardware Corporation    DE    SOS   

UCC-1

File No.: 22680639 File Date: 10/24/02

   Banc of America Vendor Finance, Inc.    This financing statement is filled
with reference to Lease No. 154-0043766 for information purposes only. This
Financing statement covers all of the following property and interest in
property of the Debtor, whether now owned or existing or acquired or arising in
the future or which the Debtor now has or in the future acquires any rights, and
wherever located (1) One New Hyster Lift Track Model No. H35XM s/n E001H01937Z
and all attachments, accessories to. Orchard Supply Hardware Corporation    DE
   SOS   

Continuation

File No.: 73030375

File Date: 08/09/07

   Banc of America Vendor Finance, Inc.    Continuation of # 22680639



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

UCC#

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Orchard Supply Hardware Corporation    DE    SOS   

UCC-1

File No.: 22814568 File Date: 11/07/02

   Banc of America Vendor Finance, Inc.    This financing statement is filled
with reference to Lease No. 154-0043766 for information purposes only. This
Financing statement covers all of the following property and interest in
property of the Debtor, whether now owned or existing or acquired or arising in
the future or which the Debtor now has or in the future acquires any rights, and
wherever located (1) One New Hyster Fork Lift Model No. B60Z s/n A230N02505Z and
all attachments, accessories to. Orchard Supply Hardware Corporation    DE   
SOS   

Continuation

File No.: 73585865

File Date: 09/21/07

   Banc of America Vendor Finance, Inc.    Continuation of # 22814568 Orchard
Supply Hardware Corporation    DE    SOS   

UCC-1

File No.: 22814626 File Date: 11/07/02

   Banc of America Vendor Finance, Inc.    This financing statement is filled
with reference to Lease No. 154-0043766 for information purposes only. This
Financing statement covers all of the following property and interest in
property of the Debtor, whether now owned or existing or acquired or arising in
the future or which the Debtor now has or in the future acquires any rights, and
wherever located (1) One New Hyster Model No. B60Z Forklift s/n A230N02506Z and
all attachments, accessories to. Orchard Supply Hardware Corporation    DE   
SOS   

Continuation

File No.: 73574109

File Date: 09/21/07

   Banc of America Vendor Finance, Inc.    Continuation of # 22814626



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

UCC#

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Orchard Supply Hardware Corporation    DE    SOS   

UCC-1

File No.: 23113978

File Date: 12/12/02

   Banc of America Vendor Finance, Inc.    This financing statement is filled
with reference to Lease No. 154-0043766-030 for information purposes only. This
Financing statement covers all of the following property and interest in
property of the Debtor, whether now owned or existing or acquired or arising in
the future or which the Debtor now has or in the future acquires any rights, and
wherever located (1) One Hyster N45XMR3 narrow aisle lift truck s/n G138N01700Z
and all attachments, accessories to. Orchard Supply Hardware Corporation    DE
   SOS   

Continuation

File No.: 73917019

File Date: 10/17/07

   Banc of America Vendor Finance, Inc.    Continuation of # 23113978 Orchard
Supply Hardware Corporation    DE    SOS   

UCC-1

File No.: 23114240

File Date: 12/12/02

   Banc of America Vendor Finance, Inc.    This financing statement is filled
with reference to Lease No. 154-0043766-01 for information purposes only. This
Financing statement covers all of the following property and interest in
property of the Debtor, whether now owned or existing or acquired or arising in
the future or which the Debtor now has or in the future acquires any rights, and
wherever located (1) One Hyster R30XM2 serial # G118N01800Z and all attachments,
accessories to. Orchard Supply Hardware Corporation    DE    SOS   

Continuation

File No.: 73917050

File Date: 10/17/07

   Banc of America Vendor Finance, Inc.    Continuation of # 23114240



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

UCC#

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Orchard Supply

Hardware

Corporation

   DE    SOS   

UCC-1

File No.: 23114448

File Date: 12/12/02

   Banc of America Vendor Finance, Inc.    This financing statement is filled
with reference to Lease No. 154-0043766-032 for information purposes only. This
Financing statement covers all of the following property and interest in
property of the Debtor, whether now owned or existing or acquired or arising in
the future or which the Debtor now has or in the future acquires any rights, and
wherever located (1) One Hyster R30XM2 serial # G118N01798Z and all attachments,
accessories to.

Orchard Supply

Hardware

Corporation

   DE    SOS   

Continuation

File No.: 73917167

File Date: 10/17/07

   Banc of America Vendor Finance, Inc.    Continuation of # 23114448

Orchard Supply

Hardware

Corporation

   DE    SOS   

UCC-1

File No.: 23114513

File Date: 12/12/02

   Banc of America Vendor Finance, Inc.    This financing statement is filled
with reference to Lease No. 154-0043766-033 for information purposes only. This
Financing statement covers all of the following property and interest in
property of the Debtor, whether now owned or existing or acquired or arising in
the future or which the Debtor now has or in the future acquires any rights, and
wherever located (1) One Hyster R30XM2 serial # G118N01796Z and all attachments,
accessories to.

Orchard Supply

Hardware

Corporation

   DE    SOS   

Continuation

File No.: 73917225

File Date: 10/17/07

   Banc of America Vendor Finance, Inc.    Continuation of # 23114513



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

UCC#

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Orchard Supply

Hardware

Corporation

   DE    SOS   

UCC-1

File No.: 23114562

File Date: 12/12/02

   Banc of America Vendor Finance, Inc.    This financing statement is filled
with reference to Lease No.      for information purposes only. This Financing
statement covers all of the following property and interest in property of the
Debtor, whether now owned or existing or acquired or arising in the future or
which the Debtor now has or in the future acquires any rights, and wherever
located (1) One Hyster R30XM2 serial # and all attachments, accessories to.

Orchard Supply

Hardware

Corporation

   DE    SOS   

Continuation

File No.: 73917316

File Date: 10/17/07

   Banc of America Vendor Finance, Inc.    Continuation of # 23114562

Orchard Supply

Hardware

Corporation

   DE    SOS   

UCC-1

File No.: 23115023

File Date: 12/12/02

   Banc of America Vendor Finance, Inc.    This financing statement is filled
with reference to Lease No. 154-0043766-027 for information purposes only. This
Financing statement covers all of the following property and interest in
property of the Debtor, whether now owned or existing or acquired or arising in
the future or which the Debtor now has or in the future acquires any rights, and
wherever located (1) One New Hyster B60Z S/N A230N02553Z and all attachments,
accessories to.

Orchard Supply

Hardware

Corporation

   DE    SOS   

Continuation

File No.: 73916631

File Date: 10/17/07

   Banc of America Vendor Finance, Inc.    Continuation of # 23115023



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

UCC#

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Orchard Supply

Hardware

Corporation

   DE    SOS   

UCC-1

File No.: 23115072

File Date: 12/12/02

   Banc of America Vendor Finance, Inc.    This financing statement is filled
with reference to Lease No. 154-0043766-029 for information purposes only. This
Financing statement covers all of the following property and interest in
property of the Debtor, whether now owned or existing or acquired or arising in
the future or which the Debtor now has or in the future acquires any rights, and
wherever located (1) One New Hyster S/N A230N02525Z and all attachments,
accessories to.

Orchard Supply

Hardware

Corporation

   DE    SOS   

Continuation

File No.: 73916441

File Date: 10/17/07

   Banc of America Vendor Finance, Inc.    Continuation of # 23115072

Orchard Supply

Hardware

Corporation

   DE    SOS   

UCC-1

File No.: 23115080

File Date: 12/12/02

   Banc of America Vendor Finance, Inc.    This financing statement is filled
with reference to Lease No. 154-0043766-028 for information purposes only. This
Financing statement covers all of the following property and interest in
property of the Debtor, whether now owned or existing or acquired or arising in
the future or which the Debtor now has or in the future acquires any rights, and
wherever located (1) One New Hyster B60Z S/N A230N02526Z and all attachments,
accessories to.

Orchard Supply

Hardware

Corporation

   DE    SOS   

Continuation

File No.: 73916565

File Date: 10/17/07

   Banc of America Vendor Finance, Inc.    Continuation of # 23115080

Orchard Supply

Hardware

Corporation

   DE    SOS   

UCC-1

File No.: 31102006

File Date 04/15/03

   Hyster Credit Company    All construction equipment, loaders and material
handling equipment, of any make or manufacture



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

UCC#

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Orchard Supply

Hardware

Corporation

   DE    SOS   

Assignment

File No.: 74134044

File Date: 10/31/07

   Wells Fargo Equipment Finance, Inc.    Assignment of # 31102006 (Secured
party changed from Hyster Credit Company to Wells Fargo Equipment Finance, Inc.)

Orchard Supply

Hardware

Corporation

   DE    SOS   

Continuation

File No.: 74165428

File Date: 11/01/07

   Wells Fargo Equipment Finance, Inc.    Continuation of # 31102006 Orchard
Supply Hardware LLC    DE    SOS   

UCC-1

File No.: 53645794

File Date: 11/23/05

   JPMorgan Chase Bank, N.A, as Administrative Agent    All assets of Debtor.
Orchard Supply Hardware LLC    DE    SOS   

UCC-3 Amendment

File No.: 64463584

File Date: 12/20/06

   JPMorgan Chase Bank, N.A, as Administrative Agent    Amendment of # 53645794
(Change Organizations name from JPMorgan Chase Bank, N.A., as Administrative
Agent to JPMorgan Chase Bank, N.A., as Collateral Agent) Orchard Supply Hardware
LLC    DE    SOS   

UCC-3 Amendment

File No.: 72921624

File Date: 08/01/07

   JPMorgan Chase Bank, N.A., as Collateral Agent    Amendment of # 53645794
Orchard Supply Hardware LLC    DE    SOS   

UCC-3 Amendment

File No.: 00331854

File Date: 1/29/10

   Wells Fargo Retail Finance, LLC, as administrative agent and collateral agent
   Amendment of # 53645794 (Add as secured party Wells Fargo Retail Finance,
LLC, as administrative agent and collateral agent) Orchard Supply Hardware LLC
   DE    SOS   

UCC-3 Amendment

File No.: 0331979

File Date: 1/29/10

   Wells Fargo Retail Finance, LLC, as administrative agent and collateral agent
   Amendment of # 53645794 (Delete JPMorgan Chase Bank, N.A., as Collateral
Agent, as a secured party) Orchard Supply Hardware LLC    DE    SOS   

UCC-3 Amendment

File No.: 02106163

File Date: 6/17/10

   Wells Fargo Retail Finance, LLC, as administrative agent and collateral agent
   Continuation of # 53645794



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

UCC#

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Orchard Supply Hardware LLC    DE    SOS   

UCC-3 Amendment

File No.: 02508350

File Date: 7/20/10

   JPMorgan Chase Bank, N.A., as Collateral Agent    Amendment of # 53645794
(Change as secured party JPMorgan Chase Bank, N.A., as collateral agent)

Orchard Supply

Hardware

Corporation

   DE    SOS   

UCC-1

File No.: 53796928

File Date: 12/08/05

   NMHG Financial Services, Inc.    All equipment

Orchard Supply

Hardware

Corporation

   DE    SOS   

UCC-3

File No.: 03531237

File Date: 10/11/10

   NMHG Financial Services, Inc.    Continuation of 53796928

Orchard Supply

Hardware

Corporation

   DE    SOS   

UCC-1

File No.: 53802007

File Date: 12/08/05

   Toyota Motor Credit Corporation    One (1) New Toyota Model 7FGU25 S/N 78765
CASCADE Side Shifter, 36 inch Forks Backup Alarm, 189 FSV Mast, Strobe/Flashing
Lights, Solid Pneumatic Tires, LP Systemless Tank

Orchard Supply

Hardware

Corporation

   DE    SOS   

UCC-1

File No.: 53803534

File Date: 12/08/05

   Toyota Motor Credit Corporation    One (1) New Toyota Model 7FGU25 S/N 78579
CASCADE Side Shifter, 36 inch Forks Backup Alarm, 189 FSV Mast, Strobe/Flashing
Lights, Solid Pneumatic Tires, LP Systemless Tank

Orchard Supply

Hardware

Corporation

   DE    SOS   

UCC-1

File No.: 53803633

File Date: 12/08/05

   Toyota Motor Credit Corporation    One (1) New Toyota Model 7FGU25 S/N 76744
CASCADE Side Shifter, 42 inch Forks Backup Alarm, 189 FSV Mast, Strobe/Flashing
Lights, Solid Pneumatic Tires, LP Systemless Tank, Fire Extinguisher

Orchard Supply

Hardware

Corporation

   DE    SOS   

UCC-1

File No.: 53927366

File Date: 12/19/05

   Toyota Motor Credit Corporation    One (1) New Toyota Model 7FGU25 S/N 78753
CASCADE Side Shifter, 36 inch Forks Backup Alarm, 189 FSV Mast, Strobe/Flashing
Lights, Solid Pneumatic Tires, LP Systemless Tank



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

UCC#

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Orchard Supply

Hardware

Corporation

   DE    SOS   

UCC-1

File No.: 53927762

File Date: 12/19/05

   Toyota Motor Credit Corporation    One (1) New Toyota Model 7FGU25 S/N 78640
CASCADE Side Shifter, 36 inch Forks Backup Alarm, 189 FSV Mast, Strobe/Flashing
Lights, Solid Pneumatic Tires, LP Systemless Tank

Orchard Supply

Hardware

Corporation

   DE    SOS   

UCC-1

File No.: 53928109

File Date: 12/19/05

   Toyota Motor Credit Corporation    One (1) New Toyota Model 7FGU25 S/N 78614
CASCADE Side Shifter, 36 inch Forks Backup Alarm, 189 FSV Mast, Strobe/Flashing
Lights, Solid Pneumatic Tires, LP Systemless Tank

Orchard Supply

Hardware

Corporation

   DE    SOS   

UCC-1

File No.: 53928117

File Date: 12/19/05

   Toyota Motor Credit Corporation    One (1) New Toyota Model 7FGU25 S/N 78796
CASCADE Side Shifter, 36 inch Forks Backup Alarm, 189 FSV Mast, Strobe/Flashing
Lights, Solid Pneumatic Tires, LP Systemless Tank Orchard Supply Hardware LLC   
DE    SOS   

UCC-1

File No.: 60018564

File Date: 01/04/06

   Toyota Motor Credit Corporation    One (1) New Toyota Model 7FGU25 S/N 79680
CASCADE Side Shifter, 36 inch Forks Backup Alarm, 189 FSV Mast, Strobe/Flashing
Lights, Solid Pneumatic Tires, LP Systemless Tank

Orchard Supply

Hardware

Corporation

   DE    SOS   

UCC-1

File No.: 60223248

File Date: 01/19/06

   Toyota Motor Credit Corporation    One (1) New Toyota Model 7FGU25 S/N 79672
CASCADE Side Shifter, 36 inch Forks Backup Alarm, 189 FSV Mast, Strobe/Flashing
Lights, Solid Pneumatic Tires, LP Systemless Tank



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

UCC#

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Orchard Supply

Hardware

Corporation

   DE    SOS   

UCC-1

File No.: 60313437

File Date: 01/26/06

   Toyota Motor Credit Corporation    One (1) New Toyota Model 7FGU25 S/N 78779
CASCADE Side Shifter, 36 inch Forks Backup Alarm, 189 FSV Mast, Strobe/Flashing
Lights, Solid Pneumatic Tires, LP Systemless Tank Orchard Supply Hardware    DE
   SOS   

UCC-1

File No.: 60828517

File Date: 03/10/06

   IOS Capital    All equipment Orchard Supply Hardware    DE    SOS   

UCC-1

File No.: 64195368

File Date: 12/02/06

   IOS Capital    All equipment Orchard Supply Hardware LLC    DE    SOS   

UCC-1

File No.: 64462883

File Date: 12/20/06

   JPMorgan Chase Bank, N.A., as Collateral Agent    All assets of Debtor.
Orchard Supply Hardware LLC    DE    SOS   

UCC-3 Amendment

File No.: 72921723

File Date: 08/01/07

   JPMorgan Chase Bank, N.A., as Collateral Agent   

Amendment of # 64462883

 

See attached schedule.

Orchard Supply Hardware    DE    SOS   

UCC-1

File No.: 71290062

File Date: 04/06/07

   IOS Capital    All equipment Orchard Supply Hardware    DE    SOS   

UCC-1

File No.: 72612264

File Date: 07/11/07

   IKON Financial SVCS    All equipment Orchard Supply Hardware LLC    DE    SOS
  

UCC-1

File No.: 73473567

File Date: 09/13/07

   World Financial Capital Bank    Accounts and Receivables purchased pursuant
to the terms of a Purchase and Sale Agreement, dated February 26, 2007



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

UCC#

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Orchard Supply Hardware LLC    DE    SOS   

UCC-1

File No.: 93476071

File Date: 10/29/09

   Toyota Motor Credit Corporation    1 New Toyota 8FGU25 SN# 19782.
Sideshifter, 42” Forks, Backup Alarm, 189 FSV Mast, Single Internal Hosing,
Strobe/Flashing Lights/Solid Pneumatic Tires, UL Type LP, Multi Digital Display
Orchard Supply Hardware LLC    DE    SOS   

UCC-1

File No.: 93476097

File Date: 10/29/09

   Toyota Motor Credit Corporation    1 New Toyota 8FGU25 SN# 19790.
Sideshifter, 42” Forks, Back up Alarm, 189 FSV Mast, Dual 3- way Hosing,
Strobe/Flashing Lights/Solid Pneumatic Tires, UL Type LP Less Tank, Multi
Digital Display Orchard Supply Hardware LLC    DE    SOS   

UCC-1

File No.: 93476105

File Date: 10/29/09

   Toyota Motor Credit Corporation    1 New Toyota 8FGU25 SN# 19794.
Sideshifter, 42” Forks, Back up Alarm, 189 FSV Mast, Dual 3- way Hosing,
Strobe/Flashing Lights/Solid Pneumatic Tires, UL Type LP Less Tank, Multi
Digital Display Orchard Supply Hardware LLC    DE    SOS   

UCC-1

File No.: 93476980

File Date: 10/29/09

   Toyota Motor Credit Corporation    1 New Toyota 8FGU25 SN# 19789.
Sideshifter, 42” Forks, Back up Alarm, 189 FSV Mast, Dual 3- way Hosing,
Strobe/Flashing Lights/Solid Pneumatic Tires, UL Type LP Less Tank, Multi
Digital Display Orchard Supply Hardware LLC    DE    SOS   

UCC-1

File No.: 93476998

File Date: 10/29/09

   Toyota Motor Credit Corporation    1 New Toyota 8FGU25 SN# 19795.
Sideshifter, 42” Forks, Back up Alarm, 189 FSV Mast, Dual 3- way Hosing,
Strobe/Flashing Lights/Solid Pneumatic Tires, UL Type LP Less Tank, Multi
Digital Display



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

UCC#

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Orchard Supply Hardware LLC    DE    SOS   

UCC-1

File No.: 93477004

File Date: 10/29/09

   Toyota Motor Credit Corporation    1 New Toyota 8FGU25 SN# 19803.
Sideshifter, 42” Forks, Back up Alarm, 189 FSV Mast, Dual 3- way Hosing,
Strobe/Flashing Lights/Solid Pneumatic Tires, UL Type LP Less Tank, Multi
Digital Display Orchard Supply Hardware LLC    DE    SOS   

UCC-1

File No.: 93478192

File Date: 10/29/09

   Toyota Motor Credit Corporation    1 New Toyota 8FGU25 SN# 19804.
Sideshifter, 42” Forks, Back up Alarm, 189 FSV Mast, Dual 3- way Hosing,
Strobe/Flashing Lights/Solid Pneumatic Tires, UL Type LP Less Tank, Multi
Digital Display Orchard Supply Hardware LLC    DE    SOS   

UCC-1

File No.: 93478200

File Date: 10/29/09

   Toyota Motor Credit Corporation    1 New Toyota 8FGU25 SN# 19809.
Sideshifter, 42” Forks, Back up Alarm, 189 FSV Mast, Dual 3- way Hosing,
Strobe/Flashing Lights/Solid Pneumatic Tires, UL Type LP Less Tank, Multi
Digital Display Orchard Supply Hardware LLC    DE    SOS   

UCC-1

File No.: 93478226

File Date: 10/29/09

   Toyota Motor Credit Corporation    1 New Toyota 8FGU25 SN# 19810.
Sideshifter, 42” Forks, Back up Alarm, 189 FSV Mast, Dual 3- way Hosing,
Strobe/Flashing Lights/Solid Pneumatic Tires, UL Type LP Less Tank, Multi
Digital Display Orchard Supply Hardware LLC    DE    SOS   

UCC-1

File No.: 93688170

File Date: 11/17/09

   Toyota Motor Credit Corporation    Sideshifter, 42” Forks, Back up Alarm, 189
FSV Mast, Dual 3- way Hosing, Strobe/Flashing Lights/Solid Pneumatic Tires, UL
Approvd Type LP, Trvl Speed Control



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

UCC#

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Orchard Supply Hardware LLC    DE    SOS   

UCC-1

File No.: 93688469

File Date: 11/17/09

   Toyota Motor Credit Corporation    1 New Toyota 8FGU25 SN# 19896.
Sideshifter, 42” Forks, Back up Alarm, 189 FSV Mast, Dual 3- way Hosing,
Strobe/Flashing Lights/Solid Pneumatic Tires, UL Apprvd Type LP, Trvl Speed
Control System Orchard Supply Hardware LLC    DE    SOS   

UCC-1

File No.: 93737357

File Date: 11/20/09

   Toyota Motor Credit Corporation    1 New Toyota 8FGU25 SN# 19888.
Sideshifter, 42” Forks, Back up Alarm, 189 FSV Mast, 3rd Func Internal Hosing,
Strobe/Flashing Lights/Solid Pneumatic Tires, UL Apprvd Type LP, Trvl Speed
Control Orchard Supply Hardware LLC    DE    SOS   

UCC-1

File No.: 93737365

File Date: 11/20/09

   Toyota Motor Credit Corporation    1 New Toyota 8FGU25 SN# 19904.
Sideshifter, 42” Forks, Back up Alarm, 189 FSV Mast, 3rd Func Internal Hosing,
Strobe/Flashing Lights/Solid Pneumatic Tires, UL Apprvd Type LP, Trvl Speed
Control Orchard Supply Hardware LLC    DE    SOS   

UCC-1

File No.: 93832968

File Date: 12/01/09

   Toyota Motor Credit Corporation    1 New Toyota 8FGU25 SN# 20019.
Sideshifter, 42” Forks, Back up Alarm, 189 FSV Mast, 3rd Func Internal Hosing,
Strobe/Flashing Lights/Solid Pneumatic Tires, UL Apprvd Type LP, Trvl
Speed/Accel System Orchard Supply Hardware LLC    DE    SOS   

UCC-1

File No.: 93849780

File Date: 12/02/09

   Associated Packaging Inc.    6 Orion Flex RTA machines. Orchard Supply
Hardware LLC    DE    SOS   

UCC-1

File No.: 00436935

File Date: 2/9/10

   Toyota Motor Credit Corporation    1 New Toyota 8FGU25 SN# 20282.



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

UCC#

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Orchard Supply Hardware LLC    DE    SOS   

UCC-1

File No.: 00438899

File Date: 2/9/10

   Toyota Motor Credit Corporation    1 New Toyota 8FGU25 SN# 20218. Orchard
Supply Hardware LLC    DE    SOS   

UCC-1

File No.: 00438915

File Date: 2/9/10

   Toyota Motor Credit Corporation    1 New Toyota 8FGU25 SN# 20205. Orchard
Supply Hardware LLC    DE    SOS   

UCC-1

File No.: 00625305

File Date: 2/24/10

   Toyota Motor Credit Corporation    1 New Toyota 8FGU25 SN# 20292. Orchard
Supply Hardware LLC    DE    SOS   

UCC-1

File No.: 00626220

File Date: 2/24/10

   Toyota Motor Credit Corporation    1 New Toyota 8FGU25 SN# 20318. Orchard
Supply Hardware LLC    DE    SOS   

UCC-1

File No.: 00728570

File Date: 3/4/10

   Toyota Motor Credit Corporation    1 New Toyota 8FGU25 SN# 20310. Orchard
Supply Hardware LLC    DE    SOS   

UCC-1

File No.: 00728570

File Date: 3/4/10

   Toyota Motor Credit Corporation    1 New Toyota 8FGU25 SN# 20310. Orchard
Supply Hardware LLC    DE    SOS   

UCC-1

File No.: 00729651

File Date: 3/4/10

   Toyota Motor Credit Corporation    1 New Toyota 8FGU25 SN# 20338. Orchard
Supply Hardware LLC    DE    SOS   

UCC-1

File No.: 00737795

File Date: 3/5/10

   Toyota Motor Credit Corporation    1 New Toyota 8FGU25 SN# 20331. Orchard
Supply Hardware LLC    DE    SOS   

UCC-1

File No.: 00739320

File Date: 3/5/10

   Toyota Motor Credit Corporation    1 New Toyota 8FGU25 SN# 20309.



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

UCC#

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Orchard Supply Hardware LLC    DE    SOS   

UCC-1

File No.: 0267721

File Date: 8/2/10

   Canon Financial Services    All equipment now or hereafter leased, sold, or
financed by Canon Financial Services, Inc. and all general intangibles and
accounts receivable with respect to said equipment, and all replacements of,
additions to, substitutions for and proceeds of the foregoing. Orchard Supply
Hardware LLC    DE    SOS   

UCC-1

File No.: 02960577

File Date: 8/24/10

   Toyota Motor Credit Corporation    1 New Toyota 8FGU25 SN# 30841. Orchard
Supply Hardware LLC    DE    SOS   

UCC-3

File No.: 03021965

File Date: 8/30/10

   Toyota Motor Credit Corporation    Amending – 02960577 (change name of debtor
to Orchard Supply Hardware LLC). Orchard Supply Hardware LLC    DE    SOS   

UCC-1

File No.: 02969107

File Date: 8/25/10

   Toyota Motor Credit Corporation    1 New Toyota 8FGU25 SN# 30804. Orchard
Supply Hardware LLC    DE    SOS   

UCC-1

File No.: 02995839

File Date: 8/26/10

   Toyota Motor Credit Corporation    1 New Toyota 8FGU25 SN# 30819. Orchard
Supply Hardware LLC    DE    SOS   

UCC-3

File No.: 03075714

File Date: 9/2/10

   Toyota Motor Credit Corporation    Amending – 02995839 (change name of debtor
to Orchard Supply Hardware LLC). Orchard Supply Hardware LLC    DE    SOS   

UCC-1

File No.: 03013723

File Date: 8/27/10

   Toyota Motor Credit Corporation    1 New Toyota 8FGU25 SN# 30870. Orchard
Supply Hardware LLC    DE    SOS   

UCC-3

File No.: 03075672

File Date: 9/2/10

   Toyota Motor Credit Corporation    Amending – 03013723 (change name of debtor
to Orchard Supply Hardware LLC). Orchard Supply Hardware LLC    DE    SOS   

UCC-1

File No.: 03013731

File Date: 8/27/10

   Toyota Motor Credit Corporation    1 New Toyota 8FGU25 SN# 30832.



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

UCC#

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Orchard Supply Hardware LLC    DE    SOS   

UCC-3

File No.: 03075409

File Date: 9/2/10

   Toyota Motor Credit Corporation    Amending – 03013731 (change name of debtor
to Orchard Supply Hardware LLC). Orchard Supply Hardware LLC    DE    SOS   

UCC-1

File No.: 03014531

File Date: 8/27/10

   Toyota Motor Credit Corporation    1 New Toyota 8FGU25 SN# 30856. Orchard
Supply Hardware LLC    DE    SOS   

UCC-3

File No.: 03075359

File Date: 9/2/10

   Toyota Motor Credit Corporation    Amending – 03014531 (change name of debtor
to Orchard Supply Hardware LLC). Orchard Supply Hardware LLC    DE    SOS   

UCC-1

File No.: 03059353

File Date: 9/1/10

   Toyota Motor Credit Corporation    1 New Toyota 8FGU25 SN# 30837. Orchard
Supply Hardware LLC    DE    SOS   

UCC-3

File No.: 03060492

File Date: 9/1/10

   Toyota Motor Credit Corporation    Amending – 03059353 (change name of debtor
to Orchard Supply Hardware LLC). Orchard Supply Hardware LLC    DE    SOS   

UCC-1

File No.: 03060476

File Date: 9/1/10

   Toyota Motor Credit Corporation    1 New Toyota 8FGU25 SN# 30872. Orchard
Supply Hardware LLC    DE    SOS   

UCC-1

File No.: 03061722

File Date: 9/1/10

   Toyota Motor Credit Corporation    1 New Toyota 8FGU25 SN# 30815. Orchard
Supply Hardware LLC    DE    SOS   

UCC-1

File No.: 03062852

File Date: 9/1/10

   Toyota Motor Credit Corporation    1 New Toyota 8FGU25 SN# 30817. Orchard
Supply Hardware LLC    DE    SOS   

UCC-1

File No.: 03079815

File Date: 9/2/10

   Toyota Motor Credit Corporation    1 New Toyota 8FGU25 SN# 30834. Orchard
Supply Hardware LLC    DE    SOS   

UCC-1

File No.: 03085804

File Date: 9/2/10

   Toyota Motor Credit Corporation    1 New Toyota 8FGU25 SN# 30833. Orchard
Supply Hardware LLC    DE    SOS   

UCC-1

File No.: 03095027

File Date: 9/3/10

   Toyota Motor Credit Corporation    1 New Toyota 8FGU25 SN# 30802.



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

UCC#

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Orchard Supply Hardware LLC    DE    SOS   

UCC-1

File No.: 03097072

File Date: 9/3/10

   Toyota Motor Credit Corporation    1 New Toyota 8FGU25 SN# 30791. Orchard
Supply Hardware LLC    DE    SOS   

UCC-1

File No.: 0302724

File Date: 9/3/10

   Toyota Motor Credit Corporation    1 New Toyota 8FGU25 SN# 30854. Orchard
Supply Hardware LLC    DE    SOS   

UCC-1

File No.: 03144353

File Date: 9/9/10

   Toyota Motor Credit Corporation    1 New Toyota 8FGU25 SN# 30858. Orchard
Supply Hardware LLC    DE    SOS   

UCC-1

File No.: 03480872

File Date: 10/6/10

   Toyota Motor Credit Corporation    1 New Toyota 8FGU25 SN# 31523. Orchard
Supply Hardware LLC    DE    SOS   

UCC-1

File No.: 03516659

File Date: 10/8/10

   Toyota Motor Credit Corporation    1 New Toyota 8FGU25 SN# 31460. Orchard
Supply Hardware LLC    DE    SOS   

UCC-1

File No.: 03522681

File Date: 10/8/10

   Toyota Motor Credit Corporation    1 New Toyota 8FGU25 SN# 31495. Orchard
Supply Hardware LLC    DE    SOS   

UCC-1

File No.: 03523366

File Date: 10/8/10

   Toyota Motor Credit Corporation    1 New Toyota 8FGU25 SN# 31428. Orchard
Supply Hardware LLC    DE    SOS   

UCC-1

File No.: 03563636

File Date: 10/13/10

   Toyota Motor Credit Corporation    1 New Toyota 8FGU25 SN# 31582. Orchard
Supply Hardware LLC    DE    SOS   

UCC-1

File No.: 03564477

File Date: 10/13/10

   Toyota Motor Credit Corporation    1 New Toyota 8FGU25 SN# 31396. Orchard
Supply Hardware LLC    DE    SOS   

UCC-1

File No.: 03564949

File Date: 10/13/10

   Toyota Motor Credit Corporation    1 New Toyota 8FGU25 SN# 31472. Orchard
Supply Hardware LLC    DE    SOS   

UCC-1

File No.: 03564980

File Date: 10/13/10

   Toyota Motor Credit Corporation    1 New Toyota 7FBEU15 SN# 21668.



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

UCC#

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Orchard Supply Hardware LLC    DE    SOS   

UCC-1

File No.: 03565979

File Date: 10/13/10

   Toyota Motor Credit Corporation    1 New Toyota 8FGU25 SN# 31552. Orchard
Supply Hardware Stores Corporation    DE    SOS   

UCC-1

File No.: 32157942

File Date: 08/19/03

   De Lage Landen Financial Services, Inc.    “All equipment of any make or
manufacture, together with all accessories and attachments thereto, financed for
or leased to Lessee by Lessor under Master Lease Agreement number 335.TB.”
Orchard Supply Hardware Stores Corporation    DE    SOS   

UCC-3

Continuation of

# 32157942

File No.: 2008

0997096

File Date: 03/21/08

   De Lage Landen Financial Services, Inc.    “All equipment of any make or
manufacture, together with all accessories and attachments thereto, financed for
or leased to Lessee by Lessor under Master Lease Agreement number 335.TB.”
Orchard Supply Hardware Stores Corporation    DE    SOS   

UCC-1

File No.: 53645810

File Date: 11/23/2005

   JPMorgan Chase Bank, N.A., as Administrative Agent    All assets of Debtor.
Orchard Supply Hardware Stores Corporation    DE    SOS   

UCC-3 Amendment

File No.: 64463923

File Date: 12/20/2006

   JPMorgan Chase Bank, N.A. as Collateral Agent    Amendment of # 53645810
Orchard Supply Hardware Stores Corporation    DE    SOS   

UCC-3 Amendment

File No.: 00331839

File Date: 1/29/10

   Wells Fargo Retail Finance, LLC, as administrative agent and collateral agent
   Amendment of # 53645810 – addition of Wells Fargo Retail Finance, LLC, as
administrative agent and collateral agent Orchard Supply Hardware Stores
Corporation    DE    SOS   

UCC-3 Amendment

File No.: 00331961

File Date: 1/29/10

   Wells Fargo Retail Finance, LLC, as administrative agent and collateral agent
   Amendment of # 53645810 – deletion of JPMorgan Chase Bank, N.A. as Collateral
Agent as secured party



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

UCC#

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Orchard Supply Hardware Stores Corporation    DE    SOS   

UCC-3 Amendment

File No.: 02508350

File Date: 7/20/10

   Wells Fargo Retail Finance, LLC, as administrative agent and collateral agent
   Amendment of # 53645810 – continuation Orchard Supply Hardware Stores
Corporation    DE    SOS   

UCC-3 Amendment

File No.: 02106163

File Date: 6/17/10

   Wells Fargo Retail Finance, LLC, as administrative agent and collateral agent
   Amendment of # 53645810 Orchard Supply Hardware Stores Corporation    DE   
SOS   

UCC-1

File No.: 61589910

File Date: 05/10/06

   Toyota Motor Credit Corporation    “Secured Party is owner of one new Toyota
model 7FGU25 serial number 81073…” Orchard Supply Hardware Stores Corporation   
DE    SOS   

UCC-1

File No.: 61590199

File Date: 05/10/06

   Toyota Motor Credit Corporation    “Secured Party is owner of one new Toyota
model 7FGU25 serial number 81114…” Orchard Supply Hardware Stores Corporation   
DE    SOS   

UCC-1

File No.: 61590207

File Date: 05/10/06

   Toyota Motor Credit Corporation    “Secured Party is owner of one new Toyota
model 7FGU25 serial number 81101…” Orchard Supply Hardware Stores Corporation   
DE    SOS   

UCC-1

File No.: 61590405

File Date: 05/10/06

   Toyota Motor Credit Corporation    “Secured Party is owner of one new Toyota
model 7FGU25 serial number 78595…” Orchard Supply Hardware Stores Corporation   
DE    SOS   

UCC-1

File No.: 61818988

File Date: 05/30/06

   Toyota Motor Credit Corporation    “Secured Party is owner of one new Toyota
model 7FGU25 serial number 81579…” Orchard Supply Hardware Stores Corporation   
DE    SOS   

UCC-1

File No.: 62026961

File Date: 06/14/06

   Toyota Motor Credit Corporation    “Secured Party is owner of one new Toyota
model 7FGU25 serial number 81775…” Orchard Supply Hardware Stores Corporation   
DE    SOS   

UCC-1

File No.: 62026979

File Date: 06/14/06

   Toyota Motor Credit Corporation    “Secured Party is owner of one new Toyota
model 7FGU25 serial number 81669…”



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

UCC#

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Orchard Supply Hardware Stores Corporation    DE    SOS   

UCC-1

File No.: 62026987

File Date: 06/14/06

   Toyota Motor Credit Corporation    “Secured Party is owner of one new Toyota
model 7FGU25 serial number 81706…” Orchard Supply Hardware Stores Corporation   
DE    SOS   

UCC-1

File No.: 62027365

File Date: 06/14/06

   Toyota Motor Credit Corporation    “Secured Party is owner of one new Toyota
model 7FGU25 serial number 81699…” Orchard Supply Hardware Stores Corporation   
DE    SOS   

UCC-1

File No.: 62027373

File Date: 06/14/06

   Toyota Motor Credit Corporation    “Secured Party is owner of one new Toyota
model 7FGU25 serial number 81560…” Orchard Supply Hardware Stores Corporation   
DE    SOS   

UCC-1

File No.: 62027720

File Date: 06/14/06

   Toyota Motor Credit Corporation    “Secured Party is owner of one new Toyota
model 7FGU25 serial number 81540…” Orchard Supply Hardware Stores Corporation   
DE    SOS   

UCC-1

File No.: 62029320

File Date: 06/14/06

   Toyota Motor Credit Corporation    “Secured Party is owner of one new Toyota
model 7FGU25 serial number 81511…” Orchard Supply Hardware Stores Corporation   
DE    SOS   

UCC-1

File No.: 62030252

File Date: 06/14/06

   Toyota Motor Credit Corporation    “Secured Party is owner of one new Toyota
model 7FGU25 serial number 81513…” Orchard Supply Hardware Stores Corporation   
DE    SOS   

UCC-1

File No.: 62316016

File Date: 07/06/06

   Toyota Motor Credit Corporation    “Secured Party is owner of one new Toyota
model 7FGU25 serial number 81363…” Orchard Supply Hardware Stores Corporation   
DE    SOS   

UCC-1

File No.: 62615946

File Date: 07/28/06

   Toyota Motor Credit Corporation    “Secured Party is owner of one new Toyota
model 7FGU25 serial number 81665…” Orchard Supply Hardware Stores Corporation   
DE    SOS   

UCC-1

File No.: 63502457

File Date: 10/10/06

   Toyota Motor Credit Corporation    “Secured Party is owner of one new Toyota
model 7FGU25 serial number 83222…”



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

UCC#

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Orchard Supply Hardware Stores Corporation    DE    SOS   

UCC-1

File No.: 63503018

File Date: 10/10/06

   Toyota Motor Credit Corporation    “Secured Party is owner of one new Toyota
model 7FGU25 serial number 83381…” Orchard Supply Hardware Stores Corporation   
DE    SOS   

UCC-1

File No.: 63503281

File Date: 10/10/06

   Toyota Motor Credit Corporation    “Secured Party is owner of one new Toyota
model 7FGU25 serial number 82518…” Orchard Supply Hardware Stores Corporation   
DE    SOS   

UCC-1

File No.: 63503307

File Date: 10/10/06

   Toyota Motor Credit Corporation    “Secured Party is owner of one new Toyota
model 7FGU25 serial number 83395…” Orchard Supply Hardware Stores Corporation   
DE    SOS   

UCC-1

File No.: 63503331

File Date: 10/10/06

   Toyota Motor Credit Corporation    “Secured Party is owner of one new Toyota
model 7FGU25 serial number 82376…” Orchard Supply Hardware Stores Corporation   
DE    SOS   

UCC-1

File No.: 63503729

File Date: 10/10/06

   Toyota Motor Credit Corporation    “Secured Party is owner of one new Toyota
model 7FGU25 serial number 82338…” Orchard Supply Hardware Stores Corporation   
DE    SOS   

UCC-1

File No.: 64463444

File Date: 12/20/06

   JPMorgan Chase Bank, N.A., as Collateral Agent    All assets of Debtor.
Orchard Supply Hardware Stores Corporation    DE    SOS   

UCC-1

File No.: 0297878

File Date: 01/24/07

   Toyota Motor Credit Corporation    “The Secured Party is the owner of the
following property: One (1) new Toyota model 7FGU25 S/N 84605…” Orchard Supply
Hardware Stores Corporation    DE    SOS   

UCC-1

File No.: 2007

2018793

File Date: 05/30/07

   NMHG Financial Services, Inc.    All of the equipment nor or hereafter leased
by Lessor to Lessee; and all accessions, additions, replacements, and
substitutions thereto and therefore; and all proceeds including insurance
proceeds thereof.



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

UCC#

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Orchard Supply Hardware Stores Corporation    DE    SOS   

UCC-1

File No.: 2008 0594703

File Date: 02/19/08

   Toyota Motor Credit Corporation    “The Secured Party is the owner of the
following property: (1) New Toyota model 8FGU25 S/N 15834…” Orchard Supply
Hardware Stores Corporation    DE    SOS   

UCC-1

File No.: 2008 0951788

File Date: 03/18/08

   Toyota Motor Credit Corporation    “The Secured Party is the owner of the
following property: One (1) new Toyota model 8FGU25 S/N 15251…” Orchard Supply
Hardware Stores Corporation    DE    SOS   

UCC-1

File No.: 2008 0982239

File Date: 03/20/08

   Toyota Motor Credit Corporation    “The Secured Party is the owner of the
following property: One (1) new Toyota model 8FGU25 S/N 15223…” Orchard Supply
Hardware Stores Corporation    DE    SOS   

UCC-1

File No.: 2008 0982247

File Date: 03/20/08

   Toyota Motor Credit Corporation    “The Secured Party is the owner of the
following property: One (1) new Toyota model 8FGU25 S/N 15226…” Orchard Supply
Hardware Stores Corporation    DE    SOS   

UCC-1

File No.: 2008 0982254

File Date: 03/20/08

   Toyota Motor Credit Corporation    “The Secured Party is the owner of the
following property: One (1) new Toyota model 8FGU25 S/N 15248…” Orchard Supply
Hardware Stores Corporation    DE    SOS   

UCC-1

File No.: 2008 0982882

File Date: 03/20/08

   Toyota Motor Credit Corporation    “The Secured Party is the owner of the
following property: One (1) new Toyota model 8FGU25 S/N 15553…”



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

UCC#

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Orchard Supply Hardware Stores Corporation    DE    SOS   

UCC-1

File No.: 2008 0983351

File Date: 03/20/08

   Toyota Motor Credit Corporation    “The Secured Party is the owner of the
following property: One (1) new Toyota model 8FGU25 S/N 15532…” Orchard Supply
Hardware Stores Corporation    DE    SOS   

UCC-1

File No.: 2008 0985604

File Date: 03/20/08

   Toyota Motor Credit Corporation    “The Secured Party is the owner of the
following property: One (1) new Toyota model 8FGU25 S/N 15515…” Orchard Supply
Hardware Stores Corporation    DE    SOS   

UCC-1

File No.: 2008 0986008

File Date: 03/20/08

   Toyota Motor Credit Corporation    “The Secured Party is the owner of the
following property: One (1) new Toyota model 8FGU25 S/N 15575…” Orchard Supply
Hardware Stores Corporation    DE    SOS   

UCC-1

File No.: 2008 0986016

File Date: 03/20/08

   Toyota Motor Credit Corporation    “The Secured Party is the owner of the
following property: One (1) new Toyota model 8FGU25 S/N 15237…” Orchard Supply
Hardware Stores Corporation    DE    SOS   

UCC-1

File No.: 2008 0988855

File Date: 03/20/08

   Toyota Motor Credit Corporation    “The Secured Party is the owner of the
following property: One (1) new Toyota model 8FGU25 S/N 15409…” Orchard Supply
Hardware Stores Corporation    DE    SOS   

UCC-1

File No.: 2008 0994036

File Date: 03/21/08

   Toyota Motor Credit Corporation    “The Secured Party is the owner of the
following property: One (1) new Toyota model 8FGU25 S/N 15116…”



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

UCC#

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Orchard Supply Hardware Stores Corporation    DE    SOS   

UCC-1

File No.: 2008 0994044

File Date: 03/21/08

   Toyota Motor Credit Corporation    “The Secured Party is the owner of the
following property: One (1) new Toyota model 8FGU25 S/N 15294…” Orchard Supply
Hardware Stores Corporation    DE    SOS   

UCC-1

File No.: 2008 0994176

File Date: 03/21/08

   Toyota Motor Credit Corporation    “The Secured Party is the owner of the
following property: One (1) new Toyota model 8FGU25 S/N 15236…” Orchard Supply
Hardware Stores Corporation    DE    SOS   

UCC-1

File No.: 2008 0994564

File Date: 03/21/08

   Toyota Motor Credit Corporation    “The Secured Party is the owner of the
following property: One (1) new Toyota model 8FGU25 S/N 15225…” Orchard Supply
Hardware Stores Corporation    DE    SOS   

UCC-1

File No.: 2008 0994572

File Date: 03/21/08

   Toyota Motor Credit Corporation    “The Secured Party is the owner of the
following property: One (1) new Toyota model 8FGU25 S/N 15621…” Orchard Supply
Hardware Stores Corporation    DE    SOS   

UCC-1

File No.: 2008 1935822

File Date: 06/06/08

   Toyota Motor Credit Corporation    “The Secured Party is the owner of the
following property: One (1) new Toyota model 8FGU25 S/N 15276…” Orchard Supply
Hardware Stores Corporation    DE    SOS   

UCC-1

File No.: 2008 1946431

File Date: 06/06/08

   Toyota Motor Credit Corporation    “The Secured Party is the owner of the
following property: One (1) new Toyota model 8FGU25 S/N 16265…” Orchard Supply
Hardware Stores Corporation    DE    SOS   

UCC-3 Amendment

File No.: 2008 2576237

File Date: 07/28/08

   Toyota Motor Credit Corporation    Amendment of # 2008 1946431 Orchard Supply
Hardware Stores Corporation    DE    SOS   

UCC-1

File No.: 2008 1946456

File Date: 06/06/08

   Toyota Motor Credit Corporation    “The Secured Party is the owner of the
following property: One (1) new Toyota model 8FGU25 S/N 16327…”



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

UCC#

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Orchard Supply Hardware Stores Corporation    DE    SOS   

UCC-3 Amendment

File No.: 2008 2517058

File Date: 07/22/08

   Toyota Motor Credit Corporation   

Amendment to # 2008 1946456

 

“The Secured Party is the owner of the following property: One (1) new Toyota
model 8FGU25 S/N 16327…”

Orchard Supply Hardware Stores Corporation    DE    SOS   

UCC-1

File No.: 2008 2145488

File Date: 06/23/08

   Toyota Motor Credit Corporation    “The Secured Party is the owner of the
following property: One (1) new Toyota model 8FGU25 S/N 16490…” Orchard Supply
Hardware Stores Corporation    DE    SOS   

UCC-3 Amendment

File No.: 2008 2575718

File Date: 07/28/08

   Toyota Motor Credit Corporation    Amendment to # 2008 2145488 (add
organization information) Orchard Supply Hardware Stores Corporation    DE   
SOS   

UCC-1

File No.: 2008 2207734

File Date: 06/27/08

   Toyota Motor Credit Corporation    “The Secured Party is the owner of the
following property: One (1) new Toyota model 8FGU25 S/N 15574…” Orchard Supply
Hardware Stores Corporation    DE    SOS   

UCC-3 Amendment

File No.: 2008 2354908

File Date: 07/02/08

   Toyota Motor Credit Corporation    Amendment to # 2008 2207734 Orchard Supply
Hardware Stores Corporation    DE    SOS   

UCC-1

File No.: 2008 2517074

File Date: 07/22/08

   Toyota Motor Credit Corporation    “The Secured Party is the owner of the
following property: One (1) Toyota model 8FGU25 S/N 16313…” OSH Finance
Corporation    DE    SOS   

UCC-1

File No.: 53645851

File Date: 11/23/05

   JPMorgan Chase Bank, N.A. as Administrative Agent    All assets of Debtor



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

UCC#

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

OSH Finance Corporation    DE    SOS   

UCC-3 Amendment

File No.: 64463782

File Date: 12/20/06

   JPMorgan Chase Bank, N.A. as Collateral Agent    Amendment to # 53645851 –
changing Secured Party’s name from JPMorgan Chase Bank, N.A., as Administrative
Agent to JPMorgan Chase Bank, N.A., as Collateral Agent OSH Finance Corporation
   DE    SOS   

UCC-3 Amendment

File No.: 00331821

File Date: 1/29/10

   JPMorgan Chase Bank, N.A. as Collateral Agent    Amendment to # 53645851 –
changing Secured Party’s name to JPMorgan Chase Bank, N.A., as Collateral Agent
OSH Finance Corporation    DE    SOS   

UCC-3 Amendment

File No.: 00331946

File Date: 1/29/10

   JPMorgan Chase Bank, N.A. as Collateral Agent    Amendment to # 53645851 –
changing Secured Party’s name to JPMorgan Chase Bank, N.A., as Collateral Agent
OSH Finance Corporation    DE    SOS   

UCC-3 Amendment

File No.: 02106205

File Date: 6/17/10

   JPMorgan Chase Bank, N.A. as Collateral Agent    Continuation to # 53645851
OSH Finance Corporation    DE    SOS   

UCC-3 Amendment

File No.: 02508376

File Date: 7/20/10

   JPMorgan Chase Bank, N.A. as Collateral Agent    Amendment to # 53645851 –
changing Secured Party’s name to JPMorgan Chase Bank, N.A., as Collateral Agent
OSH Finance Corporation    DE    SOS   

UCC-1

File No.: 64463048

File Date: 12/20/2006

   JPMorgan Chase Bank, N.A., as Collateral Agent    All assets of Debtor



--------------------------------------------------------------------------------

SCHEDULE 49.04

EXISTING INVESTMENTS

 

Name of Loan Party

  

Existing

Investment

  

Relationship to
Loan Party

  

Type of Entity

  

Class of

Authorized

Equity Interests

  

% of Equity
Interests

Owned

Orchard Supply Hardware LLC    100% of limited liability company interests in
OSH Properties LLC    Wholly Owned Subsidiary   

Limited

Liability

Company

   100% of limited liability company interests    100



--------------------------------------------------------------------------------

SCHEDULE 49.10

RESTRICTIVE AGREEMENTS

None.



--------------------------------------------------------------------------------

EXHIBIT A

LIST OF PROPERTIES

 

City

  

Address

  

County

   State   

Fee/Leasehold

Tracy    2650 N. MacArthur Drive    San Joaquin    CA    Fee San Jose    720
West San Carlos Street    Santa Clara    CA    Fee San Jose   

3000 Alum Road Avenue

aka 2940 Alum Rock Avenue

   Santa Clara    CA    Fee Pinole    1440 Fitzgerald Drive    Contra Costa   
CA    Fee San Jose    1751 East Capitol Expressway    Santa Clara    CA    Fee
Folsom    905 E. Bidwell Street    Sacramento    CA    Fee Sacramento    4249
Elverta Road    Sacramento    CA    Fee Van Nuys    5920 and 5960 Sepulveda
Blvd.    Los Angeles    CA    Fee San Lorenzo    177 Lewelling Blvd.    Alameda
   CA    Fee Chico    231 W. East Street    Butte    CA    Fee Clovis    147
West Shaw Street    Fresno    CA    Fee Modesto    2800 Sisk Road    Stanislaus
   CA    Fee San Jose    5651 Cottle Road    Santa Clara    CA    Fee Pismo
Beach   

853 Oak Park Road aka

825 Oak Park Road

   San Luis Obispo    CA    Fee Hollywood    5525 Sunset Boulevard    Los
Angeles    CA    Fee Foster City    1010 Metro Center Boulevard    San Mateo   
CA    Leasehold Millbrae    900 and 950 El Camino Real    San Mateo    CA   
Leasehold Redwood City    2110 Middlefield Road    San Mateo    CA    Leasehold
Merced    3155 R. Street    Merced    CA    Leasehold



--------------------------------------------------------------------------------

EXHIBIT B

[Reserved]



--------------------------------------------------------------------------------

EXHIBIT C

LIST OF ENVIRONMENTAL REPORTS

 

Doc Name

  

Date

  

Site Name

  

Address

  

City

   ST 94839.10R-001.135    10/8/2010    Orchard Supply Hardware    177 Lewelling
Boulevard    San Lorenzo    CA 94839.10R-002.135    10/8/2010    Orchard Supply
Hardware    231 West East Avenue    Chico    CA 94839.10R-003.135    10/10/2010
   Orchard Supply Hardware    1440 Fitzgerald Drive    Pinole    CA
94839.10R-004.135    10/22/2010    Orchard Supply Hardware    147 West Shaw
Avenue    Clovis    CA 94839.10R-005.135    10/22/2010    Orchard Supply
Hardware    5525 West Sunset Boulevard    Hollywood    CA 94839.10R-006.135   
10/22/2010    Orchard Supply Hardware    5960 Sepulveda Boulevard    Van Nuys   
CA 94839.10R-007.135    10/10/2010    Orchard Supply Hardware    3155 R Street
   Merced    CA 94839.10R-008.135    10/10/2010    Orchard Supply Hardware   
905 East Bidwell Street    Folsom    CA 94839.10R-009.135    10/10/2010   
Orchard Supply Hardware    4249 Elverta Road    Sacramento    CA
94839.10R-010.135    10/25/2010    Orchard Supply Hardware    2650 North
MacArthur Drive    Tracy    CA 94839.10R-011.135    10/10/2010    Orchard Supply
Hardware    825 Oak Park Boulevard    Pismo Beach    CA 94839.10R-012.135   
10/10/2010    Orchard Supply Hardware    1010 Metro Center Boulevard    Foster
City    CA 94839.10R-013.135    10/23/2010    Orchard Supply Hardware    900 El
Camino Real    Millbrae    CA 94839.10R-014.135    10/22/2010    Orchard Supply
Hardware    2110 Middlefield Road    Redwood City    CA 94839.10R-015.135   
10/26/2010    Orchard Supply Hardware    720 West San Carlos Street    San Jose
   CA 94839.10R-016.135    10/10/2010    Orchard Supply Hardware    3000 Alum
Rock Avenue    San Jose    CA 94839.10R-017.135    10/10/2010    Orchard Supply
Hardware    1751 East Capitol Expy    San Jose    CA 94839.10R-018.135   
10/10/2010    Orchard Supply Hardware    5651 Cottle Road    San Jose    CA
94839.10R-019.135    10/10/2010    Orchard Supply Hardware    2800 Sisk Road   
Modesto    CA



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

 

To: Landlord and Mortgagee pursuant to the Lease described below:

This Compliance Certificate is furnished pursuant to that certain Lease dated as
of October 27, 2010 (as amended, modified, renewed or extended from time to
time, the “Lease”) among Orchard Supply Hardware LLC (the “Tenant”) and OSH
Properties LLC (the “Landlord”). Unless otherwise defined herein, capitalized
terms used in this Compliance Certificate have the meanings ascribed thereto in
the Lease.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected                              of the Tenant;

2. I have reviewed the terms of the Lease and I have made, or have caused to be
made under my supervision, a detailed review of the transactions and conditions
of Holdings, the Tenant and their respective Subsidiaries during the accounting
period covered by the attached financial statements [for quarterly or monthly
financial statements add: and such financial statements present fairly in all
material respects the financial condition and results of operations of Holdings,
the Tenant and their respective consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes];

3. The examinations described in paragraph 2 did not disclose, except as set
forth below, and I have no knowledge of (i) the existence of any condition or
event which constitutes a Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate or (ii) any change in GAAP or in the application thereof that has
occurred since the date of the audited financial statements of Holdings
immediately preceding the date of the Lease;

4. I hereby certify that no Loan Party has changed (i) its name, (ii) its chief
executive office, (iii) principal place of business, (iv) the type of entity it
is or (v) its state of incorporation or organization without having given
Landlord and the Mortgagee prior written notice thereof;

5. Schedule I attached hereto sets forth financial data and computations
evidencing the Tenant’s compliance with the Adjusted Leverage Ratio set out in
Section 48.09 of Part II, all of which data and computations are true, complete
and correct; and

6. Schedule II attached hereto sets forth in the case of quarterly or annual
financial statements reasonably detailed calculations for the Adjusted Leverage
Ratio.

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, (i) the nature of the condition or event, the period during which it has
existed and the action which the Tenant has taken, is taking, or proposes to
take with respect to each such condition or event or (ii) the change in GAAP or
the application thereof and the effect of such change on the attached financial
statements:

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this      day of
                    ,             .

 

ORCHARD SUPPLY HARDWARE LLC By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SCHEDULE I

Compliance as of                     ,         

with Section 48.09 of Part II of the Lease



--------------------------------------------------------------------------------

SCHEDULE II

Tenant’s Applicable Calculations regarding Adjusted Leverage Ratio



--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS

 

1. ABL Administrative Agent: shall mean Wells Fargo Retail Finance, LLC, in its
capacity as administrative agent for the ABL Lenders under the ABL Credit
Agreement, or its successors.

 

2. ABL Collateral: shall mean any and all “Collateral” referred to in the ABL
Collateral Documents.

 

3. ABL Collateral Agent: shall mean Wells Fargo Retail Finance, LLC, in its
capacity as collateral agent for the ABL Lenders, or any successor.

 

4. ABL Collateral Documents: shall mean, collectively, the ABL Security
Agreement, the Leasehold Mortgages and any other documents granting, perfecting
or evidencing a Lien upon the ABL Collateral in favor of the ABL Collateral
Agent, on behalf of itself, the ABL Administrative Agent and the ABL Lenders, as
security for payment of the Obligations (as defined in ABL Credit Agreement).

 

5. ABL Credit Agreement: shall mean the Second Amended and Restated Senior
Secured Credit Agreement dated as of January 29, 2010 among Tenant, the Loan
Guarantors party thereto, the ABL Lenders and the ABL Administrative Agent.

 

6. ABL Credit Commitment: shall have the meaning assigned to “Revolving
Commitment” in the ABL Credit Agreement.

 

7. ABL Lenders: shall mean the lenders and Issuing Bank under the ABL Credit
Agreement.

 

8. ABL Loan Documents: shall mean the “Loan Documents” (as such term is defined
in the ABL Credit Agreement).

 

9. ABL Loans: shall mean the loans and advances made by the ABL Lenders under
the ABL Credit Agreement.

 

10. ABL Security Agreement: shall mean the “ABL Loan Security Agreement” (as
such term is defined in the ABL Credit Agreement).

 

11. Account: shall have the meaning assigned to such term in the ABL Security
Agreement or the Term Loan Security Agreement, as applicable.

 

12. Account Debtor: shall mean any person obligated on an Account.

 

13. Additional Payment: shall have the meaning given to such term in
Section 14(c) of Part II.

 

14. Additional Rent: shall have the meaning given to such term in Section 5(d)
of Part II.

 

15. Adjusted Leverage Ratio: shall mean, as of any date, the ratio of
(a) Consolidated Total Funded Debt outstanding as of such date minus any
Unrestricted Cash over $3,000,000 to (b) EBITDA for the period of four
consecutive fiscal quarters ending on such date.

 

Appendix A -1



--------------------------------------------------------------------------------

16. Affiliate: shall mean with respect to a specified person, another person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the person specified.

 

17. Allocated EBITDAR: shall have the meaning given to such term in
Section 48.01(c) of Part II.

 

18. Allocated Interest Charges: shall have the meaning given to such term in
Section 48.01(c) of Part II.

 

19. Allocated Net Income: shall have the meaning given to such term in
Section 48.01(c) of Part II.

 

20. Alteration: shall have the meaning given to such term in Section 16 of Part
II.

 

21. Appliance Sales Agreement: shall mean the Amended and Restated Appliance
Sales Agreement, dated as of December 21, 2006, between Tenant and Sears, as
modified by that certain letter agreement, dated as of October 30, 2009, among
Sears, Sears Brands Management Corporation, Sears Protection Company and Tenant.

 

22. Appraiser: shall have the meaning given to such term in Section 13(d) of
Part II.

 

23. Asset Sale: shall mean any sale, transfer or other disposition (including
pursuant to a sale and leaseback transaction) of any property or asset of any
Loan Party which constitutes Collateral, other than dispositions described in
Sections 49.05(a) through (d), (f), (g) and (h) of Part II.

 

24. Authorized Seller Agreement: shall mean the Authorized Seller Agreement,
dated as of November 23, 2005, between Tenant and Sears, as modified by that
certain letter agreement, dated as of October 30, 2009, among Sears, Sears
Brands Management Corporation, Sears Protection Company, and Tenant.

 

25. Board: shall mean the Board of Governors of the Federal Reserve System of
the United States of America.

 

26. Brand Sales Agreement: shall mean the Amended and Restated Brand Sales
Agreement, dated as of December 21, 2006 between Tenant and Sears, as modified
by that certain letter agreement, dated as of October 30, 2009, among Sears,
Sears Brands Management Corporation, Sears Protection Company, and Tenant.

 

27. Business Day: shall have the meaning given to such term in Section 44(1) of
Part II.

 

28. Capital Expenditures: shall mean, for any period, without duplication, any
expenditure or other acquisition of any asset, including capitalized leasehold
improvements, which would be classified as a fixed or capital asset on a
consolidated balance sheet of Tenant and its Restricted Subsidiaries prepared in
accordance with GAAP; provided, that the term “Capital Expenditures” shall not
include (i) expenditures made in connection with the replacement, substitution,
restoration or repair of assets to the extent financed with (x) insurance
proceeds paid on account of the loss of or damage to the assets being replaced,
restored or repaired or (y) awards of compensation arising from the taking by
eminent domain or condemnation of the assets being replaced, (ii) the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment to the extent that the gross amount of such purchase price is
reduced by the credit granted by the seller for such equipment being traded in
at such time, or (iii) the purchase

 

Appendix A -2



--------------------------------------------------------------------------------

  of plant, property or equipment to the extent financed with the proceeds of an
Asset Sale or Property Loss Event that are not required to be applied to prepay
the Obligations pursuant to Section 2.11(c) of the Term Loan Credit Agreement or
Section 2.11(c) of the ABL Credit Agreement.

 

29. Capital Lease Obligations: shall mean, for any person, the obligations of
such person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

 

30. Casualty: shall have the meaning given to such term in Section 13(a) of Part
II.

 

31. Change in Control: shall mean the occurrence of any of the following:

(a) the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Tenant and its Restricted Subsidiaries, taken as a whole, to any “person” (as
that term is used in Section 13(d)(3) of the Exchange Act), other than any one
or more Permitted Holders;

(b) the adoption of a plan relating to the liquidation or dissolution of the
Tenant;

(c) prior to the first Public Equity Offering, the Permitted Holders cease to be
the “beneficial owners” (as defined in Rule 13d 3 under the Exchange Act, except
that a person will be deemed to have “beneficial ownership” of all shares that
any such person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of at
least 50% of the total voting power of the Voting Stock of the Tenant or
Holdings, whether as a result of the issuance of securities of the Tenant or
Holdings, any merger, consolidation, liquidation or dissolution of the Tenant or
Holdings, any direct or indirect transfer of securities by the Permitted Holders
or otherwise (for purposes of this clause (c), the Permitted Holders will be
deemed to beneficially own any Voting Stock of a specified corporation held by a
parent corporation so long as the Permitted Holders beneficially own, directly
or indirectly, in the aggregate at least a majority of the total voting power of
the Voting Stock of such parent corporation);

(d) on or after the first Public Equity Offering, any “person” or “group” (as
such terms are used in Sections 13(d) and 14(d) of the Exchange Act or any
successor provisions to either of the foregoing), including any group acting for
the purpose of acquiring, holding, voting or disposing of securities within the
meaning of Rule 13d 5(b)(1) under the Exchange Act, other than any one or more
of the Permitted Holders, becomes the “beneficial owner” (as defined in Rule 13d
3 under the Exchange Act, except that a person will be deemed to have
“beneficial ownership” of all shares that any such person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 40% or more of the total voting power of
the Voting Stock of the Tenant or Holdings; provided, however, that the
Permitted Holders are the “beneficial owners” (as defined in Rule 13d 3 under
the Exchange Act, except that a person will be deemed to have “beneficial
ownership” of all shares that any such person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, in the aggregate of a lesser percentage of the total
voting power of the Voting Stock of the Tenant or Holdings than such other
person or group (for purposes of this clause (d), such person or group shall be
deemed to beneficially own any Voting

 

Appendix A -3



--------------------------------------------------------------------------------

Stock of a corporation held by a parent corporation so long as such person or
group beneficially owns, directly or indirectly, in the aggregate at least a
majority of the total voting power of the Voting Stock of such parent
corporation);

(e) the first day on which a majority of the members of the Board of Directors
of Holdings are not Continuing Directors, other than pursuant to the right of a
Permitted Holder to designate members of the Board of Directors of Holdings
pursuant to the Stockholders’ Agreement; or (f) the occurrence of a “Change in
Control” (or any comparable term) under, and as defined in, (i) any document or
instrument evidencing or governing any Material Indebtedness of the Tenant and
its Subsidiaries, (ii) any Related Document, (iii) the ABL Credit Agreement, and
(iv) the Term Loan Credit Agreement.

 

32. Claims: shall have the meaning given to such term in Section 28 of Part II.

 

33. Closing Date: shall mean October 27, 2010.

 

34. Code: shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

35. Collateral: shall mean, collectively, the Term Loan Collateral and the ABL
Collateral.

 

36. Collateral Documents: shall mean, collectively, the Term Loan Collateral
Documents and the ABL Collateral Documents.

 

37. Commercial Closure: shall have the meaning given to such term in
Section 40(c) of Part II.

 

38. Condemnation: shall have the meaning given to such term in Section 14(a) of
Part II.

 

39. Consolidated: shall mean, with respect to any person, the consolidation of
accounts of such person and its Subsidiaries in accordance with GAAP.

 

40. Consolidated Current Assets: shall mean, with respect to any person at any
date, the total Consolidated current assets (other than cash and cash
equivalents) of such person and its Subsidiaries at such date.

 

41. Consolidated Current Liabilities: shall mean, with respect to any person at
any date, all liabilities of such person and its Subsidiaries at such date that
should be classified as current liabilities on a Consolidated balance sheet of
such person and its Subsidiaries, but excluding, in the case of Tenant the sum
of (a) the principal amount of any current portion of long-term Consolidated
Total Funded Debt and (b) (without duplication of clause (a) above) the then
outstanding principal amount of the ABL Loans and the Term Loans.

 

42. Consolidated Total Funded Debt: shall mean, at any date, the aggregate
principal amount of all Indebtedness described in clauses (a), (b), (e), (f) (to
the extent that such Guarantee is with respect to Indebtedness described in
clauses (a), (b), (e) and (g) and such person has become obligated to make
payment in respect of such Guarantee) and (g) of the definition of
“Indebtedness” of Tenant and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.

 

43. Continuing Directors: means, as of any date of determination, any member of
the Board of Directors of Holdings who (a) was a member of such Board of
Directors on the date of this Lease; or (b) was nominated for election or
elected to such Board of Directors with the approval of a majority of the
Continuing Directors who were members of such Board of Directors at the time of
such nomination or election.

 

Appendix A -4



--------------------------------------------------------------------------------

44. Control: shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

45. Credit Card Account Receivable: shall mean each “Account” together with all
income, payments and proceeds thereof, owed by any Credit Card Issuer or Credit
Card Processor to a Loan Party resulting from charges by a customer of Tenant or
any of its Restricted Subsidiaries on credit cards issued by such Credit Card
Issuer or processed by such Credit Card Processor in connection with the sale of
goods by Tenant or any of its Restricted Subsidiaries, or services performed by
Tenant or any of its Restricted Subsidiaries, in each case in the ordinary
course of its business.

 

46. Credit Card Issuer: shall mean any person who issues or whose members issue
credit cards, including, without limitation, MasterCard or VISA bank credit or
debit cards or other bank credit or debit cards issued through MasterCard
International, Inc., Visa, U.S.A., Inc. or Visa International and American
Express, Discover, Diners Club and other non-bank credit or debit cards,
including, without limitation, credit or debit cards issued by or through
American Express Travel Related Services Company, Inc.

 

47. Credit Card Processor: shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any sales transactions of any Loan Party involving credit card or
debit card purchases by customers using credit cards or debit cards issued by
any Credit Card Issuer.

 

48. Debt Issuance: shall mean the incurrence of Indebtedness of the type
specified in clause (a) or (b) of the definition of “Indebtedness” by Tenant or
any of its Restricted Subsidiaries and which is not permitted under
Section 49.01 of Part II.

 

49. Default: means any event or condition which constitutes an Event of Default
or which upon notice, lapse of time or both would, unless cured or waived,
become an Event of Default.

 

50. Designated Person: shall have the meaning given to such term in
Section 44(n) of Part II.

 

51. Disclosed Matters: shall mean the actions, suits and proceedings and the
environmental matters disclosed in Schedule 47.06.

 

52. Discount Rate: shall have the meaning given to such term in Section 23(g) of
Part II.

 

53. Disqualifying Default: shall have the meaning given to such term in
Section 13 of Part II.

 

54. dollars or $: shall refer to lawful money of the United States of America.

 

55. Due Date: shall have the meaning given to such term in Section 5(a) of Part
II.

 

56.

EBITDA: shall mean, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) provision for
income taxes or tax sharing distributions paid pursuant

 

Appendix A -5



--------------------------------------------------------------------------------

  to Section 49.08(a)(iv) for such period, (iii) all amounts attributable to
depreciation and amortization expense for such period, (iv) any extraordinary
non-cash charges for such period, (v) any non-recurring fees, cash charges and
other cash expenses made in connection with the Transactions for such period,
(vi) any extraordinary non-recurring, non-cash restructuring charges for such
period, (vii) any non-recurring fees, expenses or charges in respect of
professional or financial advisory, investment banking, financing, underwriting,
placement agent or other similar services (including fees and expenses of legal
counsel, consultants and accountants) for such period to the extent related to
any equity offering, investment, acquisition, divestiture or recapitalization
permitted hereunder or any issuance of indebtedness permitted to be incurred
hereunder (whether or not successful) up to a maximum aggregate amount of
$15,000,000 during the Lease Term, (viii) non-cash charges for share-based
payments (as defined in accordance with GAAP) to employees and directors for
such period, (ix) any extraordinary losses for such period, and (x) any other
non-cash charges for such period (including non-cash rental expense but
excluding any non-cash charge in respect of an item that was included in Net
Income in a prior period and any non-cash charge that relates to the write-down
or write-off of inventory) minus (b) without duplication and to the extent
included in Net Income, (i) any cash payments made during such period in respect
of non-cash charges described in clause (a)(v) and (a)(x) taken in a prior
period and (ii) any extraordinary gains and any non-cash items of income for
such period, all calculated for Tenant and its Subsidiaries on a consolidated
basis in accordance with GAAP. For the purposes of calculating EBITDA for any
period of four (4) consecutive fiscal quarters (each, a “Reference Period”), if
during such Reference Period Tenant or any Subsidiary shall have made a Material
Acquisition or a Material Disposition, EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto as if such Material Acquisition
or Material Disposition occurred on the first day of such Reference Period. As
used in this definition, “Material Acquisition” and “Material Disposition” means
any acquisition or disposal as applicable of property or series of related
acquisitions or disposal as applicable of property that constitutes assets
comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the Equity Interests of a person.

 

57. Eligible Accounts: shall have the meaning assigned to such term in the ABL
Credit Agreement.

 

58. Eligible Credit Card Receivables: shall have the meaning assigned to such
term in the ABL Credit Agreement.

 

59. Eligible Inventory: shall have the meaning assigned to such term in the ABL
Credit Agreement.

 

60. Environmental Claim: shall have the meaning given to such term in
Section 40(d) of Part II.

 

61. Environmental Laws: shall have the meaning given to such term in
Section 40(a) of Part II.

 

62. Environmental Liability: shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Tenant or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

63. Equity Interests: shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

Appendix A -6



--------------------------------------------------------------------------------

64. ERISA: shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

65. ERISA Affiliate: shall mean any trade or business (whether or not
incorporated) that, together with Tenant, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

66. ERISA Event: shall mean (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by Tenant or any of its ERISA Affiliates
of any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by Tenant or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
Tenant or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by Tenant or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from Tenant or any ERISA Affiliate of any notice, concerning
the imposition of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent or in reorganization, within the
meaning of Title IV of ERISA.

 

67. Event of Default: shall have the meaning given to such term in Section 23 of
Part II.

 

68.

Excess Cash Flow: shall mean, for any period, (a) the sum of (without
duplication) (i) Net Income for such period (determined for Tenant and its
Restricted Subsidiaries only), (ii) the excess, if any, of the Working Capital
of Tenant and its Restricted Subsidiaries at the beginning of such period over
the Working Capital of Tenant and its Restricted Subsidiaries at the end of such
period, (iii) an amount equal to the amount of all non-cash charges of Tenant
and the Restricted Subsidiaries to the extent deducted in arriving at such Net
Income and (iv) an amount equal to the aggregate net non-cash loss on asset
dispositions by Tenant and the Restricted Subsidiaries during such period (other
than asset dispositions in the ordinary course of business) to the extent
deducted in arriving at such Net Income minus (b) the sum of (without
duplication) (i) scheduled and mandatory cash principal payments on the ABL
Loans and the Term Loans (excluding mandatory prepayments in respect of Excess
Cash Flow pursuant to Section 2.11(c) of the Term Loan Credit Agreement) during
such period (but only, in the case of payment in respect of ABL Loans, to the
extent that the ABL Credit Commitments are permanently reduced by the amount of
such payments), (ii) scheduled and (other than with respect to Indebtedness
incurred pursuant to Section 49.01 (o)) mandatory cash principal payments made
by Tenant or any of its Restricted Subsidiaries during such period on other
Indebtedness to the extent such other Indebtedness and payments are permitted by
this Lease, (iii) scheduled and mandatory payments made by Tenant or any of its
Restricted Subsidiaries on Capital Lease Obligations to the extent such Capital
Lease Obligations and payments are permitted by this Lease, (iv) without
duplication of amounts deducted pursuant to clause (xii) below in prior fiscal
years, Capital Expenditures made by Tenant or any of its Restricted Subsidiaries
during such period to the extent permitted by this Lease, (v) the excess, if
any, of the Working Capital of Tenant and its

 

Appendix A -7



--------------------------------------------------------------------------------

  Restricted Subsidiaries at the end of such period over the Working Capital of
Tenant and its Restricted Subsidiaries at the beginning of such period, (vi) an
amount equal to the amount of all non-cash credits of Tenant and the Restricted
Subsidiaries included in arriving at such Net Income, (vii) an amount equal to
the aggregate net non-cash gain on asset dispositions by Tenant and the
Restricted Subsidiaries during such period (other than asset dispositions in the
ordinary course of business) to the extent included in arriving at such Net
Income, (viii) cash payments by Tenant and the Restricted Subsidiaries during
such period in respect of long-term liabilities of Tenant and the Restricted
Subsidiaries other than Indebtedness, provided that such payments have been
previously accrued and deducted from EBITDA (pursuant to clause (b)(i) of the
definition thereof) for the purposes of calculating the Adjusted Leverage Ratio,
(ix) without duplication of amounts deducted pursuant to clause (xii) below in
prior fiscal years, the amount of investments and acquisitions made by Tenant
and the Restricted Subsidiaries during such period to the extent permitted by
this Lease and to the extent that such investments and acquisitions were not
financed by the incurrence of Indebtedness, (x) the amount of Restricted
Payments paid by Tenant during such period to the extent permitted by this
Lease, (xi) the aggregate amount of expenditures actually made by Tenant and the
Restricted Subsidiaries in cash during such period to the extent that such
expenditures are not expensed during such period, (xii) without duplication of
amounts deducted from Excess Cash Flow in prior periods, the aggregate
consideration required to be paid in cash by Tenant or any of the Restricted
Subsidiaries pursuant to binding contracts (the “Contract Consideration”)
entered into prior to or during such period relating to acquisitions or Capital
Expenditures to be consummated or made during the period of two consecutive
fiscal quarters of Tenant following the end of such period, provided that to the
extent the aggregate amount of cash actually utilized to finance such
acquisitions or Capital Expenditures during such period of two consecutive
fiscal quarters is less than the Contract Consideration, the amount of such
shortfall shall be added to the calculation of Excess Cash Flow at the end of
such period of two consecutive fiscal quarters, and (xiii) the amount of cash
taxes paid by Tenant and the Restricted Subsidiaries during such period to the
extent they exceed the amount of tax expense of Tenant and the Restricted
Subsidiaries deducted in determining Net Income for such period.

 

69. Exchange Act: shall mean the Securities Exchange Act of 1934, as amended.

 

70. Fair Market Rental Value: shall have the meaning given to such term in
Section 3(b) of Part II.

 

71. Fair Market Value of the Premises: shall have the meaning given to such term
in Section 13(d) of Part II.

 

72. Financial Officer: shall mean the president, chief executive officer, chief
financial officer, principal accounting officer, treasurer or controller of
Tenant or Holdings, as applicable.

 

73. Fixed Rent: shall mean the amounts set forth on Schedule 2 hereto for the
respective periods specified thereon.

 

74. GAAP: shall mean generally accepted accounting principles in the United
States of America as in effect from time to time.

 

75. Governmental Authority: shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

Appendix A -8



--------------------------------------------------------------------------------

76. Guarantee: shall mean, with respect to, of or by any person (the
“guarantor”), any obligation, contingent or otherwise, of the guarantor
guaranteeing or having the economic effect of guaranteeing any Indebtedness or
other obligation of any other person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of the guarantor,
direct or indirect, (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation or to purchase (or
to advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee of any guarantor shall
be deemed to be the lower of (a) an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made and
(b) the maximum amount for which such guarantor may be liable pursuant to the
terms of the instrument embodying such Guarantee, unless such primary obligation
and the maximum amount for which such guarantor may be liable are not stated or
determinable, in which case the amount of such Guarantee shall be such
guarantor’s maximum reasonably anticipated liability in respect thereof as
determined by Tenant in good faith.

 

77. Guaranties: shall have the meaning given to such term in Section 24 of Part
II.

 

78. Guarantor: shall have the meaning given to such term in Section 46(a) of
Part II.

 

79. Hazardous Materials: shall have the meaning given to such term in
Section 40(a) of Part II.

 

80. Holdings: shall have the meaning given to such term in Section 46(a) of Part
II.

 

81. Home Services Agreement: shall mean the Home Services Agreement, dated as of
November 23, 2005, between Tenant and Sears, as modified by that certain letter
agreement, dated as of October 30, 2009, among Sears, Sears Brands Management
Corporation, Sears Protection Company, and Tenant.

 

82. Indebtedness: shall mean, with respect to any person, without duplication,
(a) all obligations of such person for borrowed money, (b) all obligations of
such person evidenced by bonds, debentures, notes or similar instruments,
(c) all obligations of such person under conditional sale or other title
retention agreements relating to property acquired by such person, (d) all
obligations of such person in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business and any earn-out obligation until such obligation becomes a
liability on the balance sheet of such person in accordance with GAAP but
including any liquidated earn-out), (e) all Indebtedness of others secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien on property owned or acquired by such
person, whether or not the Indebtedness secured thereby has been assumed,
(t) all Guarantees by such person of Indebtedness of others, (g) all Capital
Lease Obligations of such person, (h) all obligations, contingent or otherwise,
of such person as an account party in respect of letters of credit and letters
of guaranty, (i) all obligations, contingent or otherwise, of such person in
respect of bankers’ acceptances. The Indebtedness of any person shall include
the Indebtedness of any other entity (including any partnership in which such
person is a general partner) to the extent such person is liable therefor as a
result of such person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
person is not liable therefor.

 

Appendix A -9



--------------------------------------------------------------------------------

83. Indemnified Parties: shall have the meaning given to such term in Section 28
of Part II.

 

84. Interest Expense: shall mean, with reference to any period, total cash
interest expense (including that attributable to Capital Lease Obligations) of
Tenant and its Subsidiaries for such period with respect to all outstanding
Indebtedness of Tenant and its Subsidiaries (including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Swap Agreements in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP), calculated on a consolidated basis for Tenant and its
Subsidiaries for such period in accordance with GAAP.

 

85. Inventory: shall have the meaning assigned to such term in the Term Loan
Security Agreement or the ABL Security Agreement, as the case may be.

 

86. Involuntary Conversion Termination Date: shall have the meaning given to
such term in Section 14(b) of Part II.

 

87. Issuing Bank: shall have the meaning assigned to such term in the ABL Credit
Agreement.

 

88. Joinder Agreement: shall have the meaning given to such term in
Section 46(b) of Part II.

 

89. Landlord Indemnified Parties: shall have the meaning given to such term in
Section 28 of Part II.

 

90. Laws: shall have the meaning given to such term in Section 10 of Part II.

 

91. Lease Commencement Date: shall have the meaning given to such term in
Section 9 of Part I.

 

92. Lease Default Rate: shall mean the lower of (a) five percent (5%) above the
Alternate Base Rate (as defined in the Loan Agreement) or (b) the maximum rate
permitted by applicable law.

 

93. Lease Guaranty: shall have the meaning given to such term in Section 46(a)
of Part II.

 

94. Lease Term: shall have the meaning given to such term in Section 9 of Part
I.

 

95. Leasehold Mortgages: shall mean the leasehold mortgages (if any) in favor of
the ABL Collateral Agent and/or the Term Loan Collateral Agent made by Tenant or
any other Loan Party with respect to the real property listed on the Leasehold
Property Schedule attached to the ABL Credit Agreement and/or the Term Loan
Credit Agreement.

 

96. Legal Requirements: shall have the meaning given to such term in Section 10
of Part II.

 

97. Lender: shall mean each person that is party to the Loan Agreement from time
to time as a “Lender.”

 

98. Lien: shall mean with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

Appendix A -10



--------------------------------------------------------------------------------

99. Loan: shall have the meaning given to such term in the definition of
“Mortgagee.”

 

100. Loan Agreement: shall mean that certain Loan Agreement dated as of the date
hereof by and among the Landlord, as borrower, the lenders party thereto from
time to time and Wells Fargo Bank, N.A., as administrative agent, as such Loan
Agreement may be amended, restated, replaced, supplemented or otherwise modified
from time to time.

 

101. Loan Documents: shall have the meaning given to such term in the definition
of “Mortgagee.”

 

102. Loan Guarantor: shall mean Holdings, each Restricted Subsidiary of Tenant
party to the ABL Credit Agreement or the Term Loan Credit Agreement, as
applicable, and any other person who becomes a party to the ABL Credit Agreement
or the Term Loan Credit Agreement pursuant to a Loan Guarantor Joinder
Agreement, as applicable, and their successors and assigns.

 

103. Loan Guarantor Joinder Agreement: shall have the meaning assigned to such
term in Section 5.11 of the Term Loan Credit Agreement or in Section 5.11 of the
ABL Credit Agreement, as the case may be.

 

104. Loan Guaranty: shall mean the Guarantee provided for in Article X of the
Term Loan Credit Agreement, or the Guarantee provided for in Article X of the
ABL Credit Agreement, as applicable.

 

105. Loan Parties: shall mean Holdings, Tenant and the Loan Guarantors and their
successors and assigns, but in no event including the Unrestricted Subsidiary.

 

106. Major Condemnation: shall have the meaning given to such term in
Section 14(b) of Part II.

 

107. Management Services Agreement: shall mean the Management Services
Agreement, dated as of November 23, 2005, between Tenant and ACOF Operating
Manager, LP.

 

108. Material Acquisition: shall have the meaning given to such term in the
definition of “EBITDA.”

 

109. Material Adverse Effect: shall mean a material adverse effect on (a) the
assets and liabilities (taken together), results of operations or condition
(financial or otherwise) of (i) Holdings and its Subsidiaries taken as a whole
or (ii) Holdings and the Restricted Subsidiaries taken as a whole, (b) the
ability of Tenant or any Guarantor to perform any of its obligations under the
Lease or the Lease Guaranty, or (c) the ability of the Landlord to enforce the
Lease or the Lease Guaranty.

 

110. Material Disposition: shall have the meaning given to such term in
definition of “EBITDA.”

 

111. Material Indebtedness: shall mean Indebtedness, and obligations in respect
of one or more Swap Agreements, of any one or more of Tenant and its
Subsidiaries in an aggregate principal amount exceeding $10,000,000. For
purposes of determining Material Indebtedness, the “obligations” of Tenant or
any Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that Tenant or such
Subsidiary would be required to pay if such Swap Agreement were terminated at
such time.

 

112. Matters of Record: shall have the meaning given to such term in Section 29
of Part II.

 

113. Moody’s: shall mean Moody’s Investors Service, Inc.

 

Appendix A -11



--------------------------------------------------------------------------------

114. Mortgage: shall have the meaning given to such term in Section 20(a) of
Part II.

 

115. Mortgagee: shall have the meaning given to such term in Section 12 of Part
I.

 

116. Multiemployer Plan: shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

117. Net Income: shall mean, for any period, the consolidated net income (or
loss) of Tenant and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided, that there shall be excluded (a) the income (or
deficit) of any person accrued prior to the date it becomes a Subsidiary of
Tenant or is merged into or consolidated with Tenant or any of its Subsidiaries,
(b) the income (or deficit) of any person (other than a Subsidiary of Tenant) in
which Tenant or any of its Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by Tenant or such Subsidiary in
the form of dividends or similar distributions and (c) the undistributed
earnings of any Subsidiary of Tenant to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary is not at the
time permitted by the terms of any contractual obligation (other than under any
Loan Document) or Requirement of Law applicable to such Subsidiary.

 

118. Net Proceeds: shall mean, (x) with respect to any Asset Sale or Property
Loss Event (a) the cash proceeds received in respect of such event including
(i) any cash received in respect of any noncash proceeds (including any cash
payments received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
excluding any interest payments), but only as and when received, (ii) in the
case of a casualty, insurance proceeds and (iii) in the case of a condemnation
or similar event, condemnation awards and similar payments, net of (b) the sum
of (i) all reasonable attorneys’ fees, accountants’ fees, investment banking
fees and other reasonable fees and out-of-pocket expenses paid to third parties
(other than Affiliates) in connection with such event, (ii) in the case of a
sale, transfer or other disposition of an asset (including pursuant to a sale
and leaseback transaction or a casualty or a condemnation or similar
proceeding), the amount of all payments required to be made as a result of such
event to repay Indebtedness (other than the ABL Loans and the Term Loans)
secured by such asset or otherwise subject to mandatory prepayment as a result
of such event and to pay any interest, premium or other amounts in connection
therewith and (iii) the amount of all taxes paid (or reasonably estimated to be
payable) as a result thereof and the amount of any reserves established to fund
contingent liabilities reasonably estimated to be payable, in each case during
the year that such event occurred or the next succeeding year and that are
directly attributable to such event (as determined reasonably and in good faith
by a Financial Officer) and (y) with respect to any Debt Issuance, the excess,
if any, of (a) the sum of the cash received in connection with such Debt
Issuance over (b) the investment banking fees, underwriting discounts,
commissions, costs and other out-of-pocket expenses and other customary
expenses, incurred by Tenant or such Restricted Subsidiary in connection with
such incurrence or issuance.

 

119. Note: shall have the meaning given to such term in the definition of
“Mortgagee.”

 

120. Notice of Breach: shall have the meaning given to such term in
Section 23(h) of Part II.

 

121.

Obligations: shall mean, collectively, (i) all unpaid principal of and accrued
and unpaid interest on the Term Loans, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations of the Loan Parties
to the Term Lenders or to any Term Lender, the Term Administrative Agent or any
indemnified party arising under the Term Loan Documents, and (ii)

 

Appendix A -12



--------------------------------------------------------------------------------



  all unpaid principal of and accrued and unpaid interest on the ABL Loans, all
accrued and unpaid fees and all expenses, reimbursements, indemnities and other
obligations of the Loan Parties to the ABL Lenders or to any ABL Lender, the ABL
Administrative Agent or any indemnified party arising under the ABL Loan
Documents.

 

122. Organization Documents: shall mean (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

123. Other Leases: shall mean, with respect to any person, all of those
leasehold estates in real property of such person, as lessee, as such may be
amended, supplemented or otherwise modified from time to time; provided, the
term “Other Leases” shall not include this Lease.

 

124. PBGC: shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

 

125. Permitted Encumbrances: shall mean:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 48.04 of Part II;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 48.04 of Part II;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations or to secure public or statutory obligations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments, other than (i) judgments for the
payment of money in each case in an aggregate amount in excess of $10,000,000
(not covered by insurance as to which the insurer has been notified and has not
denied coverage) rendered against any Loan Party, any Restricted Subsidiary of
any Loan Party or any combination thereof and, which remain undischarged for a
period of 30 consecutive days during which execution shall not have been
effectively stayed or bonded pending appeal, or (ii) non-monetary judgments or
orders against any Loan Party or any Restricted Subsidiary of any Loan Party,
which judgments or orders have not been discharged within 30 days after entry
and which judgments or orders, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, or which non-monetary
judgments or orders, in any case, have not been stayed on appeal or are not
otherwise being appropriately contested in good faith by proper proceedings
diligently pursued;

 

Appendix A -13



--------------------------------------------------------------------------------

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of Tenant or any Restricted Subsidiary;

(g) pledges and deposits in the ordinary course of business securing liability
for reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to Tenant or any of
its Restricted Subsidiaries;

(h) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(i) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by Tenant or any of its
Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement;

(j) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of Tenant or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
Borrower and its Restricted Subsidiaries or (iii) relating to purchase orders
and other agreements entered into with customers of Tenant or any of its
Restricted Subsidiaries in the ordinary course of business;

(k) Liens solely on any cash earnest money deposits made by Tenant or any of its
Restricted Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder; and

(l) Liens in favor of Credit Card Issuers arising in the ordinary course of
business securing the obligation to pay customary fees and expenses in
connection with credit card arrangements, provided that the term “Permitted
Encumbrances” shall not include any Lien securing Indebtedness;

provided, however, “Permitted Encumbrances” respecting the Premises shall mean
only the following: (a) the Liens and security interests created by the Loan
Documents, (b) all Liens, encumbrances and other matters disclosed in the Title
Insurance Policy, (c) Liens, if any, for Taxes imposed by any Governmental
Authority not yet due or delinquent or such Liens, if any, being diligently
contested in good faith and by appropriate proceedings in accordance with the
terms of this Lease and the Loan Documents, provided, that no such Lien is in
imminent danger of foreclosure, (d) Liens in respect to properly or assets
imposed by law which are incurred in the ordinary course of business and which
are either not yet due and payable or being diligently contested in good faith
and by appropriate proceedings in accordance with the terms of this Lease and
the Loan Documents, provided, that no such Lien is in imminent danger of
foreclosure, (e) mechanics’, materialmen’s or similar Liens, if any, which are
being diligently contested in good faith and by appropriate proceedings in
accordance with the terms of this Lease and the Loan Documents, provided, that
no such Lien is in imminent danger of foreclosure, (f) Liens, if any,

 

Appendix A -14



--------------------------------------------------------------------------------

respecting the fee interest in any Property that is subject to a ground lease
(as to which the Landlord is the ground tenant or ground lessee), so long as
such Lien is subordinate to the interests of the Mortgagee under the Mortgage
respecting such Property, and (g) such other title and survey exceptions as
Mortgagee and Landlord have approved or may approve in writing in Mortgagee’s
and Landlord’s sole discretion, which Permitted Encumbrances in the aggregate do
not materially adversely affect the value or use of the Premises or Landlord’s
ability to repay the Loan.

 

126. Permitted Holders: shall mean (a) Sears Holding Corporation, (b) ACOF I LLC
and (c) ESL Investments, Inc. and their respective Related Parties and
Affiliates.

 

127. Permitted Investments: shall mean:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 12 months from the date of
acquisition thereof and having, at such date of acquisition, a rating of at
least A-2 (or the then equivalent grade) from S&P or P-2 (or the then equivalent
grade) from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 12 months from the date of acquisition thereof issued
or guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $250,000,000;

(d) repurchase agreements with a term of not more than 30 days for securities
issued or fully guaranteed by the United States government entered into with a
financial institution satisfying the criteria described in clause (c) above; and

(e) securities issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s;

(f) securities backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (c) of this definition;

(g) money market mutual or similar funds that invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition; and

(h) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

 

Appendix A -15



--------------------------------------------------------------------------------

128. person(s): shall have the meaning given to such term in Section 44(k) of
Part II.

 

129. Plan: shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title N of ERISA or Section 412
of the Code or Section 302 of ERISA, and in respect of which Tenant or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

130. Premises: shall have the meaning given to such term in Section 8 of Part I.

 

131. Premises Net Proceeds: shall have the meaning given to such term in
Section 13(c) of Part II.

 

132. Projections: shall have the meaning given to such term in Section 48.01(g)
of Part II.

 

133. Property: shall have the meaning given to such term in Section 8 of Part I.

 

134. Property Loss Event: shall mean any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of any Loan Party which constitutes
Collateral.

 

135. Public Equity Offering: shall mean any underwritten public offering of
common stock of Holdings.

 

136. Real Estate Debt: shall mean secured Indebtedness in a principal amount of
$50,000,000 of Landlord pursuant to the Loan Agreement.

 

137. Real Property: shall mean all now owned and hereafter acquired real
property of Tenant and the Restricted Subsidiaries, including leasehold
interests, together with all buildings, structures, and other improvements
located thereon and all licenses, easements and appurtenances relating thereto,
wherever located.

 

138. Reference Period: shall have the meaning given to such term in the
definition of “EBITDA.”

 

139. Regulated Activity: shall have the meaning given to such term in
Section 40(b) of Part II.

 

140. Rejectable Offer: shall have the meaning given to such term in
Section 14(c) of Part II.

 

141. Related Documents: shall mean this Lease, the Brand Sales Agreement, the
Transition Services Agreement, the Tax Sharing Agreement, the Appliance Sales
Agreement, the Authorized Seller Agreement, the Home Services Agreement, the
Management Services Agreement, the Loan Agreement, the Stockholders’ Agreement
and each other material document executed or issued in connection therewith, in
each case as amended, amended and restated, replaced, supplemented or modified
and in effect from time to time in accordance with the terms of Section 49.11 of
Part II.

 

142. Related Parties: means, with respect to any specified person, such person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such person and such person’s Affiliates.

 

Appendix A -16



--------------------------------------------------------------------------------

143. Remedial Work: shall have the meaning given to such term in Section 40(c)
of Part II.

 

144. Renewal Option: shall have the meaning given to such term in Section 3(a)
of Part II.

 

145. Renewal Term: shall have the meaning given to such term in Section 3(a) of
Part II.

 

146. Requirement of Law: shall mean as to any person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such person or any of its property or to which such person or
any of its property is subject.

 

147. Restoration: shall have the meaning given to such term in Section 9(a) of
Part II.

 

148. Restoration Cost: shall have the meaning given to such term in
Section 13(d) of Part II.

 

149. Restricted Payment: shall mean any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests in
Tenant or any Restricted Subsidiary, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in Tenant or any Restricted Subsidiary or any
option, warrant or other right to acquire any such Equity Interests in Tenant or
any Restricted Subsidiary.

 

150. Restricted Subsidiary: shall mean any Subsidiary of Holdings and Tenant
other than the Unrestricted Subsidiary.

 

151. Restriction: shall have the meaning given to such term in Section 40(c) of
Part II.

 

152. S&P: shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

 

153. Savings Clause: shall have the meaning given to such term in Section 49 of
Part II.

 

154. Sears: shall mean Sears, Roebuck and Co.

 

155. Security Agreements: shall mean collectively the Term Loan Security
Agreement and the ABL Security Agreement.

 

156. Signs: shall have the meaning given to such term in Section 17 of Part II.

 

157. Specified Negative Covenant: shall have the meaning given to such term in
clause (x) of Section 23 of Part II.

 

158. Stockholders’ Agreement: shall mean the Amended and Restated Stockholders’
Agreement, dated as of January 8, 2009, among Holdings, ACOF I LLC and Sears.

 

159. Subordinated Indebtedness: shall mean, with respect to any person, any
Indebtedness of such person the payment of which is subordinated to payment of
the Obligations.

 

160.

Subsidiary: shall mean any subsidiary of Tenant, Holdings or any other Loan
Party, as applicable. For purposes hereof, “subsidiary” means, with respect to
any person (the “parent”) at

 

Appendix A -17



--------------------------------------------------------------------------------

  any date, any corporation, limited liability company, partnership, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, Controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent. Unless otherwise
specified, all references to a “Subsidiary” or to “Subsidiaries” shall refer to
a Subsidiary or Subsidiaries of Holdings.

 

161. Swap Agreement: shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Tenant or the Restricted Subsidiaries shall be a Swap Agreement.

 

162. Taking: shall have the meaning given to such term in Section 14(a) of Part
II.

 

163. Tax or Taxes: shall have the meaning given to such term in Section 31
(a) of Part II.

 

164. Tax Sharing Agreement: shall mean the Tax Sharing Agreement, dated as of
November 23, 2005, among Holdings, Sears Holdings Corporation and all direct and
indirect subsidiaries of Holdings.

 

165. Tenant’s Termination Notice: shall have the meaning given to such term in
Section 14(b) of Part II.

 

166. Term: shall have the meaning given to such term in Section 9 of Part I.

 

167. Term Administrative Agent: shall mean JPMorgan Chase Bank, N.A., in its
capacity as administrative agent for the Term Lenders under the Term Loan Credit
Agreement, or any successor.

 

168. Term Lenders: shall mean the lenders under the Term Loan Credit Agreement.

 

169. Term Loan Collateral: shall mean any and all “Collateral” referred to in
the Term Loan Collateral Documents.

 

170. Term Loan Collateral Agent: shall mean JPMorgan Chase Bank, N.A., in its
capacity as collateral agent for the Term Lenders, or any successor.

 

171. Term Loan Collateral Documents: shall mean, collectively, the Term Loan
Security Agreement, the Leasehold Mortgages and any other documents granting,
perfecting or evidencing a Lien upon the Term Loan Collateral in favor of the
Term Collateral Agent, on behalf of itself, the Term Administrative Agent and
the Term Lenders, as security for payment of the Obligations (as defined in the
Term Loan Credit Agreement).

 

Appendix A -18



--------------------------------------------------------------------------------

172. Term Loan Credit Agreement: shall mean the Senior Secured Credit Agreement
dated as of December 21, 2006 among Tenant, the Loan Guarantors party thereto,
the Term Lenders and the Term Administrative Agent.

 

173. Term Loan Documents: shall mean the “Loan Documents” (as such term is
defined in the Term Loan Credit Agreement).

 

174. Term Loan Security Agreement: shall mean the “Term Loan Security Agreement”
(as such term is defined in the Term Loan Credit Agreement).

 

175. Term Loans: shall mean the term loans made pursuant to the Term Loan Credit
Agreement.

 

176. Termination Casualty: shall have the meaning given to such term in
Section 13(d) of Part II.

 

177. Third Parties: shall have the meaning given to such term in Section 40(b)
of Part II.

 

178. Threshold Repair Amount: shall mean an amount determined by Landlord which
is no more than the restoration threshold amount Landlord is subject to pursuant
to the Loan Documents.

 

179. Title Insurance Policy: shall mean that certain mortgagee title insurance
policy delivered to Mortgagee in connection with the Loan.

 

180. trade fixtures: shall have the meaning given to such term in Section 19 of
Part II.

 

181. Transactions: shall mean the execution, delivery and performance by Tenant
of the Term Loan Credit Agreement and the ABL Credit Agreement, the borrowing of
Term Loans and ABL Loans and other credit extensions, and the use of the
proceeds thereof as contemplated thereunder.

 

182. Transition Services Agreement: shall mean the Services Agreement, dated as
of November 23, 2005, between Tenant and Sears, as amended by that certain First
Amendment dated as of January 1, 2009.

 

183. Treasury Rate: shall have the meaning given to such term in Section 23(g)
of Part II.

 

184. Trustee: shall have the meaning given to such term in Section 13(c) of Part
II.

 

185. UCC: shall mean the Uniform Commercial Code as in effect from time to time
in the State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

186. Unliquidated Obligations: shall mean, at any time, any Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Obligation that is: (i) an obligation to reimburse a bank for
drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

 

187. Unrestricted Cash: shall mean (i) cash of Tenant and its Subsidiaries that
is classified, in accordance with GAAP, as “unrestricted” on the consolidated
balance sheets of Tenant and (ii) cash held in stores by Tenant and its
Subsidiaries.

 

Appendix A -19



--------------------------------------------------------------------------------

188. Unrestricted Subsidiary: shall mean the Landlord and its subsidiaries, if
any.

 

189. Voting Stock: shall mean, with respect to any person as of any date, the
Equity Interests of such person that are at the time entitled to vote in the
election of the Board of Directors (or equivalent body) of such person.

 

190. Withdrawal Liability: shall means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.

 

191. Working Capital: shall mean, for any person at any date, the amount, if
any, by which the Consolidated Current Assets of such person at such date
exceeds the Consolidated Current Liabilities of such person at such date.

 

Appendix A -20